
QuickLinks -- Click here to rapidly navigate through this document

AGREEMENT OF LEASE

BETWEEN

JAMBOREE LLC,

LANDLORD

AND

AAMES FINANCIAL CORPORATION,

TENANT

--------------------------------------------------------------------------------


BASIC LEASE INFORMATION

PARK PLACE LEASE


        1.    Lease Date:    As of September     , 2002.

        2.    Landlord:    Jamboree LLC, a Delaware limited liability company

        3.    Address of Landlord:

3333 Michelson Drive, Suite 210
Irvine, California 92612
Attention:  Ms. Janine R. Padia

        4.    Tenant:    Aames Financial Corporation, Inc., a Delaware
corporation.

        5.    Address of Tenant:

Aames Financial Corporation
350 South Grand Avenue, 43rd Floor
Los Angeles, California 90071
Attention:  Audry A. Patterson

        6.    Premises:    collectively (a) Suite 300, deemed to contain
approximately 46,911 rentable square feet and 41,885 usable square feet located
on the third (3rd) floor of the building at 3347 Michelson Drive, Irvine,
California as depicted on Exhibit B-1 attached hereto and incorporated herein by
reference and (b) Suite 100, deemed to contain approximately 46,337 rentable
square feet and 41,372 usable square feet located on the first (1st) floor of
the building at 3351 Michelson Drive, Irvine, California as depicted on
Exhibit B-2 attached hereto and incorporated herein by reference, on the land
described on Exhibit A attached hereto an made a part hereof and on the land
depicted on the site plan attached hereto as Exhibit A-1 and incorporated herein
by reference, and subject to adjustment as provided in the Lease.

        7.    Scheduled Term Commencement Date:    January 1, 2003

        8.    Scheduled Length of Term:    approximately seventy-one (71) months

        9.    Scheduled Term Expiration Date:    November 30, 2008

        10.  Basic Rent:    The Basic Rent shall be paid according to the
following schedule, based upon 93,248 rentable square feet of space deemed to be
in the Premises:

        (a)  for the period commencing on the Term Commencement Date through and
including January 31, 2006, Two Million Fourteen Thousand One Hundred Fifty-Six
and 80/100 ($2,014,156.80) Dollars per annum, payable in equal monthly
installments of One Hundred Sixty-Seven Thousand Eight Hundred Forty-Six and
40/100 ($167,846.40) Dollars each; and

        (b)  for the period commencing on February 1, 2006 through and including
the Term Expiration Date, Two Million One Hundred Twenty-Six Thousand Fifty-Four
and 40/100 ($2,126,054.40) Dollars per annum, payable in equal monthly
installments of One Hundred Seventy-Seven Thousand One Hundred Seventy-One and
20/100 ($177,171.20) Dollars each.

Basic Rent shall be payable in equal monthly installments, in advance, on the
first day of each and every calendar month during the term of this Lease without
any set-off or deduction whatsoever. Notwithstanding the foregoing, so long as
this Lease is in full force and effect and Tenant is not in default under this
Lease, Tenant shall be entitled to a credit against the Basic Rent for the
months of August, September, October and November 2008 in the aggregate amount
of Seven Hundred Eight Thousand Six Hundred Eighty-Four and 80/100 ($708,684.80)
Dollars, which credit shall be applied against the Basic Rent in four (4) equal
monthly installments of One Hundred Seventy-Seven Thousand One Hundred
Seventy-One and 20/100 ($177,171.20) Dollars each.

        11.  Rent Commencement Date:    January 1, 2003

--------------------------------------------------------------------------------


        12.  Base Year:    calendar year 2003

        13.  Tenant's Operating Expenses:    Tenant shall pay as additional rent
in each calendar year of the Term, the difference between (a) the actual amount
of Tenant's Share of Operating Expenses for the subject calendar year, and
(b) the actual amount of Tenant's Share of Operating Expenses for the Base Year
(the "Base Year Operating Expenses"). The difference between (a) and (b) is
referred to in this Lease as "Tenant's Operating Expenses." Tenant shall pay
monthly installments of Tenant's Operating Expenses as provided in Article XXV.

        14.  Tenant's Share:    Five and fifty-five hundredths percent (5.55%).

        15.  Permitted Use:    General Offices, provided that Landlord
acknowledges that in addition to office/administrative use, Tenant may use the
Premises for processing loan applications, which use will involve substantial
traffic of brokers, couriers and borrowers provided, however, in no event shall
Tenant use or permit the Premises to be used for a use which constitutes an "off
the street" retail use, unless Tenant shall pay Landlord (or as Landlord may
otherwise direct), within fifteen (15) days following demand therefor, all legal
compliance and other costs related thereto.

        16.  Security Deposit:    $228,027.10, subject to reduction as provided
in Section 4.03.

        17.  Parking Spaces:    collectively up to 445 non-exclusive
non-reserved, surface parking spaces (not within a parking structure) and up to
twenty-seven (27) reserved surface parking spaces (not within a parking
structure), subject to the terms of Article XXXIII.

        18.  Intentionally Deleted.

        19.  Brokers:    Cushman & Wakefield of California and Winthrop West
Coast Realty Services, Inc.

        The foregoing Basic Lease Information is incorporated into and made a
part of this Lease. Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information above set forth and shall be
construed to incorporate all of the terms provided under the particular Lease
paragraph pertaining to such information. In the event of any conflict between
the Basic Lease Information and this Lease, the provisions of the Lease shall
control.

INITIAL:
      
LANDLORD                         
 
TENANT                         

--------------------------------------------------------------------------------


PARK PLACE OFFICE LEASE


        THIS LEASE ("Lease") is made as of this            day of September,
2002, between Jamboree LLC, a Delaware limited liability company ("Landlord"),
and Aames Financial Corporation, a Delaware corporation ("Tenant").


R E C I T A L S:


        A.    Landlord is the owner of a complex of buildings and improvements
known by street numbers as 3333-3355 Michelson Drive in the City of Irvine,
County of Orange, State of California, and referred to herein as the "Facility",
which Facility is located on the tract of real property more fully described in
Exhibit A attached hereto and incorporated herein by this reference. The
Facility and the Project within which the Facility is located is depicted on the
site plan attached hereto as Exhibit A-1.

        B.    Landlord desires to lease to Tenant and Tenant desires to hire
from Landlord, the Premises, within the Facility, as designated on the floor
plan of the Premises attached hereto as Exhibit B and incorporated herein by
reference.

        NOW, THEREFORE, in consideration of the rents and covenants provided for
below, Landlord and Tenant do hereby agree as follows:


ARTICLE I—DEFINITIONS


        The defined terms for this Lease are set forth on Exhibit C attached
hereto and incorporated herein by reference. A defined term is identified by
initial capital letters throughout all provisions of this Lease, including,
without limitation, the Basic Lease Information, the Recitals and the Exhibits.
Reference should be made to Exhibit C for the meaning of a defined term.


ARTICLE II—PREMISES


        2.01    Lease of Premises.    Landlord hereby leases to Tenant and
Tenant hereby hires from Landlord the Premises. Landlord and Tenant agree that
the letting and hiring of the Premises is upon and subject to the terms,
covenants and conditions contained in this Lease and each party covenants as a
material part of the consideration of this Lease to keep and perform their
respective obligations under this Lease. Tenant acknowledges that this Lease is
subject to all existing liens, encumbrances, deeds of trust, reservations,
restrictions and other matters of record or of which Tenant has knowledge or
notice affecting the Premises and to all Applicable Laws; provided, however,
Landlord represents and warrants to Tenant that none of the provisions of any
such liens, encumbrances, deeds of trust or reservations or other matters nor
any Applicable Laws known to Landlord preclude Landlord from leasing the
Premises to Tenant as herein provided.

        2.02    Calculations of Areas.    Throughout the Term, the Facility may
change in size as a result of additional development. In such event however, no
adjustments relating to Tenant's Share of Operating Expenses and other
calculations based on areas of the Facility shall be made by Landlord. All
usable square footage of a particular area of the Facility to be measured under
this Lease after the date hereof shall be measured by Landlord in accordance
with BOMAI Standards and the rentable square footage of any such space(s) in the
Facility other than the Tower shall be determined by multiplying the usable
square footage of such space by 1.12, and (ii) the usable square footage in the
Tower shall be determined by multiplying the usable square footage of such space
by 1.18. Tenant shall execute and return to Landlord an appropriate certificate
provided by Landlord when necessitated because of any change in or recalculation
of the Premises or the Facility or any redesignation of the Common Area within
fifteen (15) days of receipt from Landlord.

        2.03    Common Area.    Throughout the Term of this Lease, Tenant shall
have the non-exclusive right to the use, in common with others, of the Common
Area and the Facility Common Area subject to the provisions of this Lease, all
Applicable Laws and the Rules and Regulations referred to in Article XVII and
incorporated herein by reference. Tenant's right to use the Common Area and the

--------------------------------------------------------------------------------


Facility Common Area shall terminate upon the termination of this Lease.
Landlord reserves for itself and for all other owner(s) and operator(s) of the
Common Area, the Facility Common Area and the balance of the Facility, the right
from time to time, without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor, except as
expressly set forth in Section 11.06 hereof, to: (i) install, use, maintain,
repair, replace and relocate pipes, ducts, conduits, wires and appurtenant
meters and equipment above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas of the Building; (ii) make
changes to the design and layout of the Facility, including, without limitation,
changes to buildings, driveways, entrances, passageway, doors and doorways,
corridors, elevators, stairs, toilets and other public parts of the Facility,
loading and unloading areas, direction of traffic, landscaped areas, walkways
and parking spaces and parking areas; and (iii) use or close temporarily the
Common Area, the Facility Common Area and/or other portions of the Facility or
the Project while engaged in making improvements, repairs or alterations to the
Building, the Common Area, the Facility Common Area, the Facility, or any
portion thereof and (iv) change the name and numbers of designation by which the
Building and the Facility are commonly known. In the event that Landlord shall
unilaterally change the name or street Building or the suite number of the
Premises, Landlord shall provide Tenant with ninety (90) days advance written
notice thereof and Landlord shall reimburse Tenant for all reasonable costs
incurred by Tenant as a result thereof, including, without limitation, the cost
of Tenant's address change announcements and replacement of existing stock
stationery. To the extent the location or amount, or both, of Common Area
changes or the Facility Common Area changes in or during any calendar year
Landlord shall include the Common Area and the Facility Common Area, as so
adjusted and calculated, for purposes of calculating Operating Expenses for such
portion of the calendar year as such change was in and all subsequent calendar
years. In connection with the exercise of any of the foregoing rights, Landlord
shall use its reasonable efforts to exercise such rights in a manner intended to
minimize material interference with Tenant's use of the Premises.

        2.04    Access.    Subject to the terms of this Lease, Tenant shall have
continuous access twenty-four (24) hours per day, seven (7) days per week to the
Premises. Landlord reserves the right to require Tenant to comply with
Landlord's security procedures and practices as may be established from time to
time by Landlord.


ARTICLE III—TERM AND POSSESSION


        3.01    Term Commencement.    The Term of this Lease shall be for the
period designated in the Basic Lease Information and, except as otherwise
provided herein, shall continue in full force and effect until the Term
Expiration Date. Promptly following the Term Commencement Date, Landlord shall
deliver to Tenant a declaration in the form attached hereto as Exhibit D and
incorporated herein by reference (the "Commencement Memorandum"). The
Commencement Memorandum shall specify the Term Commencement Date, the Term
Expiration Date, the rentable and usable square footage deemed to be in the
Premises and Tenant's Share and shall be binding upon Tenant as to the matters
therein stated unless Tenant objects thereto within ten (10) days of Tenant's
receipt of the Commencement Memorandum. Unless otherwise provided herein,
Tenant's obligation to pay Basic Rent and its other obligations for payment
under this Lease shall commence upon the Term Commencement Date.

        3.02    Intentionally Deleted.    

        3.03    Condition of Premises.    Landlord represents and warrants that,
as of the date hereof, (i) Landlord does not know (or have reason to know) of
any alleged violation of any Applicable Law at the Premises with respect to
Hazardous Materials except as is disclosed in that certain Proposition 65
Compliance Notification (which Landlord has delivered to Tenant) and (ii) to the
best of Landlord's knowledge, the Base Building (as hereinafter defined) is in
good operating condition. In addition, Landlord has or will exercise reasonable
good faith efforts to cause the portions of the Facility

2

--------------------------------------------------------------------------------


Common Areas within the Building to comply with the provisions of Title III of
the Americans with Disabilities Act of 1990 ("ADA"); provided however Tenant
shall be responsible, at Tenant's sole cost and expense, for compliance with ADA
to the extent the need therefor arises out of or in connection with (a) any act,
omission or alteration performed by or on behalf of Tenant (excluding the Tenant
Improvements) and any act, omission or alteration failed to be performed by or
on behalf of Tenant which is Tenant's responsibility to be performed hereunder,
subject to the terms of Section 7.01 hereof, (b) Tenant's particular manner of
use of the Premises (as opposed to general office use or other uses expressly
permitted hereunder) or (c) Tenant's hiring of a disabled employee who requires
special accommodations not otherwise required by law. Tenant is the current
occupant of the Premises, is aware of their condition and the condition of the
Building and the Facility and Tenant agrees to accept the same in their
respective condition and state of repair existing as of the date hereof and
understands and agrees that no work is to be performed or materials supplied by
Landlord to prepare the Premises for Tenant's continued occupancy except as
expressly provided in the Tenant Improvement Agreement attached hereto as
Exhibit E and made a part hereof. Tenant further agrees that Landlord shall have
no obligation to perform any work, make any installations or incur any expense
in order to prepare the Premises for Tenant's occupancy other than as is
expressly set forth in the preceding sentence or Section 5.01 of this Lease.
Continued possession of the Premises shall be deemed to be conclusive evidence
as against Tenant that the Premises, the Building, the Facility and the Project
were in good and satisfactory condition, except for the correction of latent
defects identified by Tenant within six (6) months of the Term Commencement Date
and that the Tenant Improvements were satisfactorily performed. Nothing
contained in this Article III shall abrogate or affect Landlord's obligation to
perform repairs to the Facility, or any portion thereof, which are expressly set
forth in this Lease. Tenant acknowledges that, except as expressly set forth
herein, neither Landlord nor any agent of Landlord has made any representation
or warranty with respect to the Premises, the Building, the Facility, the
Project or any portions thereof or with respect to the suitability of same for
the conduct of Tenant's business and Tenant further acknowledges that Landlord
will have no obligation to construct or complete any additional buildings or
improvements within the Facility or the Project.


ARTICLE IV—RENT


        4.01    Basic Rent.    Tenant shall pay to Landlord throughout the Term,
Basic Rent as specified in the Basic Lease Information, payable in equal monthly
installments in advance commencing on the Term Commencement Date and continuing
on the first day of each calendar month during every year of the Term in lawful
money of the United States, without deduction or offset whatsoever, except as
otherwise expressly set forth herein. Basic Rent shall be paid to Landlord at
the address specified in the Basic Lease Information or to such other firm or to
such other place as Landlord may from time to time designate in writing by
notice given as herein provided. If payment of Basic Rent is to begin on a day
other than the first day of a calendar month as provided in this Section 4.01,
then Basic Rent shall be prorated on a per diem basis, and the prorated on a per
diem basis installment shall be paid on the first day of the calendar month next
succeeding the Term Commencement Date. If the Term terminates on other than the
last day of a calendar month, then the Basic Rent shall be prorated as well and
the prorated installment shall be paid on the first day of the calendar month
next preceding the date of termination.

        4.02    Operating Expenses.    In addition to Basic Rent, Tenant shall
pay as additional rent, Tenant's Operating Expenses as provided in Article XXV,
without abatement or offset, except as otherwise expressly set forth herein.

        4.03    Security Deposit.    

        (a)  Landlord is currently holding $79,748.70 as the security deposit
under the One Stop Lease and Landlord is currently holding $148,278.40 as the
security deposit under the United Lending Lease, $228,027.10 in the aggregate
(collectively, the "Security Deposit"). Tenant hereby

3

--------------------------------------------------------------------------------

authorizes and directs Landlord to transfer the Security Deposit currently being
held by Landlord under the One Stop Lease and the United Lending Lease and to
hold the same as the security deposit under this Lease as security for the full
and faithful performance and observance by Tenant of all of its covenants and
obligations under this Lease, including, without limitation, the surrender of
possession of the Premises to Landlord as herein provided. Landlord agrees to
deposit the Security Deposit in an interest bearing bank account located in the
State of California. The interest received on such account shall be added to and
held as part of the Security Deposit subject to and in accordance with the
provisions of this Lease. Landlord shall not be required to credit Tenant with
any interest for any period during which Landlord does not receive interest on
the Security Deposit, nor shall Landlord have any liability or obligation for
loss of all or any portion of the Security Deposit by reason of the insolvency
or failure of the bank in which the Security Deposit is deposited. If Tenant
fails to pay Rent or other charges due hereunder, or otherwise defaults with
respect to any provision of this Lease, after notice and the expiration of any
applicable cure period, Landlord may use, apply or retain all or any portion of
the Security Deposit for the payment of any Rent or other charge in default, or
for the payment of any other sum which Landlord may expend or be required to
expend in connection with Tenant's default, or to compensate Landlord for any
loss or damage sustained by Landlord in connection with Tenant's default
including, but not limited to, any damages or deficiency in the reletting of the
Premises, whether such damages or deficiency accrue or accrues before or after
summary proceedings or other re-entry by Landlord. If Landlord uses or applies
all or any portion of the Security Deposit, Tenant shall immediately on demand
pay Landlord in cash or readily available funds, a sum equal to the portion of
the Security Deposit expended or applied by Landlord as provided in this Section
so as to restore the Security Deposit to its original amount. Tenant's failure
to deposit the Security Deposit or maintain the Security Deposit in its original
amount, shall constitute an Event of Default under Article XIX of this Lease. If
Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this Lease, Landlord shall return the Security
Deposit to Tenant within thirty (30) days after the Term Expiration Date and
after delivery of the entire possession of the Premises to Landlord in
accordance with the terms of this Lease. Landlord shall not be deemed to be a
trustee with respect to the Security Deposit, and shall not be required to keep
the Security Deposit separate from its general funds. Tenant shall be entitled
to no interest on the Security Deposit. Should Landlord transfer its interest in
the Premises during the Term hereof and deposit with the transferee thereof the
unappropriated Security Deposit funds, Landlord's obligations with respect to
the Security Deposit will be discharged and Tenant shall look solely to the new
landlord for the return of the Security Deposit.

        (b)  The Security Deposit shall be reduced by the amount of $28,000.00
(the "Reduction Amount") on the first day of the month in which the first (1st)
anniversary of the Term Commencement Date shall occur (the "Reduction Date")
provided that (i) this Lease shall be in full force and effect and Tenant shall
not be or have been in default hereunder, (ii) and Tenant shall have made
payments of Basic Rent and additional rent in a timely fashion for one (1) year
following the Term Commencement Date and (iii) Landlord has not previously drawn
on the Security Deposit by reason of default on the part of Tenant.

        4.04    Payment; Late Charges.    Tenant shall pay Landlord all amounts
due from Tenant to Landlord hereunder, whether for Rent or otherwise, in lawful
money of the United States, without deduction or offset whatsoever, except as
otherwise expressly set forth herein, and without notice or demand except as
otherwise provided herein. Tenant acknowledges that late payment by Tenant of
any payment owed to Landlord under this Lease will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to fix. Therefore, if any installment of Rent due
from Tenant is not received by Landlord within ten (10) days after the date when
such payment is due, Tenant shall pay to Landlord, in addition to such
installment of Rent or such additional rent, as the case may be an additional
sum of five percent (5%) of the overdue Rent

4

--------------------------------------------------------------------------------

as a late charge; provided, however, Tenant shall not be required to pay such
additional late charge the first (1st) time in any twelve (12) month period
during the Term an installment of Rent is not received by Landlord within ten
(10) days after the date when such payment is due if such failure is a result of
an administrative error. Payment of the late charge is not an alternative means
of performance of Tenant's obligation to pay Rent when due, and acceptance of
the late charge shall not cure or waive Tenant's default, nor prevent Landlord
from exercising, before or after such acceptance, any rights or remedies for a
default provided by this Lease. The parties agree that such late charge
represents a fair and reasonable estimate of the detriment that Landlord will
suffer by reason of late payment by Tenant. If Tenant is subject to late charges
more than three (3) times in any period of twelve (12) months during the Term,
Landlord shall have the right to require Tenant thereafter to pay all
installments of Rent quarterly in advance throughout the remainder of the Term.

        4.05    All Payments as Rent.    Any and all payments of Basic Rent,
Tenant's Operating Expenses and any and all taxes, fees, charges, costs,
expenses, insurance obligations and all other payments, disbursements or
reimbursements which are attributable to, payable by or the responsibility of
Tenant under and by reason of this Lease are payable as additional rent and
shall constitute "rent" within the meaning of California Civil Code
Section 1951(a).


ARTICLE V—RESTRICTIONS ON USE/COMPLIANCE WITH LAWS


        5.01    Use.    Tenant shall use the Premises for the Permitted Use and
for no other use or purpose. Nothing in this Lease shall be deemed to give
Tenant any exclusive right to such use in the Building, the Facility or the
Project. Tenant shall not do or permit to be done in or about the Premises nor
bring, keep or permit to be brought or kept therein, anything which is
prohibited by the attached Exhibit H or which is in conflict with or will
invalidate any insurance policy covering the Building, the Facility, the Project
or any part thereof or which will in any way increase the existing rate of, or
affect, any fire or other insurance upon the building or its contents, or which
will cause a weight load or stress on the floor or any other portion of the
Premises in excess of the weight load or stress which the floor or other portion
of the Premises is designed to bear. Tenant shall comply with all Applicable
Laws affecting the Premises, and the requirements of any board of fire
underwriters or other similar body, now or hereafter instituted, and shall also
comply with any order, directive or certificate of occupancy issued pursuant to
any Applicable Laws, which affect the condition, use or occupancy of the
Premises, including but not limited to, any requirements of structural changes
or other alterations necessitated by or in connection with Tenant's acts,
particular manner of use or occupancy of the Premises or alteration of the
Premises. The judgment of any court of competent jurisdiction or the admission
of Tenant in any action against Tenant, whether or not Landlord is a party to
such action, shall be conclusive as between Landlord and Tenant in establishing
such violation. Notwithstanding the foregoing, (a) Landlord represents that to
Landlord's actual knowledge, without any additional inquiry or investigation,
Tenant's intended use of the Premises will not cause any change in the insurance
ratings of the Facility or impose any special structural requirements, and
(b) Landlord shall be responsible to remove any violation and to correct any
condition existing as of the date hereof (whether or not a notice of violation
has been issued) in the event such violation or condition must be corrected as a
prerequisite to the issuance of a governmental approval for the Tenant
Improvements or prevents Tenant from obtaining a Certificate of Occupancy for
the Premises; it being understood and agreed, however, if any such violation or
condition is deemed to exist within the Premises, or outside of the Premises
(including the Base Building) in connection with or as a result of Tenant's
particular manner of use of (as opposed to general office use), or particular
operation of its business in, the Premises, including the Tenant Improvements,
then Tenant shall be responsible for curing such violation or condition, as the
case may be. If by reason of Tenant's failure to comply with the provisions of
this Article, the fire insurance rate shall at the beginning of this Lease or at
any time thereafter be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure

5

--------------------------------------------------------------------------------

of Tenant, and shall make such reimbursement upon the first day of the month
following such outlay by Landlord. In any action or proceeding wherein Landlord
and Tenant are parties, a schedule or "make up" of rates for the Facility, the
Building or the Premises issued by the California Fire Insurance Rating
Organization, or other body fixing such fire insurance rates, shall be
conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rates then applicable to the Premises.


ARTICLE VI—ALTERATIONS


        6.01    Tenant Alterations.    Tenant shall not make or perform or
permit the making or performance of any alterations, additions or improvements
(collectively, "Alterations") to the Premises without Landlord's prior written
consent, which consent Landlord shall not unreasonably delay or withhold.
Notwithstanding the foregoing, Tenant shall have the right to make Cosmetic
Alterations without Landlord's prior written consent, provided that in both
cases, Tenant shall provide to Tenant, at least ten (10) days prior to the
commencement of such Alterations, notice of the Alterations to be performed and
the terms, conditions and provisions of this Lease regarding Alterations are
otherwise fully complied with. If Landlord consents to the making of any
Alterations by Tenant, the same shall be made by Tenant, at Tenant's sole cost
and expense, and all such Alterations shall be done in strict compliance with
the provisions of this Article VI. Notwithstanding the foregoing, with respect
to Cosmetic Alterations only, Tenant shall not be required to cause drawings,
plans and specifications to be prepared with respect to such Cosmetic
Alterations if such drawings, plans and specifications are not otherwise
required to be prepared in order to obtain any permit or other required
governmental or quasi-governmental approval, but Tenant shall furnish Landlord
with copies of any existing drawings, plans and specifications actually prepared
with respect to such Cosmetic Alterations, if any.

        6.02    Installation of Alterations.    Any Alterations installed by or
on behalf of Tenant within the Premises shall be done in strict compliance with
all of the following:

        (a)  No such work shall proceed without (i) Landlord's prior approval of
Tenant's contractor(s) and subcontractor(s), which approval shall not be
unreasonably withheld or delayed; (ii) Landlord's receipt of duplicate original
policies of comprehensive public liability (including property damage coverage)
insurance and worker's compensation insurance (covering all persons to be
employed by Tenant and Tenant's contractors and subcontractors in connection
with such Alteration) in such form, with such companies, for such periods and in
such amounts as Landlord may reasonably require, naming Landlord, its property
manager and their respective agents as additional insureds; (iii) Landlord's
receipt and approval of detailed plans and specifications (including layout,
architectural, mechanical and structural drawings stamped by a professional
engineer or architect licensed in the State of California) for each proposed
Alteration, except as expressly set forth in Section 6.01(ii) hereof;
(iv) Tenant paying to Landlord all reasonable out of pocket costs and expenses
incurred by Landlord in connection with Landlord's review of Tenant's plans and
specifications; it being understood and agreed that Landlord shall not engage
any third party consultant to review the named Tenant's plans and specifications
in connection with Non-Structural Alterations and Cosmetic Alterations; it being
further understood and agreed that Tenant shall not be required to pay any such
costs and expenses in connection with the Tenant Improvements; and (v) Tenant
obtaining, at its expense, all permits, approvals and certificates required by
any governmental or quasi-governmental bodies.

        (b)  All such work shall be performed: (i) in accordance with the plans
and specifications submitted to and approved by Landlord, which approval shall
be granted subject to and in accordance with the terms of Section 6.01 above;
(ii) in a lien-free and first-class and workmanlike manner, (iii) in compliance
with all Applicable Laws including, without limitation, the Americans with
Disabilities Act of 1990, a valid building permit and/or all other permits or
licenses when and where required, copies of which shall be furnished to Landlord
before the work is commenced;

6

--------------------------------------------------------------------------------




(iv) in such a manner so as not to interfere (other than to a de minimus extent)
with the occupancy and enjoyment of any other tenant or occupant in the Facility
and not to impose any additional expense upon or delay Landlord in the
maintenance and operation of the Facility and (v) in such a manner so as not to
affect (other than to a de minimus extent) any part of the Building or the
Facility other than the Premises. Any work not acceptable to any governmental
authority or agency having or exercising jurisdiction over such work, or not
reasonably satisfactory to Landlord, shall be promptly replaced and/or corrected
at Tenant's expense. Landlord's approval or consent to any such work shall not
impose any liability upon Landlord as to completeness, design sufficiency or
compliance with Applicable Laws.

        (c)  All materials and equipment to be incorporated in the Premises
(i) shall be first quality and (ii) shall not be subject to any lien,
encumbrance, chattel mortgage, title retention or security agreement.

        (d)  Provided Landlord has first given Tenant notice of any substandard
work or inadequate clean up (other than in event of an emergency) and Tenant
fails to correct such work or clean up to Landlord's reasonable satisfaction
within a reasonable period of time under the circumstances, Tenant shall
promptly reimburse Landlord for any reasonable expense incurred by Landlord in
connection with any substandard work performed by Tenant or Tenant's
contractors, by reason of delays caused by such work and by reason of inadequate
cleanup following completion of such work.

        (e)  Other than as expressly provided in Section 6.01, Tenant or its
contractors will in no event be allowed to make Alterations which: (i) affect
the plumbing, mechanical, electrical, sanitary, life safety, heating,
ventilation or air conditioning or other systems or services of the Facility or
the proper functioning thereof, (ii) affect the structural integrity of the
Facility; (iii) affect any area outside the Premises including the exterior
appearance of the Facility or any of the Common Areas; (iv) in Landlord's
reasonable opinion, lessen the value or utility of the Facility; or (v) will
violate or require a change in any occupancy certificate or permit applicable to
the Premises.

        (f)    All work by Tenant shall be scheduled through Landlord and shall
be diligently and continuously pursued from the date of its commencement through
its completion. If Tenant's Alterations have not been completed within a
reasonable time after the commencement of such Alterations and if Tenant shall
thereafter fail to complete such Alterations within sixty (60) days after notice
thereof to Tenant, Landlord may cause such Alterations to be completed in which
event Tenant shall reimburse Landlord for Landlord's reasonable costs of
completing such work upon Landlord's demand, and the amount of Landlord's
completion costs to be reimbursed by Tenant, together with interest thereon at
the Interest Rate shall constitute additional rent under this Lease and shall be
paid by Tenant with the next due monthly Basic Rent payment after Landlord's
demand.

        (g)  Tenant (other than the named Tenant herein) shall obtain any bonds
reasonably required by Landlord.

        (h)  To the extent applicable, upon completion of any Alteration,
Tenant, at Tenant's expense, shall (i) obtain certificates of final approval of
such Alteration required by any governmental or quasi- governmental bodies and
shall furnish Landlord with copies thereof and (ii) furnish Landlord with
"as-built" drawings showing such Alterations.

        (i)    Tenant shall not knowingly, at any time prior to or during the
Term, directly or indirectly employ, or permit the employment of, any
contractor, mechanic or laborer in the Premises whether in connection with any
material Alterations or otherwise, if, in Landlord's reasonable discretion, such
employment will interfere (other than to a de minimus extent) with other
contractors, mechanics or laborers engaged in the construction, maintenance or
operation of the Facility or the

7

--------------------------------------------------------------------------------




Project by Landlord, Tenant or others. In the event of any interference, Tenant
upon demand of Landlord, shall cause all contractors, mechanics or laborers
causing such interference to leave the Facility or the Project, as the case may
be, immediately.

        6.03    Removal of Alterations.    Landlord shall not require Tenant to
remove any Alteration that exists in the Premises as of the Scheduled Term
Commencement Date. The initial Tenant Improvements, including, without
limitation, all affixed sinks, dishwashers, microwave ovens and other fixtures
and all Alterations made by Tenant (but excluding Tenant's trade fixtures and
personal property) shall become the property of Landlord immediately upon
installation within the Premises and shall remain on and be surrendered with the
Premises upon expiration or termination of the Term, except that Landlord
reserves the right to require that Tenant remove all Non-Standard Alterations
upon the expiration or termination of the Term; it being understood and agreed,
however, that any moveable personal property and equipment brought into the
Premises by or on behalf of Tenant following the completion of the Tenant
Improvements (which is not affixed to or installed within the Premises) shall be
and remain Tenant's personal property. Notwithstanding the foregoing, Landlord
shall notify Tenant at the time of the approval of Tenant's plans and
specifications of those Non-Standard Alterations which Tenant may be required to
remove in accordance with the terms of this Section prior to the expiration of
the Term or the termination of this Lease and Tenant shall, upon the expiration
of the Term or upon such termination, unless instructed otherwise by Landlord,
be required to remove only such Non-Standard Alterations specified in Landlord's
notice. If Landlord requires Tenant to remove any Non-Standard Alterations,
Tenant, at its cost, shall repair and restore in a good and workmanlike manner
any damage caused to the Premises, the Building or the Facility resulting in
connection with the removal of any of its Non-Standard Alterations, trade
fixtures and/or personal property and shall restore the Premises, the Building
or the Facility, as applicable, to the condition same were in when the Premises
were received by Tenant, ordinary wear and tear excepted.

        6.04    Intentionally Deleted.    

        6.05    Removal of Personal Property.    All articles of personal
property owned by Tenant or installed by Tenant at its expense in the Premises
(including Tenant's business and trade fixtures, furniture, movable partitions
and equipment such as telephones, copy machines, computer terminals,
refrigerators and facsimile machines) will be and remain the property of Tenant,
and must be removed by Tenant from the Premises, at Tenant's sole cost and
expense, on or before the expiration or sooner termination of this Lease. Tenant
agrees to repair any damage caused by such removal at its cost on or before the
expiration or sooner termination of this Lease.

        6.06    Failure to Remove Items.    If Tenant fails to remove by the
expiration or sooner termination of this Lease all of its personal property,
trade fixtures, equipment or any Non-Standard Alterations identified by Landlord
for removal, Landlord may, at its option, after ten (10) days written notice to
Tenant personal property and/or Non-Standard Alterations as abandoned and, at
Tenant's sole cost and in addition to Landlord's other rights and remedies under
this Lease, at law or in equity: (a) remove and store such items; and/or
(b) sell, discard or otherwise dispose of all or any such items at private or
public sale for such price as Landlord may obtain or by other commercially
reasonable means. Tenant shall be liable for all costs of disposition of
Tenant's abandoned property and Landlord shall have no liability to Tenant with
respect to any such abandoned property. Landlord agrees to apply the proceeds of
any sale of any such property to any amounts due to Landlord under this Lease
from Tenant (including Landlord's attorneys' fees and other costs incurred in
the removal, storage and/or sale of such items), with any remainder to be paid
to Tenant.


ARTICLE VII—REPAIRS


        7.01    Landlord's Obligations.    Landlord agrees to repair and
maintain the Building structure including the roof, the foundations and the
exterior surfaces of exterior walls and the exterior surfaces

8

--------------------------------------------------------------------------------

of common demising walls of the Building, the Common Areas of the Building and
the plumbing, heating, ventilating, air conditioning, elevator, electrical and
fire/life safety systems installed or furnished by Landlord to the point of
connection into the Premises, utility closets, transformers and electrical
panels, doorways and access portals (collectively the "Base Building"), in good
order, repair and first class condition, unless such maintenance and repairs are
(i) attributable to items installed in Tenant's Premises which are above
standard interior improvements (such as, for example, custom lighting, special
HVAC and/or electrical panels or systems, kitchen or restroom facilities and
appliances constructed or installed within Tenant's Premises) or (ii) caused in
part or in whole by the act, neglect or omission of any duty by Tenant, its
agents, servants, employees or invitees or (iii) Tenant's responsibility
pursuant to the terms of this Lease, in any which case Tenant will pay to
Landlord, as additional rent, the reasonable cost of such maintenance and
repairs. Tenant shall promptly notify Landlord of the necessity of any repairs
which Tenant is aware of and which Landlord is responsible for under the
provisions of this Lease. Except as otherwise expressly set forth herein, Tenant
will not be entitled to any abatement of rent and Landlord will not have any
liability by reason of any injury to or interference with Tenant's business
arising from the making, or failure to make, any repairs, alterations or
improvements in or to any portion of the Building, the Facility or the Premises
or in or to fixtures, appurtenances and equipment therein other than any injury
or interference arising solely and directly from Landlord's negligence or wilful
misconduct. Tenant waives the right to make repairs at Landlord's expense under
any Applicable Laws (including, without limitation, the provisions of California
Civil Code Sections 1941 and 1942 and any successor statutes or laws of a
similar nature).

        7.02    Tenant's Obligations.    Except for Landlord's repair
obligations described in Section 7.01 above and Landlord's maintenance
obligations described in Section 11.01, Tenant agrees to keep, maintain and
preserve all portions of the Premises in first class condition and repair and,
when and if needed, at Tenant's sole cost and expense, to make all necessary and
reasonable repairs to the Premises and every part thereof. Any such maintenance
and repairs will be performed by contractor(s) and subcontractor(s) selected by
Tenant and reasonably acceptable to Landlord or contractors as Tenant may choose
from an approved list to be submitted by Landlord. Tenant agrees to pay all
costs and expenses incurred in such maintenance and repair within thirty
(30) days after billing by Landlord or such contractor or contractors. Tenant
agrees to cause any mechanics' liens or other liens arising as a result of work
performed by Tenant or at Tenant's direction to be eliminated as provided in
Article VIII below. Except as expressly provided in Section 7.01 above, Landlord
has no obligation to alter, remodel, improve, repair, decorate or paint the
Premises or any part thereof.

        7.03    Tenant's Failure to Repair.    If Tenant refuses or neglects to
repair and maintain the Premises properly as required hereunder, Landlord, at
any time following ten (10) days from the date on which Landlord makes a written
demand on Tenant to effect such repair and maintenance, may enter upon the
Premises and make such repairs and/or maintenance, and upon completion thereof,
Tenant agrees to pay to Landlord as additional rent, Landlord's costs for making
such repairs plus an amount not to exceed ten percent (10%) of such costs for
overhead, within ten (10) days of receipt from Landlord of a written itemized
bill therefor. Any amounts not reimbursed by Tenant within such ten (10) day
period will bear interest at the Interest Rate until paid by Tenant.


ARTICLE VIII—LIENS


        Except for any liens resulting from Landlord's failure to make required
payments subject to and in accordance with the express terms of the Tenant
Improvement Agreement attached to this Lease as Exhibit E and made a part
hereof, after satisfaction by Tenant of all conditions precedent and other
requirements set forth therein and in Article VI of this Lease (collectively,
"Landlord Liens"), Tenant agrees not to permit any mechanic's, materialmen's or
other liens to be filed against all or any part of the Project, the Facility,
the Building or the Premises, nor against Tenant's leasehold interest in the
Premises, by reason of or in connection with any repairs, Alterations,
improvements or other work

9

--------------------------------------------------------------------------------


contracted for or undertaken by or on behalf of Tenant or materials or supplies
furnished to or obligations incurred by or on behalf of Tenant, or by reason of
any other act or omission of Tenant or Tenant's agents, employees, contractors,
licensees or invitees. Tenant agrees to indemnify, protect, defend and hold
Landlord harmless from and against any and all claims for any such liens. At
Landlord's request, Tenant agrees to provide Landlord with enforceable,
conditional and final lien releases (or other evidence reasonably requested by
Landlord to demonstrate protection from liens) from all persons furnishing labor
and/or materials at the Premises. Landlord will have the right at all reasonable
times to post on the Premises and record any notices of non-responsibility which
it deems necessary for protection from such liens. If any such liens are filed,
Tenant will, at its sole cost, promptly cause such liens to be released of
record or bonded so that it no longer affects title to the Project, the
Facility, the Building or the Premises. If Tenant fails to cause any such liens
to be so released or bonded within thirty (30) days after filing thereof, such
failure will be deemed an Event of Default under Article XIX without the benefit
of any additional notice or cure period, and Landlord may, without waiving its
rights and remedies based on such breach, and without releasing Tenant from any
of its obligations, cause such liens to be released by any means it shall deem
proper, including payment in satisfaction of the claims giving rise to such
liens. Tenant agrees to pay to Landlord as additional rent within thirty
(30) days after receipt of invoice from Landlord, any sum paid by Landlord to
remove such liens, together with interest at the Interest Rate from the date of
such payment by Landlord.


ARTICLE IX—ASSIGNMENT AND SUBLETTING


        9.01    Right to Assign, Sublease and Encumber.    Landlord and Tenant
recognize and specifically agree that this Article IX is an economic provision,
like Rent, and that Landlord's right to recapture, and to receive any excess
consideration, has been granted by Tenant to Landlord in consideration for other
economic concessions granted by Landlord to Tenant in this Lease. Except as
expressly set forth in this Article IX, Tenant may not assign or encumber its
interest in this Lease or in the Premises, or sublease all or any part of the
Premises, or allow any other person or entity to occupy or use all or any part
of the Premises (any such assignment, encumbrance, sublease, or the like shall
sometimes be referred to herein as a "Transfer"), without first obtaining
Landlord's prior written consent, which consent Landlord will not unreasonably
withhold or delay; provided, however, that a merger, sale of business,
acquisition or similar transaction involving Tenant will not constitute a
Transfer for purposes of this Article IX. Any Transfer without Landlord's prior
written prior consent shall be voidable, at Landlord's election, and shall
constitute an Event of Default under Article XIX. No consent to any Transfer
shall constitute a further waiver of the provisions of this Section.

        9.02    Proposed Transfer Notice.    If Tenant desires to effect a
Transfer covering more than one (1) floor of the Premises or for a term of
thirty (30) months or more (each, a "Recapture Transfer"), then at least thirty
(30) days prior to the date when Tenant desires the Transfer to be effective,
Tenant shall give Landlord a notice identifying the space to be assigned,
encumbered, subleased or otherwise transferred (the "Transfer Premises") and the
rentable square footage of the Transfer Premises (the "Proposed Transfer
Notice"). Delivery to Landlord of a Proposed Transfer Notice shall be deemed an
offer from Tenant to Landlord whereby Landlord may, at its option, recapture the
Transfer Premises for the balance of the Term hereof. Said option may be
exercised by Landlord by notice given to Tenant at any time within thirty
(30) days after Landlord's receipt of the Proposed Transfer Notice (the
"Recapture Period"); and during such thirty (30) day period Tenant shall not
assign this Lease nor sublet such space to any person or entity. If Landlord
fails to exercise its option to recapture as aforesaid within such thirty
(30) day period, then for the nine (9) month period commencing on the date of
Landlord's receipt of the Proposed Transfer Notice, Landlord shall have no right
to recapture the Transfer Premises in connection with a proposed Transfer
involving only the Transfer Premises. However, if Tenant shall desire to
Transfer part of the Transfer Premises or if Tenant shall desire to Transfer the
Transfer Premises together with another portion of the Premises, then Landlord
shall again

10

--------------------------------------------------------------------------------


have the recapture option described in this Section, exercisable by notice to
Tenant given within thirty (30) days after a new Proposed Transfer Notice has
been delivered to Landlord pursuant to the provisions hereof.

        9.03    Notice of Transfer; Landlord's Options.    If Tenant desires to
effect a Transfer which is not a Recapture Transfer, then at least thirty
(30) days prior to the date when Tenant desires the Transfer to be effective
(the "Transfer Date"), Tenant agrees to give Landlord a notice ("a"Transfer
Notice") stating the name, address and business of the proposed assignee,
sublessee or other transferee (sometimes referred to herein as "Transferee") and
its proposed use of the Premises, reasonable information (including references)
concerning the character, ownership and financial condition of the proposed
Transferee (including, without limitation, its most recent financial reports),
the Transfer Date, any ownership or commercial relationship between Tenant and
the proposed Transferee, and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord may
reasonably require and such additional information related to the proposed
Transfer or Transferee as Landlord may reasonably request. Within thirty
(30) days of Landlord's receipt of any Transfer Notice and any additional
information requested by Landlord, Landlord will elect to either:

        (a)  consent to the proposed Transfer; or

        (b)  refuse such consent, which refusal shall be on reasonable grounds
including, without limitation, those set forth in Section 9.04 below.

        9.04    Reasonable Disapproval.    Landlord and Tenant hereby
acknowledge that Landlord's disapproval of any proposed Transfer pursuant to
Section 9.03(b) will be deemed reasonably withheld if based upon any reasonable
factor, including, without limitation, any or all of the following factors:
(i) the proposed Transferee is a Governmental Entity, if the proposed Transferee
is entitled, directly or indirectly, to diplomatic or sovereign immunity or
shall not be subject to the service of process in, and the jurisdiction of, the
courts of the State of California; (ii) the portion of the Premises to be sublet
or assigned is irregular in shape with inadequate means of ingress and egress;
(iii) the use of the Premises by the Transferee (A) is not permitted by the use
provisions in Article V hereof, or (B) violates any exclusive use granted by
Landlord to another tenant in the Project or the Facility, it being understood
that within ten (10) business days of receipt of Tenant's Transfer Notice,
together with Tenant's specific written request for a written list of uses which
would violate exclusives granted by Landlord to other tenants in the Project or
the Facility, Landlord shall provide Tenant with a written list of such uses;
(iv)  the Transferee does not have the financial capability to fulfill the
obligations imposed by the Transfer and this Lease (or has not furnished
Landlord with reasonable proof thereof); (v) the proposed Transferee is engaged
in a business or activity, or the Premises or the relevant part thereof, will be
used in a manner, which is not in keeping with the then standards of the
Building or the Facility; (vi) there shall be more than five (5) subtenants of
the Premises excluding Occupants (as hereinafter defined); or (vii) the form of
the proposed sublease or instrument of assignment (A) shall not be in form
reasonably satisfactory to Landlord, or (B) shall not comply with the applicable
provisions of this Article IX.

        9.05    Additional Conditions.    A condition to Landlord's consent to
any Transfer of this Lease will be the delivery to Landlord of a true copy of
the fully executed instrument of assignment, sublease, transfer or
hypothecation, and, in the case of an assignment, the delivery to Landlord of an
agreement executed by the Transferee in form and substance reasonably
satisfactory to Landlord, whereby the Transferee assumes and agrees to be bound
by all of the terms and provisions of this Lease and to perform all of the
obligations of Tenant hereunder; it being understood, however, that in the case
of a sublease, the Transferee shall not be obligated to pay the amount of the
Basic Rent set forth in the Basic Lease Information and instead shall be
obligated to pay the amount of rent to be paid during the sublease term. As a
condition for granting its consent to any assignment or sublease, Landlord may
require that the assignee or sublessee remit directly to Landlord on a monthly
basis, all monies due to

11

--------------------------------------------------------------------------------


Tenant by said assignee or sublessee; it being understood and agreed, however,
if in any month during the Term, Landlord shall receive payment from both Tenant
and Tenant's assignee or sublessee, as the case may be, then (i) if Landlord
shall receive more than one hundred percent (100%) of the Rent Landlord is
entitled to hereunder, Landlord shall refund any excess to Tenant or (ii) if
Landlord shall bill and receive from such assignee or subtenant, as the case may
be, less than one hundred percent (100%) of the Rent Landlord is entitled to
hereunder, Tenant shall not be obligated to pay any amounts paid by such
assignee or subtenant. As a condition to Landlord's consent to any sublease,
such sublease must provide that it is subject and subordinate to this Lease and
to all mortgages; that Landlord may enforce the provisions of the sublease,
including collection of rent; that in the event of a default by the sublessee or
termination of this Lease for any reason, including, without limitation, a
voluntary surrender by Tenant, or in the event of any reentry or repossession of
the Premises by Landlord, Landlord may, at its option, either (i) terminate the
sublease, or (ii) take over all of the right, title and interest of Tenant, as
sublessor, under such sublease, in which case such sublessee will attorn to
Landlord, but that nevertheless Landlord will not (1) be liable for any previous
act or omission of Tenant under such sublease, (2) be subject to any
counterclaim, defense or offset previously accrued in favor of the sublessee
against Tenant, or (3) be bound by any previous modification of any sublease
made without Landlord's written consent, or by any previous prepayment by
sublessee of more than one month's rent.

        9.06    Excess Rent.    If Landlord shall give its consent to any
assignment of this Lease or to any sublease or if Tenant shall enter into any
other assignment or sublease permitted hereunder, Tenant shall in consideration
therefor, pay to Landlord, as additional rent:

        (a)  in the case of an assignment (other than an assignment pursuant to
Section 9.12 hereof), an amount equal to fifty percent (50%) of all sums and
other consideration paid to Tenant by the assignee on account of the assignment
(including, but not limited to, sums paid for the sale of Tenant's fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property, less, in the case of a sale thereof, the fair market value thereof
after recoupment of all expenses reasonably and actually incurred by Tenant in
connection with such assignment, provided that Tenant shall submit to Landlord a
receipt evidencing the payment of such expenses (or other proof of payment as
Landlord shall require); and

        (b)  in the case of a sublease (other than a sublease pursuant to
Section 9.12 hereof), fifty percent (50%) of any rents, additional charges or
other consideration payable under the sublease on a per square foot basis to
Tenant by the subtenant which is in excess of the Basic Rent and additional rent
accruing during the term of the sublease in respect of the subleased space (at
the rate per square foot payable by Tenant hereunder) pursuant to the terms
hereof (including, but not limited to, sums paid for the sale or rental of
Tenant's fixtures, leasehold improvements, equipment, furniture or other
personal property, less, in the case of the sale thereof, the fair market value
thereof), after recoupment of all expenses reasonably and actually incurred by
Tenant in connection with such sublease, provided that Tenant shall submit to
Landlord a receipt evidencing the payment of such expenses (or other proof of
payment as Landlord shall require).

        The sums payable under this Section 9.06 shall be paid to Landlord after
Tenant has recouped any sublease/assignment expenses actually incurred by Tenant
in connection with the transaction in question.

        9.07    Effect of Recapture.    If Landlord exercises its option to
recapture the Transfer Premises, then the Transfer Premises shall be deemed
surrendered on the day following the expiration of the Recapture Period, and the
Basic Rent and additional rent due hereunder shall be paid and apportioned to
such date. If the Transfer Premises constitutes only a portion of the Premises,
Landlord, at Tenant's expense, may make such alterations as Landlord reasonably
deems necessary to physically separate the Transfer Premises from the balance of
the Premises and to comply with all applicable laws and

12

--------------------------------------------------------------------------------


insurance requirements relating to such separation. Tenant shall reimburse
Landlord for the reasonable costs thereof within thirty (30) days following
demand. If Landlord exercises its recapture option pursuant to this Article,
Tenant shall be released from its obligations arising under this Lease (or its
obligations that relate to the portion of the Premises being recaptured (i.e.,
the Transfer Premises), as applicable) from and after the effective date of such
recapture, except for any obligation or liability accrued or incurred under this
Lease prior thereto which expressly survives the expiration or earlier
termination of this Lease. Tenant understands and acknowledges that the option,
as provided in this Article IX, to terminate this Lease or recapture the
Transfer Premises, as applicable, is a material inducement for Landlord's
agreeing to lease the Premises to Tenant upon the terms and conditions herein
set forth.

        9.08    No Release.    No Transfer will release Tenant of Tenant's
obligations under this Lease or alter the primary liability of Tenant to pay the
Rent and to perform all other obligations to be performed by Tenant hereunder.
Landlord may require that any Transferee remit directly to Landlord on a monthly
basis, all monies due Tenant by said Transferee if Tenant is in default
hereunder. However, the acceptance of Rent by Landlord from any other person
will not be deemed to be a waiver by Landlord of any provision hereof. Consent
by Landlord to one Transfer will not be deemed consent to any subsequent
Transfer. In the event of default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor. Landlord may consent to subsequent assignments of
this Lease or sublettings or amendments or modifications to this Lease with
assignees of Tenant, without notifying Tenant, or any successor of Tenant, and
without obtaining Tenant's consent thereto and any such actions of Landlord will
not relieve Tenant of liability under this Lease; provided, however, Landlord
shall notify Tenant of any such assignment, subletting, amendment or
modification and Landlord shall not diminish Tenant's rights hereunder (other
than to a de minimis extent) or reduce Tenant's income without Tenant's consent.
If Landlord shall decline to give its consent to any proposed Transfer, or if
Landlord shall exercise any of its options under Section 9.03, Tenant shall
indemnify, defend and hold harmless Landlord against and from any and all loss,
liability, damages, costs and expenses (including reasonable counsel fees)
resulting from any claims that may be made against Landlord by the proposed
Transferee or by any brokers or other persons claiming a commission or similar
compensation in connection with the proposed Transfer, but the foregoing shall
not constitute a waiver of any of Tenant's express rights under this Lease.

        9.09    Administrative and Attorneys' Fees.    If Tenant effects a
Transfer (other than pursuant to the express terms of Sections 9.12 and 9.13) or
requests the consent of Landlord to any Transfer (whether or not such Transfer
is consummated), then within ten (10) days following Landlord's written demand
therefor, Tenant agrees to pay Landlord a non-refundable administrative fee of
One Thousand Five Hundred Dollars ($1,500.00) which fee includes all fees for
Landlord's legal services.

        9.10    Effectiveness Conditioned Upon Assumption.    Any Transfer shall
be made only if, and shall not be effective until, the Transferee shall execute,
acknowledge and deliver to Landlord an agreement in form and substance
satisfactory to Landlord whereby the Transferee shall assume the obligations of
this Lease on the part of Tenant to be performed or observed and whereby the
Transferee shall agree that the provisions in Section 9.01 shall,
notwithstanding such Transfer, continue to be binding upon it in respect of all
future Transfers. The original named Tenant covenants that, notwithstanding any
Transfer, whether or not in violation of the provisions of this Lease, and
notwithstanding the acceptance of Rent and/or additional rent by Landlord from
an assignee, transferee or any other party, the original named Tenant shall
remain fully liable for the payment of the Rent and additional rent and for the
other obligations of this Lease on the part of Tenant to be performed or
observed.

        9.11    Liability of Tenant.    The joint and several liability of
Tenant and any immediate or remote successor in interest of Tenant and the due
performance of the obligations of this Lease on Tenant's

13

--------------------------------------------------------------------------------


part to be performed or observed shall not be discharged, released or impaired
in any respect by any agreement or stipulation made by Landlord extending the
time, or modifying any of the obligations, of this Lease, or by any waiver or
failure of Landlord to enforce any of the obligations of this Lease.

        9.12    Related Corporation.    Tenant may, without Landlord's consent,
permit any Related Corporation to sublet all or part of the Premises or take an
assignment of this Lease for any of the purposes permitted to Tenant, provided
and upon the condition that Tenant has given Landlord not less than thirty
(30) days prior written notice thereof and Tenant shall utilize a form of
sublease or assignment, as the case may be, reasonably acceptable to Landlord
and meeting the requirements of this Lease, including, without limitation this
Article IX. Notwithstanding the foregoing, Tenant may sublease or assign all or
any portion of the Premises to Aames Funding Corporation, Aames Home Loan and/or
Aames Capital Corporation without having to comply with the provisions of this
Section 9.12. Such subletting shall not relieve, release, impair or discharge
any of Tenant's obligations under this Lease. Furthermore, such sublease or
assignment, as the case may be, shall be subject to Tenant furnishing Landlord,
prior to the commencement of the term thereof, with (i) adequate proof that such
Related Corporation has been duly organized or formed, as the case may be, and
is in good standing in the jurisdiction of its incorporation or formation, as
the case may be, and (ii) resolutions of its Board of Directors certified by the
appropriate corporate officer or partnership consents, as applicable,
authorizing such sublease or assignment, as the case may be.

        9.13    Desk Space Occupancy.    Notwithstanding anything to the
contrary contained herein, Tenant shall have the right, without Landlord's
consent, to enter into occupancy agreements with attorneys, accountants, loan
agents and other professionals (each, an "Occupant") with respect to individual
offices within the Premises for not more than ten percent (10%) of the rentable
area of the Premises in the aggregate, provided that this Lease shall not have
been assigned (other than an assignment to an entity controlled or under common
control with Tenant) and that the portion of the Premises occupied by the
Occupant shall not be physically separate from the portion of the Premises
occupied by Tenant, and no walls, barriers, public corridors or other indication
of separate space shall be constructed or placed in the Premises.


ARTICLE X—INSURANCE AND INDEMNIFICATION


        10.01    Limitation on Landlord's Liability.    Subject to the terms of
Section 10.03 below, neither Landlord nor Landlord's agents or employees shall
be liable to Tenant and Tenant hereby waives all claims against Landlord, its
agents and employees for any injury or damage to any person or property in, upon
or about the Premises, the Building or the Facility, by or from any cause
whatsoever (other than due to negligence or willful misconduct of the Landlord,
or its agents or employees) and, without limiting the generality of the
foregoing, whether caused by water leakage of any character from the roof,
walls, basement or other portion of the Premises, the Building or the Facility,
or caused by gas, fire, steam, oil or electricity in, upon or about the Premises
or Facility. Subject to the terms of Section 10.03 below, Landlord and
Landlord's agents and employees shall not be liable for any damage to any of
Tenant's personal property entrusted to Landlord, and its employees, nor for
loss of or damage to any of Tenant's personal property by theft or otherwise
except when caused by Landlord's gross negligence or willful misconduct. Except
as may be expressly set forth herein, Landlord and Landlord's agents and
employees shall not be liable for any latent or patent defect in the Premises or
the Facility or for any consequential damages arising out of any loss of use of
the Premises. Tenant shall give prompt written notice to Landlord in case of
damage caused by fire or accident on the Premises. Tenant shall look solely to
Landlord to enforce Landlord's obligations hereunder and shall not seek any
damages against any of Landlord Indemnified Parties (as hereinafter defined).
The liability of Landlord for Landlord's obligations under this Lease shall not
exceed and shall be limited to Landlord's interest in the Building and Tenant
shall not look to any other property or assets in seeking either to enforce
Landlord's obligations under this Lease to satisfy a judgment for Landlord's
failure to

14

--------------------------------------------------------------------------------

perform such obligations. Notwithstanding the foregoing, Tenant shall have
recourse against Landlord to the extent of (i) the net proceeds actually
realized by Landlord in connection with the sale of the Building, (ii) any net
insurance proceeds actually received by Landlord for fire or other casualty at
the Building and (iii) any net condemnation proceeds actually received by
Landlord in connection with a taking or appropriation of the Building under the
power of eminent domain.

        10.02    Indemnification of Landlord.    Tenant hereby agrees to
indemnify, protect, defend and hold Landlord and its partners, shareholders,
officers, directors, employees, agents and representatives ("Landlord
Indemnified Parties") harmless from and against any and all claims, damages,
costs, losses or liability (i) for any death, injury or damage to any person or
property whatsoever (A) occurring in, on or about the Premises or any portion
thereof, or (B) occurring in, on or about the Premises, the Facility or the
Project or any portion thereof, when such injury or damage shall be caused in
part or in whole by the act, neglect, fault or omission of any duty with respect
to the same by Tenant, its agents, servants, employees, guests, licensees or
invitees excluding therefrom any injury or damage to the extent caused by or
resulting from the negligence or willful misconduct of Landlord, and (ii) of
whatever nature against Landlord arising from any act, omission or negligence of
Tenant, its contractors, licensees, agents, servants, employees, invitees or
visitors including any claims arising from any act, omission or negligence of
Landlord and Tenant to the extent not caused by the negligence or willful
misconduct of Landlord. Tenant hereby agrees to indemnify, protect, defend and
hold harmless Landlord and all Landlord Indemnified Parties from and against any
and all claims, damages, costs, liability or losses by or on behalf of any
person, firm or corporation arising from the conduct or management of any work,
alteration, addition, improvement or thing whatsoever done by or on behalf of
Tenant in or about the Premises or arising from transactions of Tenant
concerning the Premises and hereby agrees to indemnify, protect, defend and hold
Landlord and all Landlord Indemnified Parties harmless from and against any and
all liens or claims arising from any breach or default on the part of Tenant
beyond the expiration of any applicable grace or cure period in the performance
of any covenant or agreement on the part of Tenant to be performed pursuant to
the terms of this Lease or arising from any act or negligence of its agents,
contractors, subcontractors, material men, servants, employees or licensees, and
from and against all costs, reasonable attorney's fees, expenses and liabilities
incurred in connection with any such claim or action or proceeding brought
thereon. In case any action or proceeding is brought against Landlord or any
Landlord Indemnified Parties by reason of any claims or liability within the
limits of the foregoing indemnities, Tenant shall defend such action or
proceeding at Tenant's sole expense by counsel reasonably satisfactory to
Landlord. In the event Tenant does not provide such a defense against any and
all claims, demands, actions or causes of action, threatened or actual, then
Tenant shall in addition to the above, pay to Landlord the reasonable attorneys'
fees, legal expenses and costs incurred by Landlord in providing or preparing
such defense, and Tenant agrees to cooperate with Landlord in such defense,
including, without limitation, the providing of affidavits and testimony upon
request of Landlord. Landlord agrees to cooperate with Tenant in such defense in
the event that Tenant and not Landlord undertakes such defense.

        10.03    Landlord's Indemnity.    Notwithstanding anything to the
contrary contained in Sections 10.01 or 10.02 above, Tenant shall not be
required to protect, defend, save harmless or indemnify Landlord from any
liability for injury, loss, accident or damage to any person or property
resulting from Landlord's negligence or willful misconduct or that of Landlord's
agents or employees in connection with Landlord's activities on or about the
Premises, the Building or the Facility (including the Common Areas), and,
subject to the terms of Section 10.06 below, Landlord hereby indemnifies and
agrees to protect, defend and hold Tenant harmless from and against any
liability for injury, loss, accident or damage to any person or property
resulting from Landlord's negligence or willful misconduct in connection with
Landlord's activities in or about the Building or the Facility. Such exclusion
from Tenant's indemnity and such agreement by Landlord to so indemnify and hold
Tenant harmless are not intended to and shall not relieve any insurance carrier
of its obligations under policies required to be carried by Tenant pursuant to
the provisions of this Lease to the extent that such policies cover (or, if

15

--------------------------------------------------------------------------------


such policies would have been carried as required, would have covered) the
result of gross negligence or willful misconduct of Landlord or those of its
agents or employees. In case any action or proceeding is brought against Tenant
by reason of any claims or liability within the limits of the foregoing
indemnity, Landlord shall defend such action or proceeding at Landlord's sole
expense by counsel selected by Tenant and satisfactory to Landlord.

        10.04    Survival of Indemnities.    The provisions of Sections 10.01,
10.02 and 10.03 together with any other indemnification provisions in this Lease
shall survive the expiration or termination of this Lease with respect to any
claims, expenses or liability occurring prior to such expiration or termination.
Tenant's covenants, agreements and indemnification obligations in Sections 10.01
and 10.02 above are not intended to and shall not relieve any insurance carrier
of its obligations under policies required to be carried by Tenant pursuant to
the provisions of this Lease.

        10.05    Tenant's Insurance.    Tenant shall purchase, at its own
expense, and keep in force during the Term, the following insurance:

        (a)  "All Risks" property insurance including at least the following
perils: fire and extended coverage, smoke damage, vandalism, malicious mischief,
sprinkler leakage (including earthquake sprinkler leakage). This insurance
policy must be upon all property owned by Tenant, for which Tenant is legally
liable, or which is installed by or on behalf of Tenant and which is located in
the Building including, without limitation, any tenant improvements made in or
to the Premises including, without limitation, the initial Tenant Improvements
to be installed pursuant to the Tenant Improvement Agreement attached hereto as
Exhibit E and made a part thereof and any Alterations, and all furniture,
fittings, installations, fixtures and any other personal property of Tenant, in
an amount not less than the full replacement cost thereof.

        (b)  Commercial General Liability Insurance or Comprehensive General
Liability Insurance (on an occurrence form) insuring bodily injury, personal
injury and property damage including the following divisions and extensions of
coverage: Premises and Operations; Owners and Contractors protective; blanket
contractual liability (including coverage for Tenant's indemnity obligations
under this Lease); products and completed operations; liquor liability (if
Tenant serves alcohol on the Premises); and fire and water damage legal
liability in an amount sufficient to cover the replacement value of the
Premises, including tenant improvements, that are rented under the terms of this
Lease. Such insurance must have the following minimum limits of liability:
bodily injury, personal injury and property damage—$3,000,000 each occurrence,
provided that if liability coverage is provided by a Commercial General
Liability policy the general aggregate limit shall apply separately and in total
to this location only (per location general aggregate), and provided further,
such minimum limits of liability may be adjusted from year to year to reflect
commercially reasonable insurance coverages for tenants of first class office
complexes comparable to the Facility, rounded to the nearest five hundred
thousand dollars.

        (c)  Comprehensive Automobile Liability insuring bodily injury and
property damage arising from all of Tenant's owned and hired vehicles, if any,
with minimum limits of liability of $1,000,000 per accident.

        (d)  Worker's Compensation as required by the laws of the State of
California with the following minimum limits of liability: Coverage A—statutory
benefits; Coverage B—$1,000,000 per accident and disease.

        (e)  Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts, and for insurance risks against which, a prudent tenant would protect
itself, but only to the extent coverage for such risks and amounts are available
in the insurance market at commercially acceptable rates. Landlord makes no
representation that the limits of liability required to be carried by Tenant
under the

16

--------------------------------------------------------------------------------




terms of this Lease are adequate to protect Tenant's interests and Tenant should
obtain such additional insurance or increased liability limits as Tenant deems
appropriate. Tenant's insurance policies shall in all events: (i) name Landlord,
Landlord's property manager and any party holding an interest in this Lease or
to which this Lease may be subordinated, as additional insureds; (ii) provide
that said insurance shall not be canceled or altered unless thirty (30) days'
prior written notice shall have been given to Landlord and such cancellation or
alteration shall not be effective until such notice shall have been given to
Landlord; and (iii) be issued by companies licensed to do business in the State
of California and have a Best key rating of at least "B+" "VIII" or better. All
liability insurance under this Section 10.05 shall be primary and
noncontributing with any insurance which may be carried by Landlord. The limits
of said insurance shall not, however, limit the liability of Tenant under
Sections 10.01 and 10.02. Tenant shall deliver to Landlord original certificates
from the issuing insurance companies evidencing that said insurance is in full
force and effect and complies with the requirements of this Section 10.05.

        10.06    Waiver of Subrogation.    To the extent permitted by law and
without affecting the coverage provided by insurance required to be maintained
hereunder, Landlord and Tenant each waive any right to recover against the other
for (i) damages for injury to or death of persons, (ii) damage to property,
(iii) damage to the Premises or the Facility or any part thereof, (iv) claims
arising by reason of the foregoing, but only to the extent that any of the
foregoing damage or damages and/or claims referred to above are covered (and
only to the extent of such coverage) by insurance actually carried by either
Landlord or Tenant. This provision is intended to waive fully, and for the
benefit of each party, any rights and or claims which might give rise to a right
of subrogation on any insurance carrier. The coverage obtained by each party
pursuant to this Lease shall include, without limitation, a waiver of
subrogation by the carrier which conforms to the provisions of this Article X.

        10.07    Right to Self Insure.    Tenant shall have the right to
self-insure as to its insurance obligations under this Lease. Tenant shall
notify Landlord in writing if Tenant shall elect at any time to so self-insure
and if Tenant shall so elect, Tenant shall look to itself for any losses it may
sustain with respect to the Premises, the Building or the Facility except as
expressly provided in Section 10.03 hereof; it being agreed, however, that if
Tenant elects to self-insure any of its insurance obligations hereunder, Tenant
shall be treated as if Tenant carried all insurance required to be carried by
Tenant hereunder for purposes of any claims including Section 10.06 containing
Tenant's waiver of subrogation. Tenant's notice to Landlord shall include the
name, address and telephone number of the party to whom Landlord should direct
all insurance claims and inquiries.

        10.08    Landlord's Insurance.    Landlord shall at all times during the
Term of this Lease cause the core and shell of the Building including the Common
Areas thereof and the boiler and similar machinery installed therein to be
insured against fire and extended coverage perils (but excluding loss or damage
by earthquake unless required by the holder of any mortgage or the beneficiary
of any deed of trust covering the Building) with losses payable to Landlord
and/or the holder of any such mortgage or the beneficiary of any such deed of
trust in an amount not less than full replacement cost value or in such lesser
amount as will avoid co-insurance provided, however, if (i) such insurance
coverage ceases to be available or (ii) the cost of such insurance increases so
that owners of similar properties in the Newport Beach/Irvine (including the
John Wayne Airport)/South Coast Plaza area generally cease to carry such
insurance, Landlord shall maintain such insurance coverage as is customarily
maintained by owners of similar properties in the Newport Beach/Irvine
(including the John Wayne Airport)/South Coast Plaza area and Landlord shall
carry and maintain such other insurance in such amounts as may from time to time
be reasonably and customarily carried by owners of facilities similarly situated
in the Newport Beach/Irvine (including the John Wayne Airport)/South Coast Plaza
area, due regard being given to the height and type of facility, its
construction, age, use and occupancy. It is expressly understood and agreed that
Landlord will not be obligated to carry insurance on any trade fixtures,
furnishings, equipment or other personal property or effects of Tenant, or
insurance against

17

--------------------------------------------------------------------------------


interruption of Tenant's business, any consequential losses or damages which may
be suffered by Tenant or any insurance against vandalism to or theft of any
property of Tenant, Tenant hereby expressly assuming the risk of any and all
such damage or loss and the obligations to insure against all or any such damage
or loss as provided in Sections 10.01 and 10.07 above. The cost of all insurance
maintained by Landlord pursuant to this Section 10.08 shall be included in
Operating Expenses.


ARTICLE XI—SERVICES AND UTILITIES


        11.01    Maintenance by Landlord.    Landlord shall cause to be
maintained the Facility Common Area, including lobbies, stairs, elevators,
corridors and restrooms, the windows in the Facility, the mechanical, plumbing
and electrical equipment serving the Premises or the Facility, and the structure
itself, in first class condition comparable to the respective condition thereof
existing as of the date hereof, subject to reasonable wear and tear and damage
by fire or other casualty. Notwithstanding the foregoing, Landlord shall cause
to be repaired, at Tenant's expense, any damage occasioned by the act of Tenant.

        11.02    Delivery of Services and Utilities.    Subject to other
provisions in this Lease, Landlord shall cause to be furnished to the Premises
during the periods from 7:00 A.M. to 6:00 P.M., Monday through Friday and
8:00 A.M. to 1:00 P.M., Saturday (but exclusive, in any event, of New Year's
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas)
(collectively, "Normal Business Hours"), heat and air conditioning required, in
Landlord's judgment, for the comfortable use and occupation for the Permitted
Use of the Premises. Landlord shall provide water suitable for the Permitted Use
of the Premises and up to five (5) watts of electricity (demand load) per usable
square foot of space deemed to be in the Premises on a twenty-four (24) hour per
day, seven (7) days per week basis. Additional or after-hours heating or air
conditioning shall be available to Tenant subject to and in accordance with the
terms of Section 11.05. Tenant also agrees at all times to cooperate fully with
Landlord and to abide by all the regulations and requirements which Landlord may
prescribe for the proper function and protection of heating, ventilating and air
conditioning systems. Wherever heat-generating machines, excess lighting or
equipment are used in the Premises which affect the temperature otherwise
maintained by the air conditioning system, Landlord reserves the right to
install supplementary air conditioning units in the Premises, and the cost
thereof, including the cost of installation, operation and maintenance thereof,
shall be paid by Tenant to Landlord within ten (10) days after written notice by
Landlord. Landlord shall provide janitorial services sufficient to keep the
Premises in a clean condition, provided that Tenant shall leave the Premises in
a reasonably tidy condition at the end of each business day. The cleaning
specifications in effect as of the date hereof are attached hereto as Exhibit F
and made a part of hereof, which cleaning specifications are subject to change
from time to time; provided, however, Landlord shall not materially reduce the
level of cleaning service delineated on such cleaning specifications. Subject to
events beyond Landlord's reasonable control, Landlord shall provide a minimum of
two (2) passenger elevators to serve the Premises at all times.

        11.03    Equipment Requiring Excessive Utilities.    Landlord
acknowledges that Tenant, without Landlord's consent, shall have the right to
install and operate equipment and machinery normal for modern office purposes
including, without limitation, calculators, typewriters, word processors,
personal computers, copying machines and computer terminals. Landlord's review
and approval hereunder shall be principally directed for determining the
adequacy of the existing HVAC system to accommodate Tenant's intended uses.
Tenant shall not, without the prior written consent of Landlord, use (except as
provided in the first sentence of this Section 11.03) any apparatus or device in
the Premises using excess lighting or using current in excess of that which is
determined by Landlord as reasonable and normal for the Permitted Use or which
will in any way increase the amount of electricity or water usually furnished or
supplied for the Permitted Use of the Premises. If Tenant shall require
electrical energy in any portion of the Premises, such as Tenant's computer
rooms, in excess of five (5) watts per

18

--------------------------------------------------------------------------------


usable square foot and such electrical energy is available as determined by
Landlord, Landlord (shall install, at Tenant's expense, meter(s) to measure
Tenant' consumption of electrical energies in such portions of the Premises in
excess of five (5) watts per usable square foot. Tenant shall pay Landlord for
all costs incurred in connection with the installation of such submeters upon
demand. The cost of electricity utilized by Tenant, in excess of the five
(5) watts of electricity per usable square foot of space deemed to be contained
in the Premises as provided in Section 11.02, shall be paid for by Tenant to
Landlord as additional rent and shall be calculated at the then applicable rate
prescribed by the public utility company servicing the Premises for submetered
electrical energy plus Landlord's administrative fee (not to exceed five (5%)
percent) and all taxes, if any, incurred in connection therewith. If any tax
shall be imposed upon Landlord's receipts from the sale or resale of electrical
energy to Tenant, the pro rata share applicable to the electrical energy service
received by Tenant shall be passed on to and included in the bill of and paid by
Tenant. Landlord shall bill Tenant monthly, for the cost of its consumption of
electricity in the Premises in excess of five (5) watts per usable square foot
and Tenant shall pay such bill within fifteen (15) days following billing
receipt therefor.

        11.04    Right to Curtail Services and Utilities.    Landlord in its
sole but reasonable discretion may temporarily cease any services or utilities
to the Premises or the Facility by reason of (i) the installation, use or
interruption of use of any equipment in connection with the furnishing of any of
the foregoing utilities and services, (ii) failure to furnish or delay in
furnishing any such utilities or services when such failure or delay is caused
by acts of God or the elements, labor disturbances of any character or any other
accidents or breakage or other conditions beyond the reasonable control of
Landlord, (iii) the limitation, curtailment, rationing or restriction on use of
water, electricity, gas or any other form of energy or any other services or
utilities whatsoever serving the Premises or the Facility, necessary to comply
with Applicable Law or any governmental energy conservation program, and
(iv) the making of any repairs, additions, alterations or improvements to the
Facility or the Premises until such repairs, additions, alterations, or
improvements have been completed. Except as expressly provided in Section 11.06
hereof, no such reduction or cessation of services or utilities shall constitute
an eviction or disturbance of Tenant's use or possession of the Facility, or a
breach by Landlord of any of its obligations hereunder, or render Landlord
liable for damages, including but not limited to any damages, compensation or
claims arising from any reduction or cessation of services or entitle Tenant to
any compensation or to any abatement or diminution of Rent or relieve Tenant of
any of its obligations under this Lease. Notwithstanding the foregoing, except
in an emergency, Landlord shall endeavor to provide Tenant with reasonable
advance notice of any planned interruption of services of a material nature and
Landlord shall use reasonable efforts to minimize interference with Tenant's
business operations during the exercise of these rights and Landlord shall use
reasonable diligence to cause such services to be restored where it is within
Landlord's reasonable control to do so.

        11.05    After Hours and Additional Services.    The Rent does not
include any charge to Tenant for the furnishing of any additional service of
heat, cooled air or mechanical ventilation or elevator service (beyond the
elevator service described in Section 11.02 above) to the Premises during
periods other than during Normal Business Hours (hereinafter referred to as
"Overtime Periods"). Accordingly, if Landlord shall furnish any (i) passenger
elevator facilities (beyond the elevator service described in Section 11.02
above) to Tenant during Overtime Periods or freight elevator facilities or
(ii) heat, cooled air or ventilation to the Premises during Overtime Periods,
then Tenant shall pay Landlord additional rent for such facilities or services
at the standard rates then fixed by Landlord for the Facility or, if no such
rates are then fixed, at reasonable rates. Landlord represents that its current
rate for heat, cooled air and ventilation to the Premises during Overtime
Periods is $75.00 per hour, which rate is subject to reasonable change from time
to time. Neither the facilities nor the services referred to in this
Section 11.05 shall be furnished to Tenant or the Premises if Landlord has not
received advance notice from Tenant specifying the particular facilities or
services requested by Tenant at least twenty-four (24) hours prior to the date
on which the facilities or services are to be furnished (other than if Tenant is
requesting the use of HVAC during periods other than during Normal Business
Hours, hereinafter

19

--------------------------------------------------------------------------------


referred to as "Extra HVAC Use", in which case Tenant must give Landlord a
minimum of two (2) hours advance notice specifying the times of Extra HVAC Use,
which notice must be given to Landlord during Normal Business Hours).

        11.06    Failure to Provide Essential Services.    Notwithstanding
anything to the contrary contained in this Lease, if Landlord fails to provide
essential services which Landlord is obligated to supply to the Premises
pursuant to the express terms of this Lease to more than thirty percent (30%) of
the Premises, if the failure is a result of any act or omission of Landlord (a
"Landlord Act") and if such failure continues for three (3) consecutive business
days after notice from Tenant to Landlord of such failure, then for each day
that Landlord fails to provide such essential services, the Rent shall be abated
in the proportion to the amount of the Premises not receiving essential services
(provided and upon the condition that the failure to so provide any essential
service is not caused by or in connection with any act or omission of Tenant or
any act or omission of any of Tenant's employees, agents, contractors, licensees
or invitees). In addition, if Landlord fails to provide essential services which
Landlord is obligated to supply to the Premises pursuant to the express terms of
this Lease to more than thirty percent (30%) of the Premises for any reason
whatsoever other than a Landlord Act and if such failure continues for seven
(7) consecutive business days after notice from Tenant to Landlord of such
failure, then for each day that Landlord fails to provide such essential
services, the Rent shall be abated in the proportion to the amount of the
Premises not receiving essential services (provided and upon the condition that
the failure to so provide any essential service is not caused by or in
connection with any act or omission of Tenant or any act or omission of any of
Tenant's employees, agents, contractors, licensees or invitees). Notwithstanding
the foregoing, if Landlord is diligently pursuing the repair of any such service
and Landlord is providing a substitute service reasonably suitable for Tenant's
purposes, (i.e., bringing in portable air-conditioning equipment when the
Building air-conditioning system is not functioning), then Tenant shall not be
entitled to any abatement of Rent. The above described rental abatement shall
constitute Tenant's sole and exclusive remedy with respect to Landlord's failure
to provide essential services and Tenant hereby waives all other rights and
remedies Tenant may have at law or in equity with respect to the failure to so
provide essential services; provided, however, such waiver shall not be deemed
to limit Tenant's right to a rental abatement in the event of a fire or other
casualty or a taking by condemnation or eminent domain as set forth in Articles
XX and XXI hereof.


ARTICLE XII—ESTOPPEL CERTIFICATE


        Within fifteen (15) days following any written request which Landlord or
Tenant may make from time to time, the other party shall execute and deliver to
Landlord or Tenant, as the case may be, an estoppel certificate substantially in
the form attached hereto as Exhibit G and incorporated herein by reference,
indicating thereon any exceptions thereto which may exist at that time. Failure
by Tenant or Landlord, as the case may be, to execute and deliver such
certificate shall constitute an acknowledgment by Tenant or Landlord, as the
case may be, that the statements included in Exhibit G are true and correct
without exception. Landlord and Tenant intend that any statement delivered
pursuant to this Article XII may be relied upon by any mortgagee, beneficiary,
purchaser or prospective purchaser of the Project, the Facility or any interest
therein or any potential lender or purchaser of Tenant. Landlord shall have the
right to substitute for the attached Exhibit G a certificate in form reasonably
required by Landlord's mortgagee, provider of financing or purchaser of
property.


ARTICLE XIII—EXTENSION OF TERM


        13.01    Option to Extend Term.    Provided (i) this Lease shall then be
in full force and effect and Tenant shall not then be in default hereunder
beyond the expiration of any applicable grace or cure period either at the time
of the exercise of such option or upon commencement of the Extension Term, and
(ii) Tenant shall accept the Premises for the Extension Term "as is", Tenant
shall have the right, at

20

--------------------------------------------------------------------------------

its option, to extend the Term for one consecutive five (5) year period (the
"Extension Term"). The Extension Term shall commence on the day after the Term
Expiration Date and shall expire on the day immediately preceding the fifth
(5th) anniversary of the Term Expiration Date (the "Extension Term Expiration
Date") unless such Extension Term shall sooner end pursuant to any of the terms,
covenants or conditions of this Lease or pursuant to law. Tenant shall give
Landlord written notice of Tenant's intention to exercise any such option at
least one hundred eighty (180) days but not more than two hundred forty
(240) days prior to the scheduled Term Expiration Date, the time of exercise
being of the essence and upon the giving of such notice, this Lease and the Term
shall be extended without execution or delivery of any other or further
documents, with the same force and effect as if the Extension Term had
originally been included in the Term and the Scheduled Term Expiration Date and
the Term Expiration Date shall thereupon be deemed to be the last day of the
Extension Term. All of the terms, covenants and conditions of this Lease shall
continue in full force and effect during any such Extension Term, including
items of additional rent and escalation which shall remain payable on the terms
herein set forth, except that the Basic Rent shall be determined in accordance
with the terms of Section 13.02 below and after Tenant shall have exercised its
right to extend the Term for the Extension Term, Tenant shall have no further
right to extend the Term of this Lease pursuant to this Article XIII.

        13.02    Fair Market Rental Value.    The annual Basic Rent payable by
Tenant for the Premises during the Extension Term shall be the "Fair Market
Rental Value" for the Premises during the Extension Term, determined prior to
the exercise of the option to extend the Term in accordance with the terms of
Section 13.03 hereof.

        13.03    Appraisal.    The term "Fair Market Rental Value" for the
purposes of this Lease shall mean the annual amount per rentable square foot
that a willing, comparable, new non-renewal, non-equity, non-expansion tenant
(excluding sublease and assignment transactions) will pay for unencumbered
space, and a willing comparable landlord of a comparable quality facility
located in the Newport Beach/South Coast Plaza, Irvine area would accept, at
arm's length (what Landlord is accepting in current transactions for the
Facility may be considered), giving appropriate consideration to annual rental
rates per rentable square foot (calculated pursuant to BOMAI Standards, as
amended pursuant to the terms of Section 2.02 hereof), escalation (including
whether or not Tenant is being given a current base year, the type, gross or
net, and if gross, whether base year or expense "stop"), and abatement
provisions reflecting free rent and/or no rent during the period of construction
or any other period during the lease term, the presence or absence of a tenant
improvement allowance, brokerage commissions, if any, parking charges, length of
the lease term, size and location of premises being leased, and other generally
applicable terms and conditions of tenancy for comparable space in comparable
facilities in the Newport Beach/South Coast Plaza/Irvine (including the John
Wayne Airport) area as evidenced where possible by recently consummated lease
transactions in such comparable facilities. Landlord shall determine the Fair
Market Rental Value by using its good faith judgment and shall provide written
notice of such amount and the corresponding Basic Rent to Tenant within fifteen
(15) business days after Tenant provides notice to Landlord electing to extend
the Term. Tenant shall have twenty (20) days ("Tenant's Review Period") after
receipt of Landlord's notice of the Fair Market Rental Value and the new Basic
Rent within which to accept such determination or to object thereto in writing.
If Tenant so objects, Landlord and Tenant shall attempt to agree upon such Fair
Market Rental Value, using their good faith efforts. If Landlord and Tenant fail
to reach an agreement within thirty (30) days following Tenant's Review Period
(the "Outside Agreement Date"), Tenant shall have the right to cancel its
exercise of its option to extend the Term of this Lease by written notice
delivered to Landlord not later than five (5) business days after the Outside
Agreement Dates not exercise its right to cancel its election to extend the Term
of this Lease, then the determination of Fair Market Rental Value shall be made
by appraisal, in accordance with the following terms of this Section 13.03.
Failure of Tenant to object to Landlord's determination in writing within such
period shall conclusively be deemed Tenant's approval of the Fair Market Rental
Value and corresponding new Basic Rent determined by Landlord. Landlord and
Tenant shall each select a

21

--------------------------------------------------------------------------------


reputable, qualified, licensed appraiser having an office in Orange County
(i) who shall be a member in good standing of the Member Appraisal Institute or
any successor association or body of comparable standing if such institute is
not then in existence (the "Institute"), (ii) who shall have been active over
the five (5) year period ending on the date of such appointment in the appraisal
of facilities comparable to the Facility in the Newport Beach/South Coast
Plaza/Irvine (including the John Wayne Airport) area and (iii) who shall be
familiar with the rentals then being charged in the Facility (respectively,
"Landlord's Appraiser" and "Tenant's Appraiser"; any appraiser satisfying the
criteria set forth in (i), (ii) and (iii) above shall be deemed to be
"Qualified") who shall confer promptly after their selection by Landlord and
Tenant and shall use their reasonable efforts to agree upon the Fair Market
Rental Value of the Premises for the applicable Extension Term. If Landlord's
Appraiser and Tenant's Appraiser cannot reach agreement within thirty (30) days
after the date of Tenant's notice of the exercise of its option, then, within
fifteen (15) days thereafter, Landlord's Appraiser and Tenant's Appraiser shall
together designate a third, reputable, Qualified licensed real estate appraiser
having an office in Orange County (the "Independent Appraiser"). Upon the
failure of Landlord's Appraiser and Tenant's Appraiser to agree upon the
designation of the Independent Appraiser, then either Landlord's Appraiser or
Tenant's Appraiser may request such appointment by the Institute or by the
presiding judge of the Superior Court of Orange County, California upon ten
(10) days notice. Concurrently with such appointment, Landlord's Appraiser and
Tenant's Appraiser shall each submit a letter to the Independent Appraiser, with
a copy to Landlord and Tenant, setting forth such appraiser's estimate of the
Fair Market Rental Value of the Premises for the applicable Extension Term
(respectively, "Landlord's Appraiser's Letter" and "Tenant's Appraiser's
Letter"). The Independent Appraiser shall conduct such investigations and
hearings as he/she may deem appropriate and shall, within thirty (30) days after
the date of his/her designation, choose either the Fair Market Rental Value set
forth in Landlord's Appraiser's Letter or Tenant's Appraiser's Letter to be the
Basic Rent for the Premises for the applicable Extension Term and such
determination shall be binding upon Landlord and Tenant. Landlord and Tenant
shall each pay the fees and expenses of its respective appraiser. The fees and
expenses of the Independent Appraiser shall be shared equally by Landlord and
Tenant.


ARTICLE XIV—AUDITORIUM/CONFERENCE ROOMS


        During the Term of this Lease, provided that the corporate auditorium in
the Tower (the "Auditorium") and the classrooms (collectively, the "Conference
Rooms") are available for use by tenants of the Facility and provided that
Tenant shall have an Approved Appointment (as hereinafter defined) for each
desired use, Landlord shall make the Auditorium or the Conference Rooms
available for Tenant's use up to twice per month during Normal Business Hours
for up to eight (8) hours each, without charge to Tenant. Tenant acknowledges
that its right to use the Auditorium and the Conference Rooms are noncumulative
and that if during any month of the Term, Tenant shall fail to use the
Auditorium or the Conference Rooms twice per month as aforesaid, Tenant shall
have no right at any time thereafter to use the Auditorium or the Conference
Rooms more than twice per month. Tenant shall use the Auditorium and the
Conference Rooms in accordance with the reasonable rules and regulations
Landlord may adopt, from time to time, with respect thereto. Tenant acknowledges
and agrees that Landlord shall have no obligation of any kind to provide any set
up, food, cleaning or any other service of any kind to the Auditorium, the
Conference Rooms or any other locations within the Facility, as the case may be,
in connection with Tenant's use thereof and further acknowledges and agrees that
if Tenant does not deliver the Auditorium, the Conference Rooms or any other
location within the Facility, as the case may be, to Landlord immediately
following an Approved Appointment in the condition same was in prior to the
Approved Appointment, then Landlord may charge Tenant the published hourly rate
then in effect for such usage as Landlord's customary costs incurred to clean
the Auditorium and/or the Conference Rooms.

22

--------------------------------------------------------------------------------



ARTICLE XV—SURRENDER OF PREMISES; HOLDING OVER


        15.01    Surrender of Premises.    Subject to the provisions of
Article VI regarding Alterations, at the end of the Term or other sooner
termination of this Lease, Tenant shall peaceably deliver up to Landlord
possession of the Premises, broom clean and in good order and condition,
together with all improvements, fixtures or additions thereto by whomsoever
made, in the same condition as received, or first installed, damage by fire,
earthquake, reasonable wear and tear, act of God or the elements alone excepted.
Tenant shall, upon or prior to the termination of this Lease, remove all movable
furniture and equipment belonging to Tenant, at Tenant's sole cost, title to
which shall be in Tenant until such termination, and shall repair any damage
caused by such removal. Property not so removed, upon termination, shall be
deemed abandoned by Tenant, and title to the same shall thereupon pass to
Landlord, but the foregoing shall not be deemed to relieve Tenant of
responsibility for the cost of removal of any such property and the repair of
any damage caused by such removal.

        15.02    No Merger.    The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger and shall, at
Landlord's option, terminate all or any existing subleases or subtenancies or
may, at Landlord's option, operate as an assignment to it of any or all such
subleases or subtenancies.

        15.03    Holding Over.    If Tenant shall retain possession of the
Premises or any part thereof without Landlord's consent following the expiration
of the Term or sooner termination of this Lease for any reason, then, Tenant
shall pay to Landlord for each day of such retention (i) from the date of the
expiration or earlier termination of this Lease to but not including the
sixtieth (60th) day thereafter (the "Two Month Holdover Date"), Basic Rent at a
rate which is equal to one hundred fifty percent (150%) of the Basic Rent, and
(ii) thereafter, Basic Rent at a rate which is equal to two hundred percent
(200%) of the then Basic Rent. Tenant shall also be liable for the Holdover
Percentage of Tenant's Share of Operating Expenses and all other items of
additional rent and for the performance of all other Lease obligations for any
holdover period. Tenant shall indemnify, protect, defend and hold Landlord
harmless from any loss or liability resulting from delay by Tenant in
surrendering the Premises, including, without limitation, any claims made by any
succeeding tenant founded on such delay; provided, however, that such
indemnification shall not include losses or liability incurred prior to the Two
Month Holdover Date. Acceptance of Rent and/or any other consideration by
Landlord following expiration or termination shall not constitute a renewal of
this Lease, and nothing contained in this Article XV shall waive Landlord's
right of reentry or any other right. Tenant shall be only a tenant at
sufferance, whether or not Landlord accepts any Rent and/or other consideration
from Tenant while Tenant is holding over without Landlord's written consent.


ARTICLE XVI—SUBORDINATION AND QUIET ENJOYMENT


        16.01    Subordination.    Provided Landlord obtains from its current
lender and any future lender with an interest in the Facility which is superior
to Tenant's interest, a non-disturbance agreement on such lender's then
customary form for Tenant's benefit, at the election of Landlord or any
mortgagee or beneficiary under a deed of trust which covers the Premises, or any
lessor under a ground or any underlying lease with respect to the Facility, this
Lease shall be subject and subordinate at all times to: (i) all ground leases,
master leases or underlying leases and covenants, conditions and restrictions,
reciprocal easement agreements, and parking agreements relating to the
operation, management and development of the Facility which may now exist or
hereafter be executed affecting the Facility, and all amendments, renewals,
modifications, consolidations, supplements and extensions thereof, and (ii) the
lien of any and all mortgages or deeds of trust which may now exist or hereafter
be executed in any amount or amounts for which the Facility, the Premises,
ground leases or underlying leases, or any portion thereof or Landlord's
interest or estate in any such items, is specified as security and to any and
all advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof and the rights of the
parties in all such leases, agreements and

23

--------------------------------------------------------------------------------

instruments (collectively, the "Superior Interests"). Notwithstanding the
foregoing, Landlord shall have the unconditional right to subordinate or cause
to be subordinated any such Superior Interests which may now exist or hereafter
be executed in any amount or amounts for purposes stated hereinabove to this
Lease. Landlord represents that as of the date hereof, State Street Bank and
Trust Company is the only entity which is a beneficiary under a deed of trust
which covers the Premises. If any such Superior Interest shall terminate or be
foreclosed upon, for any reason, then, at the election of Landlord's successor
in interest, Tenant shall, notwithstanding any subordination, attorn to and
become the Tenant of the successor in interest to Landlord, subject to and in
accordance with the terms and conditions of this Lease and any modifications
hereto. The provisions of this Section 16.01 shall be self-operative upon any
election by Landlord or any mortgagee or beneficiary and no further instrument
shall be required to give effect to said provisions. Tenant, however, upon
demand of Landlord or any such mortgagee or beneficiary, agrees to execute, from
time to time, instruments in confirmation of the foregoing provisions of this
Section 16.01, satisfactory to Landlord or any mortgagee or beneficiary,
acknowledging such attornment and setting forth the terms and conditions of its
tenancy. Nothing contained in this Section 16.01 shall be construed to impair
any right otherwise exercisable by Landlord or any such mortgagee or
beneficiary.

        16.02    Quiet Enjoyment.    Subject to the provisions of Section 16.01,
Landlord covenants and agrees that, if and so long as no Event of Default shall
occur, Tenant may peaceably and quietly hold and enjoy the Premises for the Term
of this Lease, without hindrance from Landlord or persons claiming, by, through
or under Landlord. Tenant's right to use the Premises and the Common Area as
provided in this Lease shall be subject to all Applicable Laws now in force or
which may hereafter be in force and no such Applicable Laws shall in any way
affect this Lease, abate Rent, relieve Tenant of any liabilities or obligations
under this Lease, or give rise to any claims whatsoever against Landlord.


ARTICLE XVII—RULES AND REGULATIONS


        Tenant shall comply with all of the rules and regulations contained on
Exhibit H attached hereto and incorporated herein by reference, as such rules
and regulations may be revised from time to time by Landlord. To the extent
reasonably practicable, Landlord shall endeavor to provide Tenant with thirty
(30) days prior notice of the adoption of new rules and regulations or any
changes or additions to existing rules and regulations; provided, however, no
new rule or regulation shall materially reduce Tenant's rights or materially
increase Tenant's obligations under this Lease. To the extent that there is any
inconsistency between the terms of this Lease and the terms of any new Rule or
Regulation, the terms of this Lease shall control. The rules and regulations, as
same may be revised from time to time, shall not be enforced against Tenant in a
discriminatory manner.


ARTICLE XVIII—ENTRY


        Landlord reserves the right to enter the Premises at all reasonable
hours upon reasonable prior notice (except in cases of emergency) by means of a
master key for any reasonable purpose. In addition, if Tenant fails to exercise
the option to extend the Term as set forth in Article XIII hereof, or, if the
Term shall have been extended, nine (9) months prior to the end of the Term, as
extended, Landlord shall be permitted to enter the Premises for purposes of
showing the Premises to prospective tenants. Landlord must provide Tenant with a
minimum of two (2) hours notice, which notice must be given to Tenant during
Normal Business Hours, prior to showing the Premises. If Tenant shall not be
personally present to open and permit entry into the Premises at any time,
Landlord may enter by means of a master key without liability to Tenant and
without affecting the Lease. Tenant understands and agrees that all parts
(except surfaces facing the interior of the Premises) of all walls, windows and
doors bounding the Premises (including exterior Building walls, core corridor
walls, doors and entrances), all balconies, terraces and roofs adjacent to the
Premises, all space in or adjacent to the Premises used for shafts, stacks,
stairways, chutes, pipes, conduits, ducts, fan rooms, heating, air

24

--------------------------------------------------------------------------------


cooling, plumbing and other mechanical facilities, service closets and other
Building facilities are not part of the Premises, and Landlord shall have the
use thereof, as well as access thereto, through the Premises for the purposes of
cooperation, maintenance, alteration and repair. In connection with the exercise
of any of the foregoing rights, Landlord shall use its reasonable efforts to
exercise such rights in a manner intended to minimize material interference with
Tenant's use of the Premises; provided however, Landlord shall not be obligated
to use overtime or premium pay labor in connection therewith.


ARTICLE XIX—DEFAULT BY TENANT


        19.01    Events of Default.    The occurrence of any of the following
and the expiration of the applicable cure period shall constitute an "Event of
Default" on the part of Tenant:

        (a)  Failure to pay any installment of Basic Rent, Operating Expenses or
any other item of Rent due and payable hereunder within ten (10) days after
Tenant's receipt of written notice from Landlord that said payment has not been
received.

        (b)  Failure to perform or breach of any obligations, agreement or
covenant under this Lease other than as specified in Subsection (a), where such
failure or breach continues for thirty (30) days after Tenant's receipt of
written notice of such failure, provided, however, that if the default cannot be
cured within thirty (30) days, Tenant shall not be in default of the Lease if
Tenant promptly after notice from Landlord commences to cure the default within
the thirty (30) day period and thereafter diligently prosecutes the same to
completion. Such notice shall be in lieu of and not in addition to any notice
required under Section 1161 of the California Code of Civil Procedure.

        (c)  Intentionally Deleted.

        (d)  A general assignment by Tenant for the benefit of creditors.

        (e)  The filing of any voluntary petition by Tenant under the Bankruptcy
Code, or the filing of an involuntary petition by Tenant's creditors, which
involuntary petition remains undischarged for a period of sixty (60) days. If
under Applicable Laws the trustee in bankruptcy or Tenant may affirm this Lease
and continue to perform Tenant's obligations hereunder, such trustee or Tenant
shall, in such time period as may be permitted by the bankruptcy court having
jurisdiction, cure all defaults of Tenant hereunder outstanding as of the date
of the affirmance of this Lease and provide to Landlord such adequate assurances
as may be necessary to ensure Landlord of the continued performance of Tenant's
obligations under this Lease.

        (f)    The employment of a trustee, receiver, liquidator, assignee,
custodian, examiner, sequestrator (or similar official) in all cases to take
possession of substantially all of Tenant's assets located at the Premises or of
Tenant's interest in this Lease or the Premises, if such receivership remains
undissolved for a period of ninety (90) days after creation thereof.

        (g)  The attachment, execution or other judicial seizure or non-judicial
seizure of all or substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease or the Premises, if such attachment or
other seizure remains undismissed or undischarged for a period of ninety
(90) days after the levy thereof.

        (h)  Tenant's admission in writing of its inability to pay its debts as
they become due, Tenant's filing of a petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, Tenant's filing
of an answer admitting or failing timely to contest a material allegation of
such a petition filed against Tenant in any such proceeding or, if within sixty
(60) days after the commencement of any proceeding against Tenant seeking any
reorganization or arrangement, composition, readjustment,

25

--------------------------------------------------------------------------------




liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed.

        If, at any time, (i) Tenant shall be comprised of two (2) or more
persons, or (ii) Tenant's obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant's interest in this
Lease shall have been assigned, the word "Tenant" as used in clauses (d), (e),
(f), (g) and (h), shall be deemed to mean any one or more of the persons
primarily or secondarily liable for Tenant's obligations under this Lease. Any
monies received by Landlord from or on behalf of Tenant during the pendency of
any proceeding of the types referred to in said clauses (d), (e), (f), (g) and
(h) shall be deemed paid as compensation for the use and occupation of the
Premises and the acceptance of any such compensation by Landlord shall not be
deemed an acceptance of Rent or a waiver on the part of Landlord of any rights
under this Section 19.01.

        19.02    Remedies Upon Default or Termination.    

        (a)  Any failure to pay Basic Rent, Operating Expenses and any other
monetary obligation to be paid by Tenant under this Lease which is specifically
designated as additional rent in this Lease shall be construed as failure to
perform the obligation for payment of Rent.

        (b)  In the event of the occurrence of any Event of Default, Landlord
shall have the right immediately to terminate this Lease, and at any time
thereafter to recover possession of the Premises or any part thereof and expel
and remove therefrom Tenant and any other person occupying the same, pursuant to
the order of any court of competent jurisdiction entered after notice to Tenant
and an opportunity for Tenant to be heard, and again repossess and enjoy the
Premises without prejudice to any of the remedies that Landlord may have under
this Lease, at law or equity by reason of Tenant's default or of such
termination.

        (c)  Even though Tenant has breached this Lease and/or abandoned the
Premises, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant's right to possession under Section 19.02(b) hereof, and
Landlord may enforce all its rights and remedies under this Lease, including,
without limitation, the right to recover Rent as it becomes due; and Landlord,
without terminating this Lease, may exercise all of the rights and remedies of a
landlord under Section 1951.4 of the Civil Code of the State of California or
any successor code section. Acts of maintenance, preservation or efforts to
lease the Premises or the appointment of a receiver upon application of Landlord
to protect Landlord's interests under this Lease shall not constitute Landlord's
election to terminate Tenant's right to possession.

        19.03    Damages Upon Termination.    Should Landlord terminate this
Lease pursuant to the provisions of Section 19.02(b) hereof, Landlord shall have
all the rights and remedies of a landlord provided by Section 1951.2 of the
Civil Code of the State of California, or successor code section. Upon such
termination, in addition to any other rights and remedies to which Landlord may
be entitled under Applicable Laws, Landlord shall be entitled to recover from
Tenant: (i) the worth at the time of award of the unpaid Rent and other amounts
which had been earned at the time of termination; (ii) the worth at the time of
award of the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such Rent loss that
the Tenant proves could have been reasonably avoided; (iii) the worth at the
time of award of the amount by which the unpaid Rent for the balance of the term
after the time of award exceeds the amount of such Rent loss that the Tenant
proves could be reasonably avoided; and (iv) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant's failure
to perform its obligations under this Lease or which, in the ordinary course of
things, would be likely to result therefrom including, without limitation,
attorneys' fees and costs; brokers' commissions; the costs of refurbishment,
alterations, renovations and repair of the Premises, as well as the unamortized
value of free rent, reduced rent, tenant improvement allowance amounts and any
other economic concessions provided, paid for or incurred by Landlord. The
"worth at the time of award" of the amounts referred

26

--------------------------------------------------------------------------------

to in subsections (i) and (ii) shall be computed with interest at the Interest
Rate. The "worth at the time of award" of the amount referred to in subsection
(iii) shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award, plus one percent
(1%).

        19.04    Operating Expenses.    For purposes of computing unpaid Rent
which would have accrued and become payable under this Lease pursuant to the
provisions of Section 19.03, for the calendar year of the default and each
future calendar year in the Term shall be deemed to be equal to Tenant's Share
of Operating Expenses for the calendar year prior to the year in which default
occurs compounded at a per annum rate equal to the mean average rate of increase
of Operating Expenses for the preceding three (3) calendar years.

        19.05    Performance by Landlord.    All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant's sole cost and expense and without any abatement of Rent,
except as otherwise expressly set forth herein. If Tenant shall fail to pay any
sum of money, other than Rent, required to be paid by it hereunder or shall fail
to perform any other act on its part to be performed hereunder, and such failure
shall continue for thirty (30) days after notice thereof by Landlord, Landlord
may, but shall not be obligated to do so, and without waiving or releasing
Tenant from any obligations of the Tenant, make any such payment or perform any
such act on the Tenant's part to be made or performed. All sums so paid by
Landlord and all necessary incidental costs together with interest thereon at
the Interest Rate, accruing from the date of such payment by Landlord until the
date of repayment by Tenant shall be payable as additional rent to Landlord on
demand, if such sums are specifically designated to be payable as additional
rent in this Lease, and Tenant covenants to pay such sums, and Landlord shall
have, in addition to any other right or remedy of Landlord, the same right and
remedies in the event of the nonpayment thereof by Tenant as in the case of
default by Tenant in the payment of the Rent.

        19.06    Remedies Cumulative.    All rights, privileges and elections or
remedies of the parties are cumulative and not alternative to the extent
permitted by law except as otherwise provided herein.

Initial:
      
Landlord                         
 
Tenant                         

27

--------------------------------------------------------------------------------




ARTICLE XX—DAMAGE BY FIRE OR OTHER CASUALTY


        20.01    Notice of Loss.    If the Premises shall be damaged by fire or
other casualty, the damage to the Base Building shall be repaired by and at the
expense of Landlord promptly following notice by Tenant to Landlord of the
damage to the Premises and following Landlord's receipt of insurance proceeds
and the Rent until such repairs shall be made shall be reduced in the proportion
which the area of the part of the Premises which is not usable (and is not used)
by Tenant as a result of Landlord's failure to complete repairs bears to the
total area of the Premises; provided, however, should Tenant reoccupy a portion
of the Premises for the conduct of its business prior to the date such repairs
are made, the Rent shall be reinstated with respect to such reoccupied portion
of the Premises and shall be payable by Tenant from the date of such occupancy.
Landlord shall have no obligation to repair any damage to, or to replace, any of
the Tenant Improvements including, without limitation, the initial Tenant
Improvements, installed pursuant to the Tenant Improvement Agreement, any
Alterations made by or on behalf of Tenant or any fixtures, furniture,
furnishings, equipment or other property or effects of Tenant, all of which
shall be repaired by Tenant at its expense; provided however Landlord may (but
shall have no obligation to) repair or replace such items as part of the repair
or reconstruction of the base building shell improvements, provided Tenant shall
deliver to Landlord insurance proceeds and/or funds of Tenant sufficient to pay
for the cost of such repair or reconstruction. Within sixty (60) days after
notice to Landlord of damage to the Premises or any part thereof by fire or
other casualty, Landlord shall deliver to Tenant an estimate prepared by a
reputable contractor selected by Landlord setting forth such contractor's
estimate as to the reasonable time required to repair such damage. If the
estimated time period exceeds nine (9) months, or if Landlord is actually unable
to restore the Premises within such nine (9) month period for reasons other than
Tenant Delays or Force Majeure Delays, Tenant may elect to terminate this Lease
by notice to Landlord given not later than fifteen (15) days following the
delivery of such estimate to Tenant. If Tenant elects to terminate this Lease,
the Term of this Lease shall expire upon the thirtieth (30th) day after notice
of such election is given by Tenant and Tenant shall vacate the Premises and
surrender the same to Landlord and Tenant's obligation to pay rent and
additional rent under this Lease shall terminate with respect to the portion of
the Term occurring after the effective date of such termination.

        20.02    Substantial or Total Damage.    Anything in subsection 20.01 of
this Article XX to the contrary notwithstanding, if the Premises are totally
damaged or are rendered wholly untenantable, and if Landlord shall decide not to
restore the Premises, or if the Building or the Facility shall be so damaged by
fire or other casualty that, in Landlord's opinion, either substantial
alteration, demolition or reconstruction of the Building or the Facility shall
be required (whether or not the Premises shall have been damaged or rendered
untenantable) or the Building or the Facility, after its repair, alteration or
restoration shall not be economically viable as an office complex, then in any
of such events, Landlord, at Landlord's option, may, not later than ninety
(90) days following the damage, give Tenant a notice in writing terminating this
Lease. If Landlord elects to terminate this Lease, the Term shall expire upon
the thirtieth (30th) day after such notice is given, and Tenant shall vacate the
Premises and surrender the same to Landlord. If Tenant shall not be in default
under this Lease, then upon the termination of this Lease under the conditions
provided for in the preceding sentence, Tenant's liability for Rent shall cease
as of the day following such damage.

        20.03    Intentionally Deleted.    

        20.04    Destruction During Final Year.    Notwithstanding anything to
the contrary contained in this Lease, if the Premises, the Building or the
Facility is wholly, substantially or materially damaged or destroyed within the
final twelve (12) months of the Term of this Lease, Landlord may, at its option,
by giving Tenant notice within sixty (60) days after notice to Landlord of the
occurrence of such damage or destruction, elect to terminate this Lease. Tenant
shall then have the right (notwithstanding anything to the contrary set forth in
Section 13.01), which right shall be exercisable within fifteen (15) days
thereafter, to exercise its option to extend the Term of this Lease granted
pursuant to the terms of

28

--------------------------------------------------------------------------------


Section 13.01 hereof (provided and upon the condition that Tenant shall not have
previously exercised its right to so extend the Term of this Lease pursuant to
the terms of Section 13.01 hereof). If Tenant shall exercise its right to extend
the Term as aforesaid, Landlord's option to terminate this Lease shall be null
and void and of no further force and effect and Tenant shall have no further
right to extend the Term of this Lease pursuant to Section 13.01. In addition,
Tenant shall have the option to terminate this Lease if the Premises are wholly
damaged, or damaged to the extent that Tenant's use thereof is materially
impaired for a period in excess of one (1) month, within the last twelve
(12) months of the Term, such option to be exercised by Tenant delivering
Landlord written notice thereof within thirty (30) days of such damage.

        20.05    Destruction of Tenant's Personal Property, Tenant's Extra
Improvements or Property of Tenant's Employees.    In the event of any damage to
or destruction of the Premises, the Building or the Facility, under no
circumstance shall Landlord be required to repair any injury, or damage to, or
make any repairs to or replacements of any Tenant Improvements, including,
without limitation, any of the Tenant Improvements installed pursuant to the
Tenant Improvement Agreement, any Alterations made by or on behalf of Tenant,
any fixtures, furniture, furnishings, equipment and other property or effects of
Tenant installed or placed in the Premises by or on behalf of Tenant, and Tenant
shall repair and restore all such Tenant Improvements, personal property,
improvement, Alterations, furniture, fixtures, equipment and effects at Tenant's
sole cost and expense. Landlord shall have no responsibility for any contents
placed or kept in or on the Premises, the Building or the Facility by Tenant or
Tenant's Employees.

        20.06    Exclusive Remedy.    This Article XX shall be Tenant's sole and
exclusive remedy in the event of damage or destruction to the Premises, the
Facility or the Project, and Tenant, as a material inducement to Landlord
entering into this Lease, irrevocably waives and releases Tenant's rights under
California Civil Code Sections 1932(2) and 1933(4) or any successor statute or
laws of a similar nature. No damages, compensation or claims shall be payable by
Landlord for any inconvenience, any interruption or cessation of Tenant's
business, or any annoyance, arising from any damage to or destruction of all or
any portion of the Premises or any of Tenant's property.

        20.07    Delays.    Landlord shall not be liable for reasonable delays
which may arise by reason of adjustment of fire insurance on the part of
Landlord and/or Tenant, and for reasonable delays on account of "labor troubles"
or any other cause beyond Landlord's control.

        20.08    Property Damage.    Any Facility employee to whom any property
shall be entrusted by or on behalf of Tenant shall be deemed to be acting as
Tenant's agent with respect to such property and neither Landlord nor its agents
shall be liable for any damage to property of Tenant or of others entrusted to
employees of the Facility, nor for the loss of or damage to any property of
Tenant by theft or otherwise. Neither Landlord nor its agents shall be liable
for any injury or damage to persons or property or interruption of Tenant's
business resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or leaks from any part of the Facility or from
the pipes, appliances or plumbing works or from the roof, street or subsurface
or from any other place or by dampness or by any other cause of whatsoever
nature; nor shall Landlord or its agents be liable for any such damage caused by
other tenants or persons in the Facility or caused by construction of any
private, public or quasi-public work other than damage caused directly as a
result of Landlord's negligence or wilful misconduct; nor, except as otherwise
expressly set forth herein, shall Landlord be liable for any latent defect in
the Premises or in the Facility. Anything in this Article XX to the contrary
notwithstanding, nothing in this Lease shall be construed to relieve Landlord
from responsibility directly to Tenant for any loss or damage caused directly to
Tenant wholly or in part by the negligence or willful misconduct of Landlord.
Nothing in the foregoing sentence shall affect any right of Landlord to the
indemnity from Tenant to which Landlord may be entitled. Tenant shall reimburse
and compensate Landlord as additional rent within five (5) days after rendition
of a statement for all expenditures made by, or damages or fines sustained or
incurred by, Landlord due to nonperformance or noncompliance with or

29

--------------------------------------------------------------------------------


breach or failure to observe any term, covenant or condition of this Lease upon
Tenant's part to be kept, observed, performed or complied with. Tenant shall
give immediate notice to Landlord in case of fire or accident in the Premises,
the Building or the Facility.


ARTICLE XXI—EMINENT DOMAIN


        21.01    Total or Substantial Taking.    If more than twenty-five
percent (25%) of the Premises are taken or appropriated under the power of
eminent domain or conveyed in lieu thereof, either party shall have the right to
terminate this Lease at its option, and if a material portion of the 3351
Building, the 3347 Building or the Facility shall be taken or appropriated under
power of eminent domain or conveyed in lieu thereof, Landlord may terminate this
Lease at its option, provided Landlord also terminates the Leases of other
tenants of the Building which are leasing comparably sized space for comparable
lease terms; provided, however, that notwithstanding any other provision to the
contrary, such termination shall be effective only to terminate Tenant's rights
of possession and Tenant's obligations to pay Rent. This Lease shall remain in
effect in the event that and to the extent that the effectiveness of the Lease
is necessary under Applicable Laws to allow the parties to obtain or receive any
award of compensation in connection with the exercise of such power of eminent
domain. In either of such events, Landlord shall receive (and Tenant shall
assign to Landlord upon demand from Landlord) any income, rent, award or any
interest therein which may be paid in connection with the exercise of such power
of eminent domain except as otherwise provided herein, and Tenant shall have no
claim against Landlord for any part of the sums paid by virtue of such
proceedings; provided, however, Tenant will have the right to recover from the
condemning authority (but not from Landlord) any compensation as may be
separately awarded or recoverable by Tenant for the taking of Tenant's
furniture, fixtures, equipment and other personal property taken, if any, for
Tenant's relocation expenses, and for any loss of goodwill or other compensable
damage to Tenant's business and if and only if such award shall not reduce
Landlord's award, Tenant will also have the right to recover from the condemning
authority (but not from Landlord) any compensation as may be separately awarded
or recoverable by Tenant for the value of Tenant's leasehold interest.

        21.02    Partial Taking.    If less than all of the Premises is taken
and neither party shall have elected to terminate this Lease pursuant to its
right to do so under Section 21.01, and the Premises have been damaged as a
consequence of such partial taking or appropriation or conveyance, Landlord
shall restore the Premises continuing under this Lease, at Landlord's cost and
expense; provided, however, that Landlord shall not be required to repair or
restore any injury or damage to the property of Tenant or to make any repairs or
restoration of any Alterations, additions, fixtures or improvements installed on
the Premises by or at the expense of Tenant, except to the extent that Landlord
has been compensated for such damage. Thereafter, the Rent for the remainder of
the Term shall be proportionately reduced in the proportion which the area of
the part of the Premises which is taken, appropriated or conveyed bears to the
total area of the Premises.

        21.03    Temporary Taking.    Notwithstanding anything to the contrary
contained in this Article XXI, if the temporary use or occupancy of any part of
the Premises shall be taken or appropriated under the power of eminent domain
during the Term, this Lease shall be and remain unaffected by such taking or
appropriation and Tenant shall continue to pay in full all Rent payable
hereunder by Tenant during the Term; in the event of any such temporary
appropriation or taking, Tenant shall be entitled to receive that portion of any
award which represents compensation for the use of or occupancy of the Premises
during the Term, and Landlord shall be entitled to receive that portion of any
award which represents the cost of restoration of the Premises and the use and
occupancy of the Premises after the end of the Term.

30

--------------------------------------------------------------------------------



ARTICLE XXII—SALE BY LANDLORD


        The obligations of Landlord under this Lease shall not be binding upon
Landlord named herein after the sale, conveyance, assignment or transfer by such
Landlord (or upon any subsequent landlord after the sale, conveyance, assignment
or transfer by such subsequent landlord) of its interest in the Facility or this
Lease, as the case may be, and in the event of any such sale, conveyance,
assignment or transfer, Landlord shall be and hereby is entirely freed and
relieved of all future covenants and obligations of Landlord hereunder, provided
that, the purchaser, grantee, assignee or other transferee has assumed and
agreed to carry out all covenants of Landlord hereunder by written agreement or
by law. Neither the shareholders, directors or officers of Landlord, if Landlord
is a corporation, nor the partners comprising Landlord (nor any of the
shareholders, directors or officers of such partners), if Landlord is a
partnership (collectively, the "Parties"), shall be liable for the performance
of Landlord's obligations under this Lease. Tenant shall look solely to Landlord
to enforce Landlord's obligations hereunder and shall not seek any damages
against any of the Parties. This Lease shall not be affected by any such sale
and Tenant agrees to attorn to the purchaser or assignee.


ARTICLE XXIII—WAIVER


        If either Landlord or Tenant waives the performance of any term,
covenant or condition contained in this Lease, such waiver shall not be deemed
to be a waiver of any subsequent breach of the same or of any other term,
covenant or condition contained herein. Landlord's acceptance of any item of
Rent shall not constitute a waiver of any preceding breach by Tenant of any
term, covenant or condition of this Lease, regardless of Landlord's knowledge of
such preceding breach at the time Landlord accepted such Rent. Failure by
Landlord to enforce any of the terms, covenants or conditions of this Lease for
any length of time shall not be deemed to waive Landlord's right to insist
thereafter upon strict performance by Tenant. Waiver by Landlord of any term,
covenant or condition contained in this Lease may only be made by a written
document signed by Landlord.


ARTICLE XXIV—NOTICES


        All notices, demands and requests which may be required to be given by
either party to the other hereunder shall be in writing and shall be sent either
by hand delivery or by a nationally recognized overnight courier service (e.g.,
Federal Express), in either case return receipt requested, to the address of the
appropriate party. Landlord or Tenant may from time to time designate in a
notice to the other party hereto additional or different addressees and
addresses for purposes of delivery of notices. Notices, demands and requests
sent as herein provided shall be deemed given when the same are received or
refused. Notices to Tenant shall be sent to the attention of:

Aames Financial Corporation
350 South Grand Avenue, Suite 43rd Floor
Los Angeles, California 90071
Attn: Senior Vice President, Administration

with a copy to:

Aames Financial Corporation
350 South Grand Avenue, Suite 43rd Floor
Los Angeles, California 90071
Attn: General Counsel

31

--------------------------------------------------------------------------------

and:

Cushman & Wakefield of California, Inc.
601 South Figueroa Street, 47th Floor
Los Angeles, California 90017
Attn: Tom McDonald

Notices to Landlord shall be sent to the attention of:

Jamboree LLC
c/o Winthrop Management
3333 Michelson Drive, Suite 210
Irvine, California 92612
Attention: Ms. Janine R. Padia


ARTICLE XXV—OPERATING EXPENSES


        In addition to Basic Rent provided to be paid hereunder, Tenant shall
pay as additional rent, Tenant's Share of Operating Expenses in the manner set
forth below.

        25.01    General.    During and for each calendar year of the Term (or
portion thereof) occurring on or after the calendar year 2003, Tenant shall pay
the difference between (i) the actual amount of Tenant's Share of Operating
Expenses for the subject calendar year, and (ii) the actual amount of Tenant's
Share of Operating Expenses for the Base Year, in monthly installments along
with its installment payments of Basic Rent. The difference between (i) and
(ii) in the preceding sentence shall be referred to in this Lease as "Tenant's
Operating Expenses."

        25.02    Payment Of Operating Expenses.    Prior to the Term
Commencement Date, and during December of each calendar year thereafter during
the Term, or as soon thereafter as practicable, Landlord shall give Tenant
written notice of the estimated Operating Expenses for the ensuing calendar year
and the calculated estimated Tenant's Operating Expenses for the ensuing year
("Tenant's Estimated Operating Expenses") (failure to deliver such notice shall
not excuse Tenant's obligation to pay Tenant's Operating Expenses). Tenant shall
thereafter pay equal monthly installments of Tenant's Estimated Operating
Expenses for the calendar year to which the estimate applies on the first day of
each calendar month during such calendar year, in advance, and continuing
thereafter on the first day of each subsequent month of such calendar year. All
such payments shall be construed to be payments of Rent for all purposes hereof.
If Tenant's Share changes at any time then, Tenant's monthly payments of
Operating Expenses under this Section 25.02 shall be modified commencing on the
date of such change to reflect Tenant's Share as modified. If at any time during
the course of the calendar year, Landlord reasonably determines and documents to
Tenant that Tenant's Operating Expenses will vary from Tenant's Estimated
Operating Expenses by more than five percent (5%), Landlord may, by written
notice to Tenant, revise Tenant's Estimated Operating Expenses for the balance
of such calendar year and Tenant shall thereafter pay Tenant's Estimated
Operating Expenses as so revised for the balance of the then current calendar
year on the first day of each subsequent month of such calendar year.

        25.03    Computation Of Operating Expenses Adjustment.    Within one
hundred twenty (120) days (but in no event more than one hundred eighty
(180) days) after the end of each calendar year, Landlord shall deliver to
Tenant a statement of the actual Operating Expenses for the year just ended in
reasonable detail. If such statement shows that Tenant's Operating Expenses
amounted to less than Tenant's Share of actual Operating Expenses for the
calendar year just ended, then Tenant shall pay the difference within thirty
(30) days after receipt of such statement, such payment to constitute additional
rent hereunder. If such statement shows that Tenant's Operating Expenses
amounted to more than Tenant's Share of actual Operating Expenses for the
calendar year just ended, then (provided that no

32

--------------------------------------------------------------------------------


Event of Default has occurred and remains uncured) Tenant shall receive a credit
for the amount of such payment against Tenant's obligation for payment of Rent
next becoming due hereunder. If in connection with an audit performed by another
tenant of the Facility, such tenant's share of Operating Expenses is adjusted
because costs and expenses that were not properly includable as Operating
Expenses were included in such tenant's Operating Expenses and if such items are
not properly chargeable to Tenant's Proportionate Share of Operating Expenses
(i.e., because of a different definition of Operating Expenses contained in this
Lease), then Landlord shall recalculate Tenant's Share of Operating Expenses for
the period of time in question and Landlord shall allow Tenant a credit against
the Rent for such cost and expenses paid by Tenant which were not properly
includable in Tenant's Share Operating Expenses. If this Lease has been
terminated or the Term hereof has expired before the date of such statement,
then any adjustment to Tenant's Operating Expenses shall be paid by the
appropriate party within twenty (20) days after the date of delivery of the
statement. Landlord shall utilize and cause to be utilized, accounting records
and procedures for each Lease Year conforming to generally accepted accounting
principles consistently applied with respect to all of the Operating Expenses
for such Lease Year. Any statement of Landlord sent to Tenant under this
Article XXV shall be conclusively binding upon Tenant unless, within one hundred
twenty (120) days after such statement is sent, Tenant shall (i) pay to Landlord
the amount set forth in such statement, without prejudice to Tenant's right to
dispute the same, and (ii) send a written notice to Landlord objecting to such
statement and specifying the respects in which such statement is claimed to be
incorrect and (iii) request an audit. Notwithstanding anything to the contrary
contained in this Article XXV, Tenant acknowledges and agrees that Tenant shall
have no right to contest or dispute any category or type of expense comprising
Operating Expenses (as opposed to the calculation of any such expense) if such
category or type of expense, as the case may be, has been included both in the
Base Expense Year and the Lease Year in question.

        25.04    Audit Rights.    Tenant may cause an audit of Landlord's books
and records to be performed in order to verify the accuracy of Tenant's
Operating Expenses provided and on the condition that: (i) Tenant acknowledges
the unavailability of Landlord's books and records because of the confidential
nature thereof and agrees that any such audit shall be performed by, and the
decision of any issues raised in such audit shall be determined by, a reputable
independent firm of certified public accountants selected by Tenant and
reasonably acceptable to Landlord (the "CPA") and the decision of the CPA shall
be conclusively binding upon the parties; it being agreed that such review may
not be performed by any person or entity if the compensation of such person or
entity is determined or paid, in whole or in part, on a contingency, percentage,
bonus or similar basis; (ii) such audit shall be conducted only during regular
business hours at the office where Landlord maintains Operating Expense records
and only after Tenant shall have given Landlord at least fifteen (15) days
notice; (iii) Tenant shall deliver to Landlord a copy of the results of such
audit within fifteen (15) days of its receipt by Tenant; it being understood and
agreed that (A) Tenant shall use all commercially reasonable good faith efforts
to conduct any such audit jointly with other tenants of the Facility conducting
an audit with respect to the same time period Tenant intends to audit; and
(B) Tenant shall have no right to unreasonably object to the selection of any
CPA firm selected by another tenant to conduct such joint audit; (iv) Tenant may
not so audit Landlord's books and records if Tenant shall then be, or shall have
been in the prior twelve (12) month period, in default of any of the terms,
covenants or conditions of this Lease beyond the expiration of any applicable
grace or cure period; (v) only the Tenant named herein shall have the right to
cause Landlord's books and records to be audited as aforesaid; it being
understood and agreed that no subtenant or assignee of Tenant or any other
person or entity shall have any right t fees and expenses of such review and
involved in any such decision shall be borne by Landlord if the Operating
Expenses were overstated, and the amount paid by Tenant pursuant to Landlord's
statement exceeded the amount actually payable as determined by the CPA, by more
than five percent (5%), otherwise Tenant shall pay all such fees and expenses of
such audit and decision as additional rent upon demand; (vii) Tenant shall agree
that it shall not divulge or

33

--------------------------------------------------------------------------------


disseminate, or permit to be divulged or disseminated, and Tenant shall cause
the CPA to agree that it shall not divulge or disseminate, and shall not permit
to be divulged or disseminated, any information learned or observed from
auditing Landlord's books and records to any other third party whatsoever; and
(viii) Tenant may cause an audit to be performed no more than one (1) time in
any Lease Year. In connection with any such audit, Landlord shall endeavor to
make such personnel available to Tenant as is reasonably necessary for the CPA
and its employees to conduct the audit and the CPA and its employees shall be
entitled to make photostatic copies of such records, provided that Tenant shall
bear the expense of such copying.

        25.05    Minimum Rent.    Anything in this Article XXV to the contrary
notwithstanding, under no circumstances shall the Rent payable under this Lease
be less than the Rent set forth on the Basic Lease Information page.


ARTICLE XXVI—TAXES PAYABLE BY TENANT


        26.01    Personalty.    Tenant shall pay before delinquency any and all
taxes levied or assessed and which become payable by Landlord during the Term,
whether or not now customary or within the contemplation of the parties hereto,
which are based upon, measured by or otherwise calculated with respect to:
(i) the value of Tenant's equipment, furniture, fixtures or other personal
property located in the Premises; or (ii) the value of any above building
standard alterations, or additions made in or to the Premises excluding the
initial Tenant Improvements, regardless of whether title to such improvements,
alterations or additions shall be in the name of Tenant or Landlord.

        26.02    Taxes as Rent.    If it shall not be lawful for Tenant so to
reimburse Landlord, the Rent shall be revised to net Landlord the same net Rent
after imposition of any such tax upon Landlord as would have been payable to
Landlord prior to the imposition of any such tax, unless such additional rent
payment is unlawful.

        26.03    Other Property Taxes.    Landlord shall have the right, at its
option, to increase the monthly Rent payable to Landlord by Tenant under this
Lease to provide to Landlord the same effective monthly Rent after imposition of
any Property Taxes or fee upon Landlord as Landlord would have received had such
Property Taxes or fee not been imposed.


ARTICLE XXVII—LANDLORD'S DEFAULT


        27.01    Notice.    Landlord shall not be deemed to be in default in the
performance of any obligation required of it under this Lease unless and until
it has failed to perform such obligation within thirty (30) days after written
notice by Tenant to Landlord and Landlord specifying when and how Landlord has
failed to perform such obligation; provided, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, Landlord shall not be in default if Landlord commences to cure the
default within such thirty (30) day period and thereafter diligently prosecutes
the same to completion.

        27.02    Landlord's Default.    If Landlord refuses or neglects to
repair or maintain any portion of the Premises or the Building which Landlord is
obligated to repair or maintain pursuant to the express terms of this Lease
within a reasonable period of time given the nature of the need for the repair
or maintenance under the circumstances, but in any event within forty-five
(45) days after receipt of written notice from Tenant (unless the repair or
maintenance reasonably requires more than forty-five (45) days to complete, in
which event Landlord shall not be in default unless Landlord shall fail to
commence such repair or maintenance within such forty-five (45) day period or
Landlord shall fail to diligently prosecute such cure to completion), and if the
required repair or maintenance prevents Tenant's access to the Premises or
materially and adversely interferes with Tenant's use of the Premises for ten
(10) consecutive days, or threatens imminent risk of harm or damage to persons
or property, Tenant shall be permitted to perform such repair or maintenance
obligations on Landlord's behalf,

34

--------------------------------------------------------------------------------


provided Tenant shall first deliver to Landlord an additional ten (10) day prior
notice indicating that Tenant will be performing such obligations (including the
nature and extent of Tenant's intended performance and the estimated cost
thereof) and provided Landlord shall fail to either (i) commence to perform its
obligation(s) within such additional ten (10) day period or (ii) deliver to
Tenant a notice that Landlord reasonably disputes the need for or the extent of
the repair or maintenance demanded by Tenant (a "Landlord Objection Notice") and
provided further (a) Tenant shall use only a duly licensed and bonded contractor
from a list furnished by Landlord within two (2) business days following
Tenant's request therefor (unless Landlord shall fail to furnish such list of
approved contractors, in which event Tenant shall use only a duly licensed and
bonded contractor reasonably selected by Tenant) and (b) all requisite permits
shall be obtained for the desired work. Any work performed by or on behalf of
Tenant shall be performed in accordance with the provisions of this Lease
governing Alterations by Tenant except for the requirement that Tenant obtain
Landlord's consent. If Landlord does not deliver a Landlord Objection Notice,
Landlord agrees to reimburse Tenant for all reasonable and actual out-of-pocket
costs incurred by Tenant in performing such obligations on behalf of Landlord.
If Landlord delivers to Tenant a Landlord's Objection Notice, and the parties
are not able despite their good faith efforts to resolve such dispute within
thirty (30) days after delivery of Landlord's Objection Notice, the dispute
shall be submitted for summary dispute resolution in accordance with the terms
of Section 34.22 below. If Tenant shall prevail in any such arbitration,
Landlord shall reimburse Tenant for Tenant's reasonable out-of-pocket costs
actually incurred in performing Landlord's obligations as provided herein.
Notwithstanding anything contained in this Section 27.02 to the contrary, if the
required repair or maintenance threatens immediate risk of harm or material
damage to persons or property, then Tenant may, at its election, proceed with
the required repair or maintenance notwithstanding Landlord's delivery of a
Landlord's Objection Notice. In such event, the parties will submit the matter
to arbitration for resolution as to the need for and the scope of repair or
maintenance performed by Tenant after Tenant completes the repair or
maintenance.

        27.03    Remedy for Breach.    Notwithstanding anything to the contrary
in this Lease, Tenant's remedy for any breach of this Lease by Landlord shall be
limited to an action for damages or specific performance, and Landlord's
liability to Tenant for damages resulting from Landlord's breach of any
provision or provisions of this Lease shall not exceed the value of Landlord's
interest in the Facility. Landlord, its partners whether general or limited,
shall never be personally liable for any such judgment.


ARTICLE XXVIII—FORCE MAJEURE


        Landlord shall not be chargeable with, or liable to Tenant for anything
or in any amount for any failure to perform or delay caused by any of the
following (herein "Force Majeure Delays"): fire; earthquake; explosion; flood;
hurricane; the elements; acts of God or the public enemy; actions, restrictions,
limitations or interference of governmental authorities or agents; enforcement
of Applicable Laws; war; invasion; insurrection; rebellion; riots; strikes or
lockouts; inability to perform, control or prevent which is beyond the
reasonable control of Landlord; and any such failure or delay due to said causes
or any of them shall not be deemed a breach of or default in the performance of
this Lease by Landlord; provided, however, lack of funds shall not be deemed a
Force Majeure Delay. Other than for a failure by Tenant to pay all Basic Rent
and additional rent payable hereunder when due, Tenant shall not be chargeable
with, or liable to Landlord for anything or in any amount for, any failure to
perform or delay caused by any Force Majeure Delay.


ARTICLE XXIX—LANDLORD'S MORTGAGEES AND LESSORS


        29.01    Modifications.    If, in connection with Landlord's obtaining
or entering into any financing or ground lease for any portion of the Building
or the Facility, the lender or ground lessor requests modifications to this
Lease, Tenant, within fifteen (15) days after request therefor, agrees to
execute an

35

--------------------------------------------------------------------------------

amendment to this Lease incorporating such modifications, provided such
modifications are reasonable and do not reduce (other than to a de minimus
extent) the privileges, benefits, rights or remedies of Tenant hereunder or
increase Tenant's financial obligations under this Lease or increase (other than
to a de minimus extent) the other obligations of Tenant under this Lease or
adversely affect (other than to a de minimus extent) the leasehold estate
created by this Lease.

        29.02    Cure Rights.    In the event of any default on the part of
Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgage covering the Premises or ground
lessor of Landlord whose address has been furnished to Tenant, and Tenant agrees
to offer such beneficiary, mortgagee or ground lessor a reasonable opportunity
not to exceed any time period granted to Landlord under this Lease to cure the
default (including with respect to any such beneficiary or mortgagee, time to
obtain possession of the Premises, subject to this Lease and Tenant's rights
hereunder, by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure).


ARTICLE XXX—RIGHT OF FIRST OFFER


        30.01    Exercise of Right.    If Landlord shall desire to lease any
space in the 3347 Building (any such space is herein referred to as a "ROFO
Space") to a third party other than the existing tenant in any such space or to
any other person or entity having any preexisting rights in such space as of the
date hereof, Landlord shall first give Tenant notice ("Landlord's Notice") of
the terms and conditions upon which Landlord is willing to lease such ROFO
Space.

        30.02    Effect of Exercise.    Provided this Lease shall be in full
force and effect and Tenant shall not be in default hereunder beyond the
expiration of any applicable grace or cure period, either at the time of the
exercise of the option or upon the inclusion of such ROFO Space in the Premises,
Tenant shall have the right, exercisable by notice to Landlord given within ten
(10) business days of the date of Landlord's Notice, the time of giving of such
notice to be of the essence of this agreement, to lease the entire ROFO Space
identified in Landlord's notice, upon the terms and conditions contained in
Landlord's Notice, in which event Landlord and Tenant shall enter into an
amendment of this Lease reasonably acceptable to Landlord and Tenant to provide
for (i) the inclusion of such ROFO Space in the Premises; (ii) an increase in
the Rent by an amount equal to the fair market value of the ROFO Space as
determined by Landlord in its sole but reasonable judgment, (iii) a modification
of the definition of Tenant's Share to accurately represent the percentage that
the rentable area deemed to be in the Premises, together with the rentable area
deemed to be in the ROFO Space; it being understood and agreed that such
rentable area shall be determined in accordance with BOMAI Standards, as
modified pursuant to the terms of Section 2.02 hereof, bears to the total
rentable area deemed to be contained in the Facility, and (iv) an increase in
the number of non-exclusive, un-reserved surface parking spaces by an amount
equal to four (4) such spaces per one thousand (1000) usable square feet of
space in any such ROFO Space included in the Premises. In all other respects,
the terms and conditions contained in this Lease (including the Term,
escalations and base years) shall remain unmodified. In the event that Tenant
fails to exercise its right as aforesaid within ten (10) business days of the
date of Landlord's Notice or, in the event Tenant shall have exercised its right
and Landlord and Tenant shall not have executed an amendment of this Lease as
aforesaid within thirty (30) days from the date of Landlord's Notice or within
ten (10) business days of Landlord's providing the amendment to Tenant for
execution, whichever is later, Tenant shall be deemed to have waived its rights
under this Article XXX, Landlord shall have the absolute right to lease such
ROFO Space to any other person or entity and Tenant shall have no further rights
under this Article XXX. Notwithstanding the foregoing, if Tenant shall not
exercise its rights to lease any portion of the ROFO Space solely as a result of
Tenant's disagreement with Landlord's determination of the Fair Market Rental
Value thereof, then provided that Tenant shall have notified Landlord of such
disagreement within ten (10) days of the date of Landlord's Notice, the time of
giving such notice to be of the essence of this agreement, then

36

--------------------------------------------------------------------------------


Landlord shall not within the ninety (90) day period commencing on the date of
Landlord's Notice and terminating on the eighty-ninth (89th) day thereafter,
enter into a lease with respect to such portion of the ROFO Space in question on
financial terms more favorable to the tenant thereunder than those set forth in
Landlord's Notice without first offering to effectuate such deal with Tenant and
(b) thereafter, Landlord shall not enter into a lease with respect to such
portion of the ROFO Space in question on financial terms materially more
favorable to the tenant thereunder than those set forth in Landlord's Notice
without first giving Tenant a one-time notice of such materially more favorable
terms and the one-time right to effectuate such deal with Tenant; it being
understood, however, that Landlord shall only be required to give Tenant notice
of such materially more favorable terms one time following the expiration of the
ninety (90) day period referred to above. As used herein, the term "materially
more favorable" shall mean that the Basic Rent shall be more than ten percent
(10%) less than the Basic Rent set forth in Landlord's Notice.


ARTICLE XXXI—FINANCIAL STATEMENTS


        Prior to the execution of this Lease by Landlord and at any time during
the Term of this Lease upon thirty (30) days prior written notice from Landlord
(but not more frequently than once per calendar year), Tenant agrees to provide
Landlord with a current annual financial statement for Tenant and any guarantors
of Tenant and annual financial statements for the two (2) years prior to the
current financial statement year for Tenant and any guarantors of Tenant.
Notwithstanding the foregoing, Landlord acknowledges that the Tenant named
herein currently does not prepare financial statements but that Aames Financial
Corporation, Tenant's parent company, prepares consolidated financial statements
which include financial statements for Tenant and that whenever a financial
statement is required of the named Tenant, the named Tenant may provide such
consolidated financial statement of Aames Financial Corporation. All such
financial statements are to be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, audited by
an independent certified public accountant.


ARTICLE XXXII—Intentionally Deleted


ARTICLE XXXIII—PARKING


        33.01    Spaces.    Subject to the terms of this Lease and provided
Tenant shall pay the fees therefor, Landlord shall provide Tenant with, or cause
Tenant to be provided with, the number of non-exclusive, unreserved surface
parking spaces (not within a parking structure) and the number of exclusive,
reserved surface parking spaces (not within a parking structure), designated in
the Summary of Basic Lease Information in the lots shown hatched on the site
plan attached hereto as Exhibit I (the "Parking Areas") and made part hereof.
Notwithstanding the foregoing, Tenant shall have the option to relinquish its
right to lease any of such parking spaces upon not less than sixty (60) days
prior written notice to Landlord, following which Tenant shall have no
obligation to pay for any of such relinquished parking spaces. Notwithstanding
the foregoing, Landlord acknowledges that if Tenant relinquishes any or all of
its reserved and unreserved parking spaces during the Term, but thereafter
requires the use of such parking spaces, then Landlord upon ten (10) days prior
notice from Tenant shall make such parking spaces available to Tenant. Tenant's
use of parking spaces within the Parking Facilities may be subject to any
sticker, permit system or parking control implemented by Landlord at any time
(subject to the terms of Section 33.03 hereof). Landlord or the operator of the
Parking Facilities shall have the right to change the location of parking from
time to time; provided, however, Landlord shall not relocate Tenant's parking
spaces outside of the Parking Areas without the consent of Tenant, which consent
shall not be unreasonably withheld or delayed. Tenant acknowledges that access
to the Parking Facilities for monthly users is currently by parking
identification devices, which are currently transponders. Upon Tenant's request,
Landlord shall cause to be issued to Tenant's employees, agents, subtenants or
other authorized users, vehicle transponders in an amount not to exceed the
maximum

37

--------------------------------------------------------------------------------

number of unreserved surface parking spaces allocated to Tenant under this
Lease. As a condition of the issuance of any transponders hereunder, Tenant
shall pay to Landlord a transponder security deposit of Twenty-Five ($25.00)
Dollars for each transponder requested by Tenant. Landlord reserves the right to
reasonably increase the amount of the transponder security deposit in
conjunction with future requests for transponders, whether such transponders are
requested for replacement purposes or for new users. So long as this Lease is in
effect, Tenant's visitor's and guests will be entitled to use those parking
areas designated for short term visitor parking or unreserved spaces elsewhere
within the Parking Facilities. Tenant's visitors and guests shall pay therefor
the then current market rates established by the operator of the Parking
Facilities. Tenant, at its sole cost and expense, may elect to validate such
parking for its visitors and guests. All such visitor parking will be on a
non-exclusive, in common basis with all other tenants, visitors and guests of
the Facility.

        33.02    Control.    Subject to the terms of the REA, Landlord or the
operator of the Parking Facilities shall have the sole and exclusive control of
the Parking Facilities. Landlord or the operator of the Parking Facilities may,
at any time and from time to time during the Term exclude any person from use or
occupancy thereof who is not a tenant or occupant of the Facility or an
employee, invitee, subtenant, guest or licensee of Tenant. Tenant shall not
cause or permit any obstruction to the free and clear use of the Parking
Facilities. Tenant shall not use or allow any of its employees or invitees to
use any parking spaces which have been specifically assigned by Landlord or the
operator of the Parking Facilities to other tenants or occupants or for other
uses such as visitor or short-term parking or which have been designated by any
Governmental Entity as being restricted to certain uses. Landlord shall have no
liability to Tenant, nor shall Tenant's obligations under this Lease be in any
way excused or modified, if Tenant's parking privileges under this Lease are
affected or impaired in any way by reason of any moratorium, initiative,
referendum, statute, regulation or other governmental decree or action;
provided, however, if Tenant's parking privileges under this Lease are adversely
affected or impaired in any way pursuant to the terms of the REA, then Landlord
shall use its reasonable efforts to enforce Landlord's rights under the REA,
including, without limitation, commencing and/or continuing arbitration
proceedings, litigation or alternate means of dispute resolution if Landlord, in
its reasonable judgment, deems such action to be appropriate. Any governmental
charges, surcharges or other monetary obligations which may be imposed in
connection with parking privileges appurtenant to this Lease or with the
operation of the Parking Facilities shall be included as Rent. Tenant and its
invitees, subtenants, employees, agents and guests shall faithfully observe and
comply with all Applicable Laws relating to the trafficking, operation,
occupancy or use of the parking and the Parking Facilities.

        33.03    General Provisions.    Landlord reserves the right to set and
increase monthly fees and/or daily and hourly rates for parking privileges from
time to time during the Term of this Lease; it being agreed that parking in
reserved parking spaces and non-exclusive, unreserved parking spaces in the
Parking Facilities (whether or not within a parking structure) during the Term
or the Extension Term shall be at the respective fair market rates therefor
determined by Landlord or the operator of the Parking Facilities from time to
time, except that (i) from the Term Commencement Date to but not including
July 1, 2004 (the "Parking Imposition Date") the rate for Tenant's use of
non-exclusive unreserved surface parking spaces (not within a parking structure)
shall be $30.00 per space per month, (ii) from the Term Commencement Date to but
not including the Parking Imposition Date, the rate for Tenant's use of reserved
surface parking spaces (not within a parking structure) shall be $100.00 per
space per month; and (iii) from and after the Parking Imposition Date, Tenant
shall pay, from time to time, the then market rate for all non-exclusive,
unreserved surface parking spaces and for all reserved surface parking spaces,
provided that the cost for non-exclusive, unreserved surface parking spaces (not
within a parking structure) and for reserved surface parking spaces (not within
a parking structure) shall not in any twelve (12) month period increase by more
than five dollars ($5.00) per parking space per month. In addition, if Tenant
shall be permitted to use more than the number of parking spaces designated in
the Summary of Basic Lease Information or if at any time after November 30, 2008
Tenant shall use reserved surface parking spaces, or non-exclusive, unreserved
surface parking spaces,

38

--------------------------------------------------------------------------------


whether or not within a parking structure, or if Tenant shall use parking spaces
of any kind during the Extension Term or attributable to ROFO Space or any
additional space in the Facility, Tenant shall pay, from time to time, the then
respective market rates therefor. Currently the monthly charge for transponder
access to: (a) reserved parking spaces (not within a parking structure) is
$100.00 per space per month, (b) non-exclusive, unreserved parking spaces within
a parking structure is $70.00 per space per month, and (c) reserved parking
spaces within a parking structure is $125.00-$175.00 per space per month. The
monthly charges for parking hereinabove set forth are subject to increase from
time to time. Tenant shall pay its parking fees to Landlord monthly in advance
as additional rent, concurrently with its payments of Basic Rent under this
Lease. Landlord may assign any unreserved and unassigned parking spaces and/or
make all or any portion of such spaces reserved, if Landlord reasonably
determines that it is necessary for orderly and efficient parking or for any
other reasonable reason. Failure to pay or cause to be paid the rent including,
without limitation, visitor parking charges for any particular parking spaces or
failure to comply with any terms and conditions of this Lease applicable to
parking may be treated by Landlord as a default under this Lease and, in
addition to all other remedies available to Landlord under the Lease, at law or
in equity, Landlord may elect to recapture such parking spaces for the balance
of the Term of this Lease if Tenant does not cure such failure within the
applicable cure period set forth in Article XIX of this Lease. Tenant's parking
rights and privileges described herein may not be assigned or transferred, or
otherwise conveyed, without Landlord's prior written consent, which consent
Landlord shall not unreasonably withhold or delay. In any event, under no
circumstance may Tenant's parking rights and privileges be transferred, assigned
or otherwise conveyed separate and apart from Tenant's interest in this Lease.

        33.04    Cooperation with Traffic Mitigation Measures.    Tenant agrees
to use its reasonable, good faith efforts to cooperate in traffic mitigation
programs which may be undertaken in cooperation with local municipalities or
governmental agencies. Such programs may include, but will not be limited to,
carpools, vanpools and other ridesharing programs, public and private transit,
flexible work hours, preferential assigned parking programs and programs to
coordinate tenants within the Facility and the Project with existing or proposed
traffic mitigation programs.

        33.05    Parking Rules and Regulations.    Tenant shall comply with all
rules and regulations regarding parking set forth in Exhibit H attached hereto
and Tenant agrees to cause its employees, subtenants, assignees, contractors,
suppliers, customers and invitees to comply with such rules and regulations.
Landlord reserves the right from time to time to modify and/or adopt such other
reasonable and non-discriminatory rules and regulations for the Parking
Facilities as it deems reasonably necessary for the operation of the Parking
Facilities. If the rules and regulations regarding parking shall conflict with
the terms of this Lease, the terms of this Lease shall control. In addition,
Tenant shall complete, and shall cause all of its employees, invitees,
subtenants, guests and licensees utilizing the Parking Facilities which are
monthly parkers to complete, a parker information form which shall include,
without limitation, the name of such parker, such parker's vehicle registration
number and other identification information and the parkers' driver's license
number and such other information required by Landlord or the operator of the
Parking Facilities from time to time.


ARTICLE XXXIV—SIGNAGE


        Subject to the terms of the REA, all covenants, conditions and
restrictions affecting or governing the Premises, all Applicable Laws and all
applicable municipal and governmental permits and approvals (i) Landlord shall
add Tenant's name to the top position of the existing monument sign adjacent to
the main entrance of the 3347 Building and the building known as 3345 Michelson
Drive, at Tenant's sole cost and expense; (ii) Landlord shall use commercially
reasonable efforts to obtain from the City of Irvine (and any other authority
claiming to have jurisdiction therefor) approval to install an additional "eye
brow sign" with Tenant's name above the first floor level of the 3351 Building
(the reasonable costs of processing such application with the City of Irvine to
be paid by Landlord) and if such

39

--------------------------------------------------------------------------------


approvals are granted, Landlord shall install such "eye brow sign" above the
first floor level of the 3351 Building in a location determined by Landlord, at
Tenant's cost; and (iii) Landlord shall use commercially reasonable efforts to
obtain from the City of Irvine (and any other authority or entity having
approval rights or claiming to have jurisdiction therefor) approval to install a
corporate name sign on the top of the 3347 Building parapet, at Tenant's sole
cost, and if such approvals are granted, Landlord shall install a sign in such
location determined by Landlord at Tenant's cost; it being understood and
agreed, however, that (a) currently Landlord has no right to install, or permit
to be installed, either the "eyebrow sign" or the corporate name sign on the top
of the 3347 Building parapet contemplated herein without modifying the existing
signage program for the Facility and without obtaining various approvals,
including, without limitation, approvals required pursuant to the terms of the
REA, all covenants, conditions and restrictions affecting or governing the
Premises, all Applicable Laws and all applicable municipal and governmental
permits and approvals, and (b) Landlord shall have no liability to Tenant if any
such approvals are not granted. Landlord will also designate the location on the
Premises, if any, for one or more Tenant identification sign(s), which location
shall be reasonably acceptable to Tenant. Tenant agrees to have Landlord install
and maintain Tenant's identification sign(s) in such designated location in
accordance with the forms of this Article XXXIV at Tenant's sole cost and
expense. Tenant has no right to install Tenant identification signs in any other
location in, on or about the Premises or the Facility and will not display or
erect any other signs, displays or other advertising materials that are visible
from the exterior of the Building or the Facility or from within the Building or
the Facility in any interior or exterior Common Area. The size, design, color
and other physical aspects of any and all permitted sign(s) and the
installation, use and maintenance of all Tenant signage will be subject to
(a) Landlord's written approval prior to installation, which approval may be
withheld in Landlord's discretion, (b) covenants, conditions or restrictions
affecting or governing the Premises and all Applicable Laws, (c) any applicable
municipal and governmental permits and approvals (d) those requirements set
forth in the signage criteria for the Facility from time to time and otherwise
set forth herein, and (e) the terms of the REA. Tenant will be responsible for
all costs for installation, maintenance, repair and removal of any Tenant
identification sign(s). If Tenant fails to remove Tenant's sign(s) upon
termination of this Lease and repair any damage caused by such removal or if
prior to termination of this Lease, Tenant shall be in default hereunder or
under this Lease beyond the expiration of any applicable grace or cure period,
Landlord may remove Tenant's signage at Tenant's sole expense. Tenant agrees to
reimburse Landlord for all costs incurred by Landlord to effect any
installation, maintenance or removal on Tenant's account, which amount will be
deemed additional rent, and may include, without limitation, all sums disbursed,
incurred or deposited by Landlord including Landlord's costs, expenses and
actual attorneys' fees with interest thereon at the Interest Rate from the date
of Landlord's demand until paid by Tenant. Any sign rights granted to Tenant
under this Lease with respect to the "eye brow sign" or the corporate name sign
on the top of the 3347 Building parapet may not be assigned, transferred or
otherwise conveyed to any assignee or subtenant of Tenant without Landlord's
prior written consent,; provided, however, Landlord shall not unreasonably
withhold or delay its consent to a transfer of the "eye brow sign" rights to an
approved assignee of the named Tenant if such assignee is a company of
comparable stature, prestige and financial standing to the named Tenant.


ARTICLE XXXV—MISCELLANEOUS


        35.01    Successors and Assigns.    Subject to the provisions of
Article IX, the terms, covenants and conditions contained herein shall be
binding upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties hereto.

        35.02    Attorneys' Fees.    If any action or proceeding is brought to
enforce any term, covenant or condition of this Lease on the part of Landlord or
Tenant, the prevailing party in such litigation shall be entitled to its fees
and costs, including, but not limited to, reasonable attorneys' fees to be fixed
by the court in such action or proceeding, both at trial and on appeal.

40

--------------------------------------------------------------------------------


        35.03    Light and Air.    No diminution of light, air or view by any
structure which may hereafter be erected (whether or not by Landlord) shall
entitle Tenant to any reduction of Rent, result in any liability of Landlord to
Tenant, or in any other way affect this Lease or Tenant's obligations hereunder.

        35.04    Public Transportation.    Tenant shall encourage use of public
transportation by personnel of Tenant employed on the Premises and shall
distribute to such employees written materials provided by or through Landlord
explaining the convenience and availability of public transportation facilities
adjacent or proximate to the Facility.

        35.05    Headings.    The Article and Section headings herein are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease.

        35.06    Use of Pronouns.    Any pronoun used in place of a noun shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their and each of their respective
successors, executors, administrators, assigns, according to the context hereof.

        35.07    Time of the Essence.    Time is of the essence of this Lease.

        35.08    Governing Law.    This Lease shall in all respects to the
maximum extent legally permissible be governed by the laws of the State of
California.

        35.09    Brokers.    The parties acknowledge that the broker(s) who
negotiated this Lease are stated in the Basic Lease Information. Landlord agrees
to pay any commission due to the broker stated in the Basic Lease Information
pursuant to a separate written agreement between Landlord and such broker.
Landlord's obligations under such agreement constitute obligations of Landlord
under this Lease and such agreement is incorporated herein by reference and made
a part of this Lease. Each party represents and warrants to the other, that, to
its knowledge, no other broker, agent or finder (i) negotiated or was
instrumental in negotiating or consummating this Lease on its behalf, and
(ii) is or might be entitled to a commission or compensation in connection with
this Lease. Landlord and Tenant each agree to promptly indemnify, protect,
defend and hold harmless the other from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including attorneys' fees and court costs) resulting from
any breach by the indemnifying party of the foregoing representation, including,
without limitation, any claims that may be asserted by any broker, agent or
finder undisclosed by the indemnifying party. The foregoing mutual indemnity
shall survive the expiration or earlier termination of this Lease.

        35.10    Modifications.    This Lease may not be modified except by a
written instrument by the parties hereto.

        35.11    Unenforceable Provisions.    If for any reason whatsoever any
of the provisions hereof shall be unenforceable or ineffective, all of the other
provisions shall be and remain in full force and effect.

        35.12    Covenants and Conditions.    All provisions, whether covenants
or conditions, on the part of Tenant and Landlord herein shall be deemed and
construed to be both covenants and conditions as though the words specifically
expressing or imparting covenants and conditions were used in each separate
provision hereof.

        35.13    Incorporation.    Exhibits A, A-1, B-1, B-2, C, D, E, F, G, H
and I and any other Exhibits, Addenda and Riders attached to this Lease are
hereby incorporated by this reference and made a part of this Lease.

        35.14    Recordation of Memorandum; Quitclaim and Release
Agreement.    Landlord and Tenant agree that in no event and under no
circumstances shall this Lease be recorded. A short-form memorandum may be
recorded at Landlord's sole election. Tenant represents, warrants and covenants
to Landlord that upon the expiration or termination of this Lease, Tenant at its
sole cost and expense shall at Landlord's request, deliver to Landlord a fully
executed quitclaim and release agreement in

41

--------------------------------------------------------------------------------


recordable form wherein Tenant quitclaims, conveys, assigns and releases to
Landlord any and all of Tenant's interest in this Lease and the Premises and the
Facility.

        35.15    Additional Instruments.    Upon the request of either party at
any time, the other party shall execute and file any additional instruments and
take any actions as may be reasonably necessary or desirable to carry out the
intent and to fulfill the provisions of this Lease.

        35.16    Entire Lease Between Parties.    This Lease and all exhibits
and attachments to this Lease and any written modifications or amendments to all
of the foregoing entered into by the parties after the date of this Lease,
constitutes the entire lease between the parties with respect to the subject
matter of this Lease and supersedes all prior and contemporaneous leases and
understandings, whether oral or written. Each party to this Lease acknowledges
that no representations, inducements, promises or leases, orally or otherwise,
have been made by any party, or anyone acting on behalf of any party, which are
not embodied in this Lease and that no other lease, statement or promise not
contained in this Lease shall be valid or binding. The parties intend by this
Lease to establish the relationship of landlord and tenant only, and do not
intend to create a partnership, joint venture, joint enterprise, or any business
relationship other than that of landlord and tenant.

        35.17    Nondisclosure of Lease Terms.    Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord's relationship
with other tenants. Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building or other portion of the Facility, or real estate agent, either directly
or indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms of this Lease (i) to prospective subtenants
or assignees under this Lease and (ii) in its periodic and current reports filed
with the United States Securities and Exchange Commission. Nothing in this
paragraph shall prohibit Landlord from disclosing the terms of this Lease to any
current or prospective lender, partner or purchaser or to Landlord's attorneys,
financial advisors and property management personnel.

        35.18    Joint and Several Obligations.    If more than one person or
entity executes this Lease as Tenant, their execution of this Lease will
constitute their covenant and agreement that (i) each of them is jointly and
severally liable for the keeping, observing and performing of all of the terms,
covenants, conditions, provisions and agreements of this Lease to be kept,
observed and performed by Tenant, and (ii) the term "Tenant" as used in this
Lease means and includes each of them jointly and severally. The act of or
notice from, or notice or refund to, or the signature of any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
will be binding upon each and all of the persons executing this Lease as Tenant
with the same force and effect as if each and all of them had so acted or so
given or received such notice or refund or so signed.

        35.19    Tenant as Corporation or Partnership.    If Tenant executes
this Lease as a corporation or partnership, then Tenant and the persons
executing this Lease on behalf of Tenant represent and warrant that such entity
is duly qualified and in good standing to do business in California and that the
individuals executing this Lease on Tenant's behalf are duly authorized to
execute and deliver this Lease on its behalf, and in the case of a corporation,
in accordance with a duly adopted resolution of the board of directors of
Tenant, a copy of which is to be delivered to Landlord on execution hereof, if
requested by Landlord, and in accordance with the by-laws of Tenant, and, in the
case of a partnership, in accordance with the partnership agreement and the most
current amendments thereto, if any, copies of which are to be delivered to
Landlord on execution hereof, if requested by Landlord, and that this Lease is
binding upon Tenant in accordance with its terms. In addition, if Tenant is a
partnership or if Tenant's interest in this Lease shall be assigned to a
partnership, (i) the liability of each of the parties

42

--------------------------------------------------------------------------------


comprising the partnership Tenant shall be joint and several, (ii) each of the
parties comprising the partnership Tenant hereby consents in advance to, and
agrees to be bound by, any written instrument which may hereafter be executed,
changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord and by any notices,
demands, requests or other communications which may hereafter be given by a
partnership Tenant, (iii) any bills, statements, notices, demands, requests or
other communications given or rendered to a partnership Tenant and to all such
parties shall be binding upon a partnership Tenant and all such parties, (iv) if
a partnership Tenant shall admit new partners, all of such new partners shall,
by their admission to a partnership Tenant shall be deemed to have assumed
performance of all of the terms, covenants and conditions of this Lease on
Tenant's part to be observed and performed, and (v) a partnership Tenant shall
give prompt notice to Landlord of the admission of any such new partners, and
upon demand of Landlord, shall cause each such new partner to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new partner shall assume performance of all of the terms and conditions of
this Lease on Tenant's part to be observed and performed (but neither Landlord's
failure to request any such agreement nor the failure of any such new partner to
execute or deliver any such agreement shall vitiate the provisions of
subdivision 35.19).

        35.20    Examination of Lease.    Submission of this instrument by
Landlord to Tenant for examination or signature by Tenant does not constitute a
reservation of or option for lease, and it is not effective as a lease or
otherwise until execution by and delivery to both Landlord and Tenant.

        35.21    Intentionally Deleted.    

        35.22    Satellite Antenna.    Tenant shall have the non-exclusive
right, at its sole cost and expense, to install a satellite dish, microwave dish
or a radio antenna on the roof of the Facility, provided, as a condition to
Tenant's right to install, use, operate and maintain any such rooftop equipment,
Tenant shall enter into a written license agreement in the form of Exhibit I
attached hereto and incorporated herein by reference.

        35.23    Landlord's Authority.    If Landlord executes this Lease as a
corporation or partnership, then Landlord and the persons executing this Lease
on behalf of Landlord represent and warrant that such entity has full power and
authority to execute this Lease.

        35.24    Counterparts.    This Lease may be executed in several
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument.

[Signatures on following page]

43

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Lease as of
the day and year first above written.

LANDLORD:  
WINTHROP CALIFORNIA MANAGEMENT LIMITED PARTNERSHIP
as authorized agent for JAMBOREE LLC
By:
WINTHROP WEST COAST REALTY SERVICES, INC.
  
 
By:
 
     

--------------------------------------------------------------------------------

Janine R. Padia
Its Vice President and Secretary  


TENANT:
 
AAMES FINANCIAL CORPORATION,
a Delaware corporation
  
By:
 
 
   

--------------------------------------------------------------------------------

    Print Name:        

--------------------------------------------------------------------------------

    Print Title:        

--------------------------------------------------------------------------------

 

44

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF LAND COMPRISING THE FACILITY


PARCEL A:

        PARCEL 1, IN THE CITY OF IRVINE, COUNTY OF ORANGE, STATE OF CALIFORNIA,
AS SHOWN ON A PARCEL MAP FILED IN BOOK 200 PAGES 42 THROUGH 45, INCLUSIVE, OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

        EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL,
OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202 PAGE 450, OFFICIAL
RECORDS.

--------------------------------------------------------------------------------



EXHIBIT A-1

SITE PLAN OF THE FACILITY AND THE PROJECT


--------------------------------------------------------------------------------


EXHIBIT B-1

FLOOR PLAN OF THE SUITE 300 PREMISES


--------------------------------------------------------------------------------


EXHIBIT B-2

FLOOR PLAN OF THE SUITE 100 PREMISES


--------------------------------------------------------------------------------


EXHIBIT C

DEFINITIONS


        The following terms shall be defined as set forth below. A term is
identified by initial capital letters throughout all provisions of this Lease,
including, without limitation, the Recitals and the Exhibits.

        "Anniversary Date" means the anniversary of the Term Commencement Date.

        "Applicable Laws" means any law, statute, directive, regulation, rule,
order or ordinance of any governmental or quasi-public entity or authority and
any covenants, conditions and restrictions, reciprocal easement agreements,
operating agreements, ground leases or master leases which are applicable to the
Premises or the Facility or the use or occupancy thereof, and which are now in
effect or are hereafter promulgated.

        "Article" means an article of this Lease.

        "Bankruptcy Code" means 11 U.S.C. §§ 101 et seq. or such similar laws or
amendments thereto which may be enacted from time to time.

        "Base Year" means the twelve (12) month period set forth in the Basic
Lease Information Section of this Lease.

        "Base Year Operating Expenses" means the Operating Expenses incurred for
the Base Year.

        "Basic Rent" means the portion of the Rent payable as determined
pursuant to Section 4.01 and net of Tenant's Operating Expenses to be paid by
Tenant pursuant to Article XXV.

        "Building" means collectively, the 3347 Building and the 3351 Building.

        "BOMAI Standards" means the standards and methods for measuring usable
floor area in office buildings as promulgated by the Building Owners and
Managers Association International (ANSI Z65.1-1989) ("BOMAI").

        "Common Area" means the total of all areas now or at any time hereafter
which, based on Landlord's reasonable discretion, are or become within or part
of the Project but outside of the Facility which are made available for general
non-exclusive use, convenience and benefit of Landlord, Tenant and all other
owners, landlords, tenants and permitted occupants of the Project as now or
hereafter improved and configured and their respective employees and invitees
and which are neither occupied by buildings nor devoted to the specific use of a
particular tenant, including, without limitation:

        (i)      all sidewalks, walkways, pedestrian tunnels, sky walks, plazas,
bridges, driveway entrances and exits, curbs, service drives, loading areas,
alleys, transportation facilities, if any, outside lighting fixtures, shrubbery,
grass, planters and other landscaped areas, common storm drain and sewer
systems; and

        (ii)    all Parking Facilities.

        "Control" means ownership of not less than fifty percent (50%) of the
voting stock of any corporation in question or not less than fifty percent (50%)
of all the legal and equitable interests in any other business entity in
question.

        "Cosmetic Alterations" means Alterations which (1) are nonstructural and
which do not affect the Facility's mechanical, electrical, plumbing, life-safety
or other Building systems or the structural integrity of the Facility, (2) do
not affect any part of the Facility other than the Premises, do not affect any
service required to be furnished by Landlord to Tenant or to any other tenant or
occupant of the Facility and do not reduce the value of utility of the Facility
or any part thereof, (3) are of a purely cosmetic or decorative nature (such as
painting or installation of wall covering or carpeting), and (4) have an
estimated cost for all labor and material in connection with such Alterations in
any one instance (or in a series of instances effectuating a single alteration
plan) of less than Twenty-Five Thousand ($25,000.000) Dollars.

--------------------------------------------------------------------------------


        "CWDLP" means Crow Winthrop Development Limited Partnership, a Maryland
Limited Partnership or any of its successors or assigns.

        "Development Parcel" means that certain parcel or parcels of land
contiguous to and which surround the Facility as shown on Exhibit A-1 on which
is presently situated all Parking Facilities, the retail center, restaurants and
other buildings and related improvements, the Common Area and certain
improvements presently under construction.

        "Estimated Operating Expenses" means for any particular calendar year
Landlord's estimate of the Operating Expenses for such calendar year made prior
to commencement of such calendar year as provided in Article XXV.

        "Event of Default" means any of the events specified in Section 19.01
after the expiration of the applicable cure period set forth therein, if any.

        "Facility" means the complex of buildings and improvements presently
located at 3333 to 3355 Michelson Drive, Irvine, California containing 1,499,028
usable square feet of area as well as land underlying such buildings and
improvements and all overlying space above such land, buildings and
improvements, as the same may be hereafter expanded, altered, improved,
contracted or otherwise modified.

        "Facility Common Areas" means the total of all areas now or at any time
hereafter which, based on Landlord's reasonable discretion, are or become within
or part of the Facility and are made available for the general non-exclusive
use, convenience and benefit of Landlord, Tenant and all other tenants of the
Facility or other tenants in buildings to be constructed within the Facility and
their respective employees and invitees, including, without limitation:

        (i)      all lobbies, entrances, stairs, structural components, exterior
walls of the Facility, roofs, elevators, escalators, hallways, passageways and
other interior public portions of the Facility which are not specifically leased
to Tenant or any other tenant of the Facility;

        (ii)    all exterior walkways, landscaped areas, open space areas,
plazas, driveways and transportation facilities on, in or above the Facility;
and

        (iii)    all pedestrian linkages, whether covered or not, between any
portion of the Facility, whether existing or hereafter constructed, excluding
therefrom any portions of such pedestrian linkages which are specifically
identified as tenant space.

        "First Transfer" means the first sale or other disposition of the
Facility or any interest therein occurring after the date of the mutual
execution and delivery hereof.

        "Governmental Entity" means any subdivision, authority, body, agency,
instrumentality or other entity created and/or controlled pursuant to the laws
of the State of California or any city, town or village of such state or of the
federal government.

        "Holdover Percentage" means (1) one hundred percent fifty (150%) for the
period commencing on the expiration or earlier termination of this Lease to but
not including the Two Month Holdover Date, and (2) two hundred percent (200%)
thereafter.

        "Interest Rate" means the greater of eight percent (8%) per annum or
four percent (4%) in excess of the prime lending or reference rate of Wells
Fargo Bank N.A. or any successor bank in effect on the twenty-fifth (25th) day
of the calendar month immediately prior to the event giving rise to the Interest
Rate imposition; provided, however, the Interest Rate will in no event exceed
the maximum interest rate permitted under Applicable Laws.

        "Lease" means this instrument.

        "Lease Year" means one (1) full year from the Term Commencement Date to
the first Anniversary Date or between two (2) consecutive Anniversary Dates.

2

--------------------------------------------------------------------------------


        "Non-Standard Alterations" shall mean Alterations which include:
(1) Tenant's trade fixtures, (2) raised flooring, (3) Alterations which
penetrate floor slabs or affect the exterior of the 3351 Building, the 3347
Building or any other portion of the Facility, (4) safes or vaults and other
installations which would be unusually difficult or expensive to remove,
(5) security system(s), (6) exterior storm windows, and (7) other Alterations
which are not standard in nature or which involve extraordinary demolition work,
as determined by Landlord in its sole but reasonable discretion or which are
otherwise inconsistent with those Alterations normally installed in office space
in the Facility as determined by Landlord in its sole but reasonable discretion.

        "Non-Structural Alterations" means Alterations which (1) are
non-structural and which do not affect the Facility's mechanical, electrical,
plumbing, life-safety or other Building systems or the structural integrity of
the Facility, (2) do not affect any part of the Facility other than the
Premises, do not affect any service required to be furnished by Landlord to
Tenant or to any other tenant or occupant of the Facility and do not reduce the
value or utility of the Facility or any part thereof and (3) are not Cosmetic
Alterations.

        "One Stop Lease" shall mean that certain Agreement of Lease dated as of
October 15, 1997 between Landlord, as landlord and to One Stop Mortgage, Inc.
("One Stop"), the predecessor-in-interest of Tenant, as tenant, covering Suite
300 on the third (3rd) floor of the 3347 Building;

        "Operating Expenses" shall mean all expenses and costs (and taxes, if
any, thereon) of every kind and nature determined by Landlord in it sole
judgment to the extent they are in accordance with sound management principles
respecting the operation of large first class office complexes in the Newport
Beach/Irvine (including the John Wayne Airport)/South Coast Plaza area which
principles shall be consistently applied (with accruals appropriate to
Landlord's business), which Landlord shall pay or become obligated to pay
because of, or in connection with, the ownership, management, maintenance,
repair, replacement, restoration or operation of (1) the Facility or the
Building or the sidewalks and areas adjacent thereto (but not the cost of
development of the Facility), (2) the Common Area, the Facility Common Area and
all areas which become part of the Common Area or the Facility Common Area,
(3) the Parking Facilities, (4) such additional facilities to be constructed as
part of the Common Area or the Facility Common Area in subsequent years as may
be determined to be desirable for the Facility and (5) the personal property of
Landlord used in the operation of the Facility, including, but not limited to
the following:

        (i)      Property Taxes;

        (ii)    Any and all assessments and payments imposed with respect to the
Facility or the Premises pursuant to any Applicable Laws;

        (iii)    The costs of all utilities and services provided under the
Lease, including water and sewer charges and the costs of electricity, heating,
ventilation and air conditioning;

        (iv)    All maintenance, janitorial and other service costs for the
Premises and for the Facility and the equipment therein, including, without
limitation, security services, alarm services, window cleaning, elevator and
escalator maintenance, and rubbish removal;

        (v)    All maintenance, repair, restoration, replacement and operation
costs of the Common Area, the Facility Common Area and the Parking Facilities,
including, without limitation, with respect to signage (other than tenant
signage), lighting, landscaping and gardening, parking lot resurfacing,
repairing and restriping;

        (vi)    Wages, salaries and related expenses and benefits of all
personnel whether Landlord's employees or employees of Landlord's agents, or
other third parties' independent contractors, whether on-site or off-site,
engaged in the operation, management, maintenance, repair, engineering and
security of the Facility, and the rental value of a management office in the

3

--------------------------------------------------------------------------------




Facility; provided, however, that Operating Expenses shall not include wages,
salaries or commissions paid for any real estate broker, salesperson or agent
for leasing areas within the Facility;

        (vii)   the cost of all supplies, tools, materials and equipment,
whether leased or owned, used in the operation, security, management, repair and
maintenance of the Facility;

        (viii)  A management fee equal to four percent (4%) of gross rent
derived from the Facility;

        (ix)    Legal expenses, accounting costs, including costs of audits by
certified public accountants and other professional fees and expenses in
connection with the operation, ownership, management, maintenance, repair,
replacement or restoration of the Facility or the Building;

        (x)    All insurance premiums and costs, including but not limited to,
the premiums and cost of fire, casualty and liability coverage and rental
abatement or comprehensive rental interruption insurance and earthquake
insurance (if Landlord elects to provide such coverage) applicable to the
Facility and Landlord's personal property used in connection therewith, however,
excluding therefrom any personal property of Landlord used by Landlord
exclusively in connection with the use and occupation of portions of the
Facility other than the Premises or the Common Areas or the Parking Facilities;

        (xi)    Repairs, service and general maintenance (excluding repairs and
general maintenance paid by proceeds of insurance or by Tenant or other third
parties, and alterations attributable solely to tenants of the Facility other
than Tenant) of the Facility, and replacements costing less than $10,000.00, in
and to the Facility and the systems and equipment therein, including, without
limitation all systems and equipment, including but not limited to, elevators,
plumbing, heating, air conditioning, ventilating, lighting, electrical,
security, and fire alarms, fire pumps, fire extinguishers and hose cabinets,
mail chutes and those related to guard service, painting, window cleaning,
service area, mechanical rooms and Facility exteriors;

        (xii)   All supplies, materials, rental of equipment, security,
management, utilities, repairs, replacements and maintenance costs and all other
costs and expenses attributable to, related to or used in connection with the
Common Area, the Facility Common Area and the Parking Facilities;

        (xiii)  All of Landlord's costs and expenses of contesting by legal
proceedings any matter concerning the operation or management of the Facility,
or the amount or validity of any Property Taxes levied against all or any part
of the Facility;

        (xv)   The costs of personnel, utilities, insurance, materials,
supplies, payroll and equipment related to or used in connection with services
provided or available to be provided within the Facility for the use and benefit
of all tenants, including Tenant, in the Facility, to the extent not recovered
from charges made for the cost of such services;

        (xiv)   The cost of capital improvements, modifications or improvements
made to the Facility, amortized on a straight line basis over the useful life
thereof as determined in accordance with sound accounting principles, together
with interest on the amortized costs of each expenditure;

        (xv)   Energy allocation or use charges or surcharges or developmental
or environmental charges imposed in connection with the operation or management
of the Facility;

        (xvi)   Costs incurred in connection with the implementation and
operation of any transportation management program or similar program if
required by any Governmental Entity or any applicable governmental authority;

        (xvii)  Cost of supplying and cleaning employees' uniforms and work
clothes;

        (xviii)  Reasonable dues and expenses for trade and industry
associations;

4

--------------------------------------------------------------------------------




        (xix)   Reasonable administrative costs, such as (but not limited to)
postage, stationery, photocopy expenses and other management office supplies;

        (xx)   Imputed cost equal to the loss of rent by Landlord for space used
for on-site management at an imputed cost which is equal to the rental rate then
charged by Landlord for comparable space in the Facility;

        (xxi)   Costs of providing pest control for the Facility;

        (xxii)  Cost of casualty, liability and other insurance;

        (xxiii)  Any and all occupancy, gross receipts or rental taxes paid by
Landlord in connection with the Facility, but not income or any other tax
imposed or measured by Landlord's income or profits (unless such tax is in lieu
of real estate taxes or sales taxes);

        Notwithstanding anything to the contrary herein contained, Operating
Expenses shall not include:

        (aa)   depreciation of the Building;

        (bb)   the cost of providing tenant improvements to Tenant or any other
tenant or the cost of renovating space for existing or new tenants;

        (cc)   principal, interest or debt required to be paid on any mortgage
or deed of trust recorded with respect to the Facility and/or the Premises;

        (dd)   the cost of special services, goods or materials provided to any
tenant;

        (ee)   advertising costs incurred in renting individual space in the
Facility;

        (ff)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

        (gg)   material damages incurred due to the violation by any tenant of
the terms and conditions of any lease of space in the Facility;

        (hh)   The cost to Landlord of repairs made, or other work done, by
Landlord as a result of fire, windstorm or other insurable casualty or by the
exercise of eminent domain, other than the aggregate amount of commercially
reasonable deductibles under any insurance policy covering fire, windstorm or
other casualty;

        (ii)    specific costs incurred for the account of and separately billed
to specific tenants and other specific services or Property Taxes which could
have been billed to tenants under their leases;

        (jj)    all costs associated with Landlord's general corporate overhead
and general administrative expenses that are not related to the operation and
maintenance of the Facility;

        (kk)   costs incurred by Landlord in connection with the correction of
defends in the original design and construction of the Building or the Facility;

        (ll)    expenses in connection with services or other benefits which are
provided to another tenant or occupant of the Building and do not benefit
Tenant;

        (mm)  any cost or expense related to the removal, abatement or
remediation of any "hazardous material" in or about the Common Area of the
Building or the Facility Common Area, including without limitation, hazardous
substances in the ground water or soil;

        (nn)   any fines, costs, penalties or interest resulting from the
negligence or willful misconduct of Landlord or its agents or employees acting
within the scope of their employment or agency, as the case may be;

        (oo)   the costs of any individual capital acquisition in excess of
$10,000.00 and the costs of capital improvements as determined in accordance
with generally accepted accounting principles,

5

--------------------------------------------------------------------------------




except the costs of any capital acquisition or capital improvement, as the case
may be, (1) made to, or effectuated with respect to, the Project which, in
Landlord's reasonable judgment, should reduce Operating Expenses in excess of
the amortized cost of any such capital acquisition or capital improvement, as
the case may be, or (2) which is required by any governmental regulation or
Applicable Law enacted or promulgated following the Term Commencement Date;

        (pp)   overhead or profits paid to subsidiaries or affiliates of
Landlord, or other similar non-arms-length transactions for management or other
services provided to the Facility, or for supplies or other materials furnished
to the Facility, to the extent that the costs of such services, supplies or
materials, as the case may be, exceed market rates or charges therefor;

        (qq)   Landlord's gross receipts, personal and corporate income taxes,
inheritance and estate taxes, franchise and gift taxes;

        (rr)    any rental payments and related costs pursuant to any ground
lease of land underlying all or any portion of the Building and the Facility
Common Areas, excluding any costs related to the REA, which costs shall be
included in Operating Expenses;

        (ss)    any costs, fees, dues or contributions for any political or
charitable organizations; or

        (tt)    legal fees incurred by Landlord as a result of Landlord's
default under the Lease;

        (uu)   costs of advertising or other promotional materials unless agreed
to by Tenant in its sole and absolute discretion;

        (vv)   costs for providing any fire, life or safety code enhancements to
the Building as a result of legal requirements in effect prior to the Term
Commencement Date;

        (ww)  tax penalties or other costs incurred as a result of Landlord's or
its employees' gross negligence or wilful misconduct;

        (xx)   costs arising from the presence of hazardous materials or
substances which are present in or around the Facility on or prior to the Term
Commencement Date (as defined by Applicable Laws in effect on the Term
Commencement Date);

        (yy)   the cost of any "warranty" work or replacements;

        (zz)   the cost of insurance on leasehold improvements to the premises
of tenants of the Project (unless the cost of such insurance on Tenant's
leasehold improvements is also included within Operating Expenses);

        (aaa)  attorneys fees in connection with disputes with any existing or
prior tenant of the Facility;

        (bbb)  lease payments under capital leases; and

        (ccc)  any individual cost, expense or charge incurred during the Term
in excess of $100,000.00 which is of a nature of a cost, expense or charge not
included as an Operating Expense in the Base Year (unless the cost, expense or
charge is imputed to have been included in Operating Expenses for the Base Year
so that the Operating Expenses or "expense allowance" for such Base Year is
appropriately adjusted);

        Operating Expenses with respect to new or modified Common Area shall be
allocated to the Facility and the Premises on a reasonable basis. In determining
the amount of Operating Expenses for any calendar year, if less than ninety-five
(95%) of the rentable area in the Facility shall have been occupied by tenants
at any time during such calendar year, Operating Expenses shall be determined
for such calendar year to be an amount equal to the like expenses which would
normally be expected to be incurred had such occupancy been ninety-five (95%)
throughout such calendar year.

6

--------------------------------------------------------------------------------

        If any capital improvement is made any lease year in compliance with
requirements of any federal, state or local law or environmental regulation,
whether or not such law or regulation is valid or mandatory, then the reasonable
annual amortization, with interest of the cost of such improvements shall be
deemed an Operating Expense in each of the lease years which such amortization
occurs unless same is specifically excluded above.

        "Parking Facilities" means all surface, aboveground and underground
parking facilities (including, without limitation, accessways, parking spaces,
parking structures, pedestrian crossings or paths or ramps) now or hereafter
constructed and designated by Landlord for use by tenants of or within the
Project.

        "Permitted Use" means use as general offices and related uses and for no
other purpose.

        "Phased-In Tax Increases" means collectively (i) twenty percent (20%) of
the increases in Property Taxes attributable to the First Transfer for the
period commencing on the Transfer Date and terminating on the day preceding the
first anniversary of the Transfer Date, (ii) forty percent (40%) of the
increases in Property Taxes attributable to the First Transfer for the period
commencing on the first anniversary of the Transfer Date and terminating on the
day preceding the second anniversary of the Transfer Date, (iii) sixty percent
(60%) of the increases in Property Taxes attributable to the First Transfer for
the period commencing on the second anniversary of the Transfer Date and
terminating on the day preceding the third anniversary of the Transfer Date, and
(iv) eighty percent (80%) of the increases in Property Taxes attributable to the
First Transfer for the period commencing on the third anniversary of the
Transfer Date and terminating on the day preceding the fourth anniversary of the
Transfer Date; it being agreed that increases in Property Taxes attributable to
the inflationary increase thereof (which subject to the terms of Proposition 13,
as presently promulgated, are up to two percent (2%) annually) shall not be
deemed to be increases in Property Taxes attributable to the First Transfer.

        "Premises" means that certain space consisting of that approximate
number of rentable square feet as set forth in the Basic Lease Information
located on the floor(s) designated on the Basic Lease Information and as
outlined on the floor plans attached hereto as Exhibit B-1 and Exhibit B-2
incorporated herein by reference. The Premises shall include the interior
surface of all walls, but shall not include the exterior walls of the Facility,
or any structural components or any Facility Common Area or Common Area. All
references to the Premises in this Lease shall mean the Premises under this
Lease in any given Lease Year.

        "Project" means the land and improvements, and the overlying space, that
presently exist or as same may be expanded, developed or altered from time to
time, designated on Exhibit A-1 attached hereto and incorporated herein by
reference, presently known as Park Place, including, without limitation, the
Facility, the retail center and related improvements, all improvements presently
under construction within the area depicted on Exhibit A-1, the Common Area and
all Parking Facilities.

        "Property Taxes" means all real and personal property taxes and
assessments, general or special, and all other taxes, charges, levies and
license and permit fees of any kind or nature whatsoever, foreseen or
unforeseen, general or special, ordinary or extraordinary, which are now or any
time the term of this Lease levied, assessed, imposed upon, confirmed or become
due and payable out of or with respect to the Facility and the improvements,
fixtures, equipment and other items of personal property of Landlord therein
which are used in the operation and maintenance of the Facility; any taxes which
become payable by Landlord, whether or not now customary or within the
contemplation of Landlord or Tenant, which are levied in addition to or in lieu
of such real or personal property taxes or assessments including, without
limitation, any occupancy, gross receipts or rental tax (i) allocable to or
measured by Rent or other amounts payable to Landlord hereunder, (ii) with
respect to the receipt of such Rents or amounts by Landlord, (iii) with respect
to any activity or right of Tenant in the leasing, possession, occupancy, use,
operation, management, repair, maintenance, alteration, or improvement of the
Premises or (iv) upon this transaction or any document to which Tenant is a
party

7

--------------------------------------------------------------------------------


creating or transferring an interest or an estate in the Premises; and any
interest, penalties or delinquency charges thereon which attach for any reason
other than late payment or non-payment thereof by Landlord, unless such late
payment or non-payment by Landlord is in connection with a late payment or
non-payment by Tenant. Property taxes shall include transit impact development
fees, housing impact development fees (fees for services such as fire
protection, street, sidewalk and road maintenance, refuse removal and other
governmental services), and other fees or taxes payable by Landlord, in
connection with the Facility that are levied with respect to the Facility and
which are payable with monthly Rent as provided in subparagraph (b) below.

        (a)  Property Taxes shall not include: (i) any taxes or assessments
against the personal property of Tenant or any other tenant of the Facility
which taxes and assessments are separately billed to Tenant or such other tenant
by the tax collecting authority; or (ii) any income tax, franchise tax or
transfer tax (exclusive of any transfer tax imposed on this Lease) for which
Landlord may be or become personally liable or (iii) for the four (4) year
period immediately following the Transfer Date, any increase in Property Taxes
other than the Phased-In Tax Increases.

        (b)  In addition to all monthly Rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse Landlord upon demand for
Tenant's Share of any and all transit impact development fees, housing impact
development fees and other fees or taxes payable by Landlord, whether or not now
customary or within the contemplation of the parties hereto, that are levied
with respect to the Facility that are not due or attributable to the development
of the Facility and related to the cost of providing governmental or public
facilities or services. Property Taxes shall not include transit impact
development fees or housing impact development fee which (i) are imposed solely
on Landlord as a result of development of the Facility and (ii) are not imposed
generally upon other landowners within the taxing agency's jurisdiction.

        (c)  There shall be deducted from Property Taxes the net amount of any
refunds actually received by Landlord, after reasonable expenses. To the extent
reasonably practicable, all such refunds to be applied against said Property
Taxes for the same calendar year to which the Property Taxes apply.

        (d)  The amount of special taxes or special assessments to be Included
as Property Taxes shall be limited to the amount of the installments of special
taxes or special assessments required to be paid during the calendar year in
respect to which these special taxes or special assessments are to be
determined; however, Landlord shall elect the longest period of time allowed by
the authority imposing the tax or assessment in which to pay installments of
special taxes or special assessments.

        (e)  Property Taxes shall include expenses incurred by Landlord in
attempting to protest, reduce or minimize Property Taxes for the year in which
such expenses are incurred. If for any Lease Year subsequent to the Base Year,
Property Taxes are reduced, then commencing in the Lease Year in which such
decrease occurs and continuing for all subsequent Lease Years, Base Year
Operating Expenses shall be deemed reduced by the amount of such decrease to
Property Taxes.

        "REA" means that certain Construction, Operation and Reciprocal Easement
Agreement for the Facility recorded July 30, 1985 as Instrument No. 85-279768 in
the Official Records of Orange County, California.

        "Related Corporation" means any corporation or other business entity
(but not including any Governmental Entity) which Controls, is Controlled by or
is under common Control with Tenant.

        "Rent" means all rent and other payments to Landlord under this Lease,
including, without limitation, (i) Basic Rent as set forth in Section 4.01, and
(ii) such other charges and payments as are designed as Rent, rent or additional
rent under this Lease.

8

--------------------------------------------------------------------------------


        "Scheduled Term Commencement Date" means the date set forth as the
Scheduled Term Commencement Date in the Basic Lease Information of this Lease.

        "Scheduled Term Expiration Date" means the date set forth as the
Scheduled Term Expiration Date in the Basic Lease Information of this Lease.

        "Section" means a section of this Lease.

        "Tenant" means the tenant under this Lease as set forth in the Basic
Lease Information, or its permitted successors and assigns.

        "Tenant Delays" means any delay resulting from or in connection with an
act or omission of Tenant or any person acting by or on behalf of Tenant.

        "Tenant Improvement Agreement" means that certain tenant improvement
agreement dated as of the date hereof between Landlord and Tenant attached
hereto as Exhibit E and made a part hereof.

        "Tenant Improvements" means improvements to the Premises to prepare the
same for Tenant's continued occupancy thereof, which improvements shall be
performed by Tenant as provided in the Tenant Improvement Agreement attached to
this Lease as Exhibit E and incorporated herein by reference.

        "Tenant's Operating Expenses" means the difference between Tenant's
Share of Operating Expenses and Tenant's Share of Base Year Operating Expenses
to be determined and paid as provided in Article XXV.

        "Tenant's Share" means the ratio (expressed as percentage) of the usable
floor area deemed to be in the Premises to the usable floor area deemed to be in
the Facility. Such ratio is five and fifty-five hundredths percent (5.55%).

        "Term" means the term of this Lease.

        "Term Commencement Date" means the actual date on which the Term of this
Lease commences.

        "Term Expiration Date" means November 30, 2008.

        "3347 Building" means the building located at and commonly known as 3347
Michelson Drive, Irvine, California.

        "3351 Building" means the building located at and commonly known as 3351
Michelson Drive, Irvine, California.

        "Transfer Date" means the date of the First Transfer.

        "Tower" means the building located at and commonly known as 3333
Michelson Drive, Irvine, California.

        "United Lending Lease" means that certain Agreement of Lease dated as of
March 6, 1997 between Crow Winthrop Operating Partnership ("CWOP"), Landlord's
predecessor-in-interest, as landlord, and California Lending Group, Inc. d/b/a
United Lending Group ("United Lending"), Tenant's predecessor-in-interest, as
tenant, covering Suite 100 on the first (1st) floor of the 3351 Building, as
amended pursuant to (a) that certain First Amendment of Lease dated as of
January 16, 1998 between Landlord and United Lending, and (b) that certain
letter dated April 13, 2000 from Landlord.

9

--------------------------------------------------------------------------------



EXHIBIT D

COMMENCEMENT MEMORANDUM


To:
 
 


        Date:                                     

Re:Lease dated as of                        , 2002 (the "Lease"), between
Jamboree LLC, Landlord, and Aames Financial Corporation, Tenant, concerning
Suite 300 located at 3347 Michelson Drive, Irvine, CA and Suite 100 located at
3351 Michelson Drive, Irvine, CA (collectively, the "Premises").

To Whom It May Concern:

        In accordance with the subject Lease, we wish to advise and/or confirm
as follows:

        1.    That the Premises have been accepted by the Tenant as being
substantially complete in accordance with the subject Lease and that, to the
Tenant's actual knowledge, there is no deficiency in construction.

        2.    That the Tenant has possession of the subject Premises and
acknowledges that under the provisions of the Lease the Term Commencement Date
is January 1, 2003, and the Term Expiration Date is November 30, 2008.

        3.    That in accordance with the Lease, rent commenced to accrue on
January 1, 2003.

        4.    If the Term Commencement Date of the Lease is other than the first
day of the month, the first billing will contain a pro rata adjustment. Each
billing thereafter will be for the full amount of the monthly installment as
provided for in the Lease.

        5.    Rent is due and payable in advance on the first day of each and
every month the Term of the Lease. Your rent checks should be made payable
to                                         
                                                        at
                                         
                                          
                                     .

        6.    The number of square feet deemed to be in the Premises is
approximately 83,257 usable and approximately 93,248 rentable square feet.

        7.    The number of square feet within the Facility is deemed to be
approximately 1,499,028 usable square feet.

        8.    Tenant's Share, as adjusted based upon the number of rentable
square feet deemed to be within the Premises, is 5.55%.

LANDLORD:  
WINTHROP CALIFORNIA MANAGEMENT LIMITED PARTNERSHIP
as authorized agent for JAMBOREE LLC
By:
WINTHROP WEST COAST REALTY SERVICES, INC.
  
 
By:
 
     

--------------------------------------------------------------------------------

Janine R. Padia
Its Vice President and Secretary  


TENANT:
 
AAMES FINANCIAL CORPORATION,
a Delaware corporation
  
By:
 
 
   

--------------------------------------------------------------------------------

    Print Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


EXHIBIT E

TENANT IMPROVEMENT AGREEMENT


        THIS TENANT IMPROVEMENT AGREEMENT ("Tenant Improvement Agreement") is
entered into as of the      day of September, 2002 by and between JAMBOREE LLC,
a Delaware limited liability company ("Landlord"), and AAMES FINANCIAL
CORPORATION, a Delaware corporation ("Tenant").


R E C I T A L S:


        A.    Concurrently with the execution of this Tenant Improvement
Agreement, Landlord and Tenant have entered into a lease agreement (the "Lease")
covering certain premises (the "Premises") more particularly described in
Exhibits B-1 and B-2 attached to the Lease (the "Lease"). All terms not defined
herein have the same meaning as set forth in the Lease. To the extent
applicable, the provisions of the Lease are incorporated herein by this
reference.

        B.    In order to induce Tenant to enter into the Lease and in
consideration of the mutual covenants hereinafter contained, Landlord and Tenant
agree as follows:

        1.    TENANT IMPROVEMENTS.    As used in the Lease and this Tenant
Improvement Agreement, the term "Tenant Improvements" or "Tenant Improvement
Work" means those items of general tenant improvement construction shown on the
Final Plans (described in Paragraph 4 below), including, but not limited to,
partitioning and modifications to Tenant's existing furniture systems to
reconfigure same to increase the number of work stations therein, doors,
ceilings, floor coverings, wall finishes (including paint and wall covering),
electrical (including lighting, switching, telephones, cabling, outlets, etc.),
relocation of the data center, plumbing, heating, ventilating and air
conditioning, fire protection, cabinets and other millwork and distribution of
Building services such as sprinkler and electrical service.

        2.    WORK SCHEDULE.    At least ten (10) days prior to commencing the
Tenant Improvement Work, Tenant will deliver to Landlord, for Landlord's review
and approval, a schedule (the "Work Schedule") which will set forth the
timetable for the planning and completion of the installation of the Tenant
Improvements, and will include milestone dates for, among other things,
completion of the Space Plans, completion of the Final Plans and projected dates
of completion of the Tenant Improvement Work. The Work Schedule will set forth
each of the various items of work to be done or approval to be given by Landlord
and Tenant in connection with the completion of the Tenant Improvements. The
Work Schedule will be submitted to Landlord for its approval, and, once approved
by both Landlord and Tenant, all plans and drawings required by this Tenant
Improvement Agreement and all work performed pursuant thereto are to be prepared
and performed in accordance with the Work Schedule. Notwithstanding anything to
the contrary contained herein, Tenant acknowledges that the coordination of, and
the scheduling for, cabling work, if any, shall be determined by Landlord in its
sole discretion and that such cabling work, if any, shall only be performed
after normal business hours and as otherwise directed by Landlord or Landlord's
Representative (as hereinafter defined).

        3.    CONSTRUCTION REPRESENTATIVES.    Landlord hereby appoints the
following person(s) as Landlord's representative ("Landlord's Representative")
to act for Landlord in all matters covered by this Tenant Improvement Agreement:
Bob Negohosian. Tenant hereby appoints the following person(s) as Tenant's
representative ("Tenant's Representative") to act for Tenant in all matters
covered by this Tenant Improvement Agreement: Audry Patterson. All
communications with respect to the matters covered by this Tenant Improvement
Agreement are to made to Landlord's Representative or Tenant's Representative,
as the case may be, in writing in compliance with the notice provisions of the
Lease. Either party may change its representative under this Tenant Improvement
Agreement at any time by written notice to the other party in compliance with
the notice provisions of the Lease.

--------------------------------------------------------------------------------




        4.    TENANT IMPROVEMENT PLANS.    

        (a)    Preparation of Space Plans.    In accordance with the Work
Schedule, and at Landlord's cost (subject to payment of the Allowance by
Landlord pursuant to the express terms of Paragraph 5 hereof), Tenant shall
cause an architect and/or space planner acceptable to Landlord ("Tenant's
Architect") to prepare preliminary space plans for the layout of the Premises
("Space Plans"). The Space Plans are to be sufficient to convey the
architectural design of the Premises and layout of the Tenant Improvements
therein and are to be submitted to Landlord in accordance with the Work Schedule
for Landlord's approval. If Landlord reasonably disapproves any aspect of the
Space Plans, Landlord, within five (5) business days of receipt of the Space
Plans, will advise Tenant in writing of such disapproval and the reasons
therefor in accordance with the Work Schedule. Within a reasonable period of
time thereafter, Tenant will submit to Landlord for Landlord's approval, in
accordance with the Work Schedule, a redesign of the Space Plans incorporating
the revisions reasonably required by Landlord. If Landlord shall fail to respond
in writing to Tenant's written request for approval of Tenant's Space Plans
within the time frames provided for herein, then Landlord shall be deemed to
have disapproved such Space Plans.

        (b)    Preparation of Final Plans.    Based on the approved Space Plans,
and in accordance with the Work Schedule, Tenant's Architect will prepare
complete architectural plans, drawings and specifications and complete
engineered mechanical, structural and electrical working drawings for all of the
Tenant Improvements for the Premises (collectively, the "Final Plans"); it being
understood and agreed that Landlord shall have the right (but not the
obligation) to "actively participate" in the development of the Final Plans and
the performance of the Tenant Improvement Work, including, without limitation,
being invited to attend, observe and make recommendations in all work meetings
and having the right to review and approve all reasonable plans, drawings,
specifications and other documents prepared in connection with the Tenant
Improvements including, without limitation, the Final Plans. The Final Plans
will show: (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements. The Final Plans will be submitted to
Landlord for Landlord's approval. If Landlord disapproves any aspect of the
Final Plans and Landlord so notifies Tenant, Tenant will then submit to Landlord
for Landlord's approval a redesign of the Final Plans incorporating the
revisions reasonably required by Landlord. This process shall continue until the
Final Plans have been approved by Landlord. The design of any work affecting any
of the Facility systems must be approved by Landlord's consultants who are at
such time responsible for maintaining any such system. Notwithstanding anything
to the contrary contained herein, Landlord shall not require Tenant to modify
its proposed finish or decorating work specifications provided that Tenant's
specifications and the Tenant Improvement Work reflected therein conform with
the requirements herein and in the Lease set forth and are compatible with and
are of at least equal quality as the standards approved by Landlord.

        (c)    Requirements of Tenant's Final Plans.    Tenant's Final Plans
will include locations and complete dimensions, and the Tenant Improvements, as
shown on the Final Plans, will: (i) be compatible with the Building shell and
with the design, construction and equipment of the Building; (ii) if not
comprised of the Building standards set forth in the written description thereof
(the "Standards"), then compatible with and of at least equal quality as the
Standards and approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; (iv) not require
Building service beyond the level normally provided to other tenants in the
Building and will not overload the Building floors; and (v) be of a nature and
quality consistent with the overall

2

--------------------------------------------------------------------------------




objectives of Landlord for the Building, as determined by Landlord in its
reasonable but subjective discretion.

        (d)    Submittal of Final Plans.    Once approved by Landlord and
Tenant, Tenant's Architect will submit the Final Plans to the appropriate
governmental agencies for plan checking and the issuance of a building permit.
Tenant's Architect, with Landlord's cooperation at Tenant's cost, will make any
changes to the Final Plans which are requested by the applicable governmental
authorities to obtain the building permit. After approval of the Final Plans no
further changes may be made without the prior written approval of both Landlord
and Tenant, and then only after agreement by Tenant to pay any excess costs
resulting in connection with such changes.

        5.    PAYMENT FOR THE TENANT IMPROVEMENTS.    

        (a)    Tenant Responsibility.    Except as expressly set forth in
subparagraph (b) below, Tenant shall be responsible for and pay all costs
associated with the design and construction of the Tenant Improvements. Prior to
August 1, 2003, Tenant shall have no right to, and shall not, perform (or cause
to be performed) work costing in excess of $83,257.00 in the aggregate or incur
costs and expenses in connection with the Tenant Improvement Work in excess of
$83,257.00 prior to August 1, 2003, unless Tenant shall (i) timely pay, or cause
to be paid, all costs and expenses of the contractors, subcontractors and
materialmen performing such work which are in excess of $83,257.00 (which excess
costs may be reimbursable to Tenant after August 1, 2003, subject to and in
accordance with the express terms of subparagraph (b) below), (ii) obtain from
all contractors, subcontractors and materialmen evidence of the absence of liens
(including, without limitation, conditional lien releases applicable to the work
in question), and (iii) obtain invoices, receipts and bills evidencing the costs
in question.

        (b)    Allowance.    Notwithstanding the foregoing, Landlord agrees to
pay for the cost of the Tenant Improvement Work, as approved by Landlord and
made by Tenant within fifteen (15) months of the Term Commencement Date to the
extent of the lesser of (x) the actual cost of the Tenant Improvement Work and
(y) Three Hundred Thirty-Three Thousand and Twenty-Eight and 00/100
($333,028.00) Dollars per usable square foot of space deemed to be contained in
the Premises (such lesser amount is herein referred to as the "Allowance"). The
Allowance is to be used only for:

        (i)    Payment of the cost of preparing the Space Plans and the Final
Plans, including mechanical, electrical, plumbing and structural drawings and of
all other aspects necessary to complete the Tenant Improvement Plans. The
Allowance will not be used for the payment of extraordinary design work not
consistent with the scope of Landlord's Building Standards (i.e., above-standard
design work) or for payments to any other consultants, designers or architects
other than Landlord's architect and/or Tenant's Architect.

        (ii)  The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

        (iii)  Construction of the Tenant Improvements, including, without
limitation, the following:

        (aa) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

        (bb) All electrical wiring, lighting fixtures, outlets and switches, and
other electrical work necessary for the Premises;

        (cc) The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;

3

--------------------------------------------------------------------------------




        (dd) Any additional improvements to the Premises required for Tenant's
use of the Premises including, but not limited to, odor control, special
heating, ventilation and air conditioning, noise or vibration control or other
special systems or improvements;

        (ee) All fire and life safety control systems such as fire walls,
sprinklers, halon, fire alarms, including piping, wiring and accessories,
necessary for the Premises;

        (ff)  All plumbing, fixtures, pipes and accessories necessary for the
Premises;

        (gg) Testing and inspection costs;

        (hh) Fees for Tenant's contractor and tenant improvement coordinator
including, but not limited to, fees and costs attributable to general conditions
associated with the construction of the Tenant Improvements;

        (ii)  expenses and costs relating to alteration of the data center in
Suite 300 of the 3347 Building and expenses and costs relating to the relocation
of the data center in Suite 100 of the 3351 Building; and

        (jj)  expenses and costs relating to alterations, additions or
modifications to Tenant's furniture system.

        (c)    Changes.    If, after the Final Plans have been prepared Tenant
requires any changes or substitutions to the Final Plans, any additional costs
related thereto are to be charged against the Allowance to the extent not
theretofore exhausted, or if the Allowance has been exhausted, such costs are to
be promptly paid by Tenant to its general contractor or Landlord, as applicable.
Any changes to the Final Plans will be approved by Landlord and Tenant in the
manner set forth in Paragraph 4 above. Landlord will have the right to decline
Tenant's request for a change to the Final Plans if such changes are
inconsistent with the provisions of Paragraph 4 above.

        (d)    Governmental Cost Increases.    If increases in the cost of the
Tenant Improvements are due to requirements of any governmental agency, Tenant
agrees to pay Landlord the amount of such increase within five (5) days of
Landlord's written notice; provided, however, that Landlord will first apply
toward any such increase any remaining balance of the Allowance.

        (e)    Disbursement of Allowance.    Provided the Lease is in full force
and effect and Tenant is not in default under the Lease beyond the expiration of
any applicable cure period, Landlord shall pay in progress payments (and Tenant
hereby directs Landlord to pay directly to Tenant's general contractor) the
Allowance to pay for the Tenant Improvement Work as follows:

        (i)    No more frequently than once per month, Tenant shall cause
Tenant's general contractor to deliver to Landlord, by the fifth (5th) day of
each month (the "Current Month") an application for payment in the form of a
typed, itemized, reasonably detailed statement (the "Statement"). The Statement
shall be applicable to the period commencing on the first (1st) day of the month
preceding the Current Month and ending on the last day of each month (the
"Payment Request Period"). Delivered with the Statement shall be (A) evidence of
the absence of liens which are the subject of the Statement as reasonably
required by Landlord (including, without limitation, conditional lien releases
applicable to all work performed prior to or during the Payment Request Period,
(B) invoices, receipts and bills evidencing the costs which are the subject of
the Statement (collectively, the "Supporting Items"), (C) a certificate of
Tenant's Architect certifying that the portions of the Tenant Improvement Work
reflected on such Supporting Items have been completed in accordance with the
Final Plans, and (D) a notification of the estimated amount of the statement and
invoices which will need to be paid with respect to the next succeeding Payment
Request Period (the "Next Funding Notice"). The Statement shall constitute a
representation by Tenant that the work identified therein has been approved by
Tenant and performed in

4

--------------------------------------------------------------------------------

accordance with the Final Plans, the requirements of the Lease and this Tenant
Improvement Agreement and that Tenant's general contractor has been paid in full
for all work performed prior to and during the Payment Request Period.

        (ii)  All Statements from the Tenant's general contractor (except for
the final payment) shall be for no more than ninety (90%) percent of the cost of
the work performed, providing for a ten (10%) percent retainer. Except as
hereinafter set forth, Landlord will review the Statement and the Supporting
Items for each Payment Request Period and will, within thirty (30) days after
receipt of said Statement, the Supporting Items and the Next Funding Notice pay
(and Tenant hereby directs Landlord to pay) to the party(ies) entitled thereto,
the amount Landlord reasonably approves (provided such amount does not exceed
the amount set forth in the Next Funding Notice given by Tenant in the preceding
month); in the event Landlord does not approve a Statement or any Supporting
Items for reasons related to defective work or work which is not in conformity
with the Final Plans, the requirements of the Lease or this Tenant Improvement
Agreement, Landlord will only be obligated to pay the portion it approves.
Notwithstanding anything to the contrary contained herein, Landlord shall have
no obligation to, and shall not, approve or pay progress payments in excess of
$83,257.00 in the aggregate prior to August 1, 2003, even if the work in
question shall have been completed, a Statement and all Supporting Items shall
have been delivered in accordance with the terms hereof and all other applicable
terms and conditions shall have been complied with.

        (iii)  Final payment, including the retainer, shall be due and payable
thirty-five (35) days after recordation of a valid "Notice of Completion" with
respect to the Tenant Improvements, provided Tenant's general contractor has
timely delivered to Landlord the last Statement and all Supporting Items and all
conditional and unconditional lien releases provided for herein.

        (iv)  Each Statement and the Supporting Items shall only include amounts
for work authorized under this Tenant Improvement Agreement and actually
performed.

        (v)  Notwithstanding anything to the contrary set forth above, Landlord
shall not be required to make final payment until: (A) Tenant's Architect has
certified to Landlord that the Tenant Improvements have been completed in
accordance with the Final Plans, (B) Tenant has delivered to Landlord one
(1) set of reproducible "record set" plans for the Tenant Improvements as
prepared by Tenant's Architect or space planner, as applicable, and discs with
such plan thereon on CAD format for each floor of the Premises, (C) the time
period for the filing of a mechanic's, materialmen's or similar lien by Tenant's
general contractor and any subcontractor performing all or any portion of the
Tenant Improvement Work shall have expired and (D) after August 1, 2003.

        (f)    Books and Records.    Tenant shall request that Tenant's general
contractor maintain complete and accurate books and records in accordance with
generally accepted accounting principles of all expenditures made in connection
with the Tenant Improvement Work for at least two (2) years. Tenant shall
request that Tenant's general contractor make available to Landlord within five
(5) business days following Landlord's notice requesting an audit, all books and
records maintained by Tenant's general contractor pertaining to the construction
and completion of the Tenant Improvements.

        (g)    Unused Allowance Amounts.    In the month following the later of
(i) April 1, 2004 and (ii) the date of notice from Landlord that Tenant desires
to use the remaining Allowance as a credit against Rent obligations under this
Lease, Landlord shall permit Tenant to apply any unused portion of the Allowance
as a credit against any obligations of Tenant under the Lease; provided that
this Lease is in full force and effect and Tenant is not in default hereunder
and that the Tenant Improvements have been completed.

5

--------------------------------------------------------------------------------




        6.    CONSTRUCTION OF TENANT IMPROVEMENTS.    Tenant shall retain a
general contractor approved by Landlord to construct the Tenant Improvements.
Tenant shall enter into a construction contract in form and substance reasonably
acceptable to Landlord for the installation of the Tenant Improvements in
accordance with the Final Plans. Landlord shall have the right to approve all
change order requests relating to changes in the Final Plans, provided that
Landlord shall promptly respond to a change order request. Tenant shall
supervise the completion of such work and shall use diligent efforts to secure
completion of the Tenant Improvements in a good and workmanlike manner in
accordance with the Final Plans and the approved construction contract. Landlord
shall approve or disapprove of Tenant's general contractor promptly after
Landlord's receipt of qualifications of such proposed contractor. Tenant agrees
to use diligent efforts to cause the construction of the Tenant Improvements to
commence promptly following the issuance of a building permit for the Tenant
Improvements.

        7.    MISCELLANEOUS CONSTRUCTION COVENANTS.    

        (a)    No Liens.    Except for any Landlord Liens, at no time shall
Tenant do or permit anything to be done whereby the Tenant Improvement Work, the
Premises, the Building, the Project or the Facility, or any portion thereof, may
be subject to any mechanic's, materialmen's or other lien or encumbrance arising
out of or in connection with the Tenant Improvement Work, and if any mechanic's,
materialmen's or other lien is filed against the Tenant Improvement Work, the
Premises, the Building, the Project or the Facility, or any portion thereof, as
a result of or in connection with the performance of the Tenant Improvement
Work, Tenant shall immediately cause such lien to be removed of record by either
paying off the lien or procuring and recording a release bond in accordance with
California Civil Code Section 3143 and Section 3171. If Tenant fails to remove
such lien, and such failure continues for ten (10) days after written demand of
Landlord to do so, Landlord shall have the right, but not the obligation, in
addition to all other rights and remedies available to Landlord under the Lease
and this Tenant Improvement Agreement, to procure and cause to be recorded a
statutory lien release bond and to deduct from the Allowance all costs incurred
in procuring and recording such bond.

        (b)    Diligent Construction.    Tenant will promptly, diligently and
continuously pursue construction of the Tenant Improvements to successful
completion in compliance with the Final Plans and this Tenant Improvement
Agreement.

        (c)    Compliance with Laws.    Tenant shall construct the Tenant
Improvements in a safe and lawful manner. Tenant shall, at its sole cost and
expense, comply with all applicable laws and all regulations and requirements
of, and all licenses and permits issued by, all municipal or other governmental
bodies now or hereafter having or claiming to have jurisdiction. Any portion of
the Tenant Improvements which is not acceptable to any applicable governmental
body, agency or department, or not constructed in accordance with the Final
Plans, shall be promptly repaired or replaced by Tenant, at Tenant's expense.
Notwithstanding Landlord's approval of such Tenant Improvements or any failure
by Landlord to object to any such Tenant Improvements, Landlord shall have no
responsibility therefor.

        (d)    Indemnification.    Tenant hereby indemnifies and agrees to
defend and hold Landlord and its agents and employees harmless from and against
any and all suits, claims, actions, damages, losses, costs and expenses
(including, without limitation, claims for workers' compensation) of any nature
whatsoever, together with costs and fees of attorneys selected by Landlord,
arising out of or in connection with the Tenant Improvements (including, but not
limited to, claims for breach of warranty, personal injury or property damage).

        (e)    Insurance.    Construction of the Tenant Improvements shall not
proceed without Tenant causing Tenant's general contractor to obtain workers'
compensation, commercial general public liability insurance, property damage
insurance and such other insurance coverage as is required

6

--------------------------------------------------------------------------------




under the Lease from an insurance company reasonably satisfactory to Landlord.
Not less than ten (10) business days before commencing the construction of the
Tenant Improvements, certificates of such insurance shall be furnished to
Landlord for Landlord's approval. All such policies shall provide that thirty
(30) days prior written notice must be given to Landlord before modification,
termination or cancellation thereof. All insurance policies maintained pursuant
to this Tenant Improvement Agreement shall name Landlord, Landlord's designated
managing agent and any lender with an interest in the Premises and any other
portion of the Facility or the Facility Common Areas, as additional insureds,
and comply with all of the applicable terms and provisions of the Lease relating
to insurance.

        (f)    Construction Defects.    Landlord shall have no responsibility
for the Tenant Improvements and Tenant will remedy, at Tenant's own expense, and
be responsible for any and all defects in the Tenant Improvements that may
appear during or after the completion thereof, whether the same shall affect the
Tenant Improvements in particular or any parts of the Premises or the Facility
in general. Tenant shall reimburse Landlord for any costs or expenses incurred
by Landlord by reason of any defect in any portion of the Tenant Improvements
constructed by or on behalf of Tenant's general contractor or any subcontractor,
or by reason of inadequate cleanup following completion of the Tenant
Improvements.

        (g)    Work in Adjacent Areas.    Any work to be performed in areas
outside of the Premises shall be performed only after obtaining Landlord's
express written consent, which consent may be granted or withheld in Landlord's
reasonable discretion, and shall be done only if an agent or employee of
Landlord is present; it being understood and agreed that Tenant will pay to
Landlord in advance Landlord's then current charges for the supervision of any
such employee or agent. Tenant agrees to use its best efforts to minimize
interference with, and inconvenience to, other tenants' and Landlord's business
operation in the Building, the Facility and the Project as the result of
Tenant's construction activities; it being understood and agreed that Tenant
shall, among other things, perform during other than business hours any of the
Tenant Improvement Work, as the case may be, which Landlord determines (i) is
likely to be unreasonably noisy or otherwise disruptive, including, without
limitation, coring, drilling and other similar types of construction or (ii) is
likely to cause or permit noxious or offensive odors. Tenant shall be
responsible for repairing all portions of the Building, the Facility, the
Facility Common Areas and the Project damaged in connection with any of its
construction activities or the performance of the Tenant Improvements hereunder.

        (h)    Coordination of Labor.    All of Tenant's contractors,
subcontractors, employees, servants and agents must work in harmony with and
shall not interfere with any labor employed by Landlord or Landlord's
contractors or by any other tenant or its contractors with respect to any
portion of the Project.

        (i)    Systems.    Tenant shall cause its general contractor to
subcontract with subcontractors reasonably acceptable to Landlord (i) for the
engineering and installation of the fire and life safety systems, (ii) for the
design and installation of the mechanical systems, and (iii) for the design and
installation of the electrical system.

        (j)    Freight/Construction Elevator.    Landlord will, consistent with
its obligation to other tenants in the Building, if appropriate and necessary,
make the freight/construction elevator reasonably available to Tenant in
connection with the construction of Tenant Improvements to the Premises. Tenant
agrees to pay for any after-hours staffing of the freight/construction elevator,
if needed.

        (k)    Coordination with Lease.    Any default by Tenant with respect to
any portion of this Tenant Improvement Agreement shall be deemed a breach of the
Lease for which Landlord shall have all the rights and remedies as in the case
of a breach of the Lease.

7

--------------------------------------------------------------------------------




        (l)    Approval of Plans.    Landlord's approval of the Space Plans, the
Final Plans or the Tenant Improvement Work shall not constitute a representation
or warranty of Landlord of any kind with respect thereto; it being acknowledged
and agreed that Landlord shall not be required to check any such plans for
building code compliance or any other matter, and Tenant shall be totally
responsible for such matters.

        (m)    Tenant's Deliveries.    Tenant shall deliver to Landlord, prior
to the commencement of construction of the particular trade or portion of the
Tenant Improvement Work, the following information:

        (i)    The names and addresses of the general, mechanical and electrical
contractors Tenant intends to engage in the performance of the Tenant
Improvement Work;

        (ii)  The date on which the Tenant Improvement Work will commence,
together with the estimated dates of completion of Tenant's construction and
fixturing work and the date on which Tenant expects to be ready to operate its
business in the Premises; and

        (iii)  One fully executed copy of the construction contract.

        (n)    Qualification of Contractors and Subcontractors.    All
contractors and subcontractors engaged by or on behalf of Tenant shall be
bonded, licensed contractors, possessing good labor relations, capable of
performing quality workmanship and working in harmony with all other contractors
performing work at the Facility and shall otherwise be subject to the approval
of Landlord as required herein.

        (o)    Warranties.    Tenant shall cause the contractors to provide
warranties for not less than one (1) year against defects in workmanship,
materials and equipment, which warranties shall run to the benefit of Landlord
and Tenant and shall be assignable to Landlord.

        IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this
Tenant Improvement Agreement to be duly executed by their duly authorized
representatives as of the date of the Lease.

LANDLORD:  
WINTHROP CALIFORNIA MANAGEMENT LIMITED PARTNERSHIP
as authorized agent for JAMBOREE LLC
By:
WINTHROP WEST COAST REALTY SERVICES, INC.
  
 
By:
 
     

--------------------------------------------------------------------------------

Janine R. PadiaPadia
Its Vice President and Secretary  


TENANT:
 
AAMES FINANCIAL CORPORATION,
a Delaware corporation
  
By:
 
 
   

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

 

8

--------------------------------------------------------------------------------


EXHIBIT F

CLEANING SPECIFICATIONS


NIGHTLY—General Office and Common Areas

•Spot clean or shampoo all carpets as needed.

•Empty all waste baskets and trash containers.

•Wipe or wash all soiled waste baskets and trash containers.

•Replace liners as necessary in office waste receptacles and trash containers.

NIGHTLY—Executive Office Areas

•Dust desk chairs, chair legs and bases, furniture, fixtures and telephones,
tops of partitions, doors, ledges, window-casing, versatile surfaces and
baseboards with chemically treated cloths.

•Vacuum all carpeted areas thoroughly and remove surface litter.

•Sweep, wet mop all vinyl tile.

EVERY OTHER NIGHT—General Office Areas

•Dust with chemically treated cloths: furniture, furniture legs, chair legs and
bases, fixtures and telephones, tops of partitions, door ledges, window casings,
vertical surfaces and baseboards.

•Vacuum all carpeted areas thoroughly and remove surface litter.

•Sweep, wet mop all vinyl tile.

•Spot clean interior office glass.

•Clean glass doors and windows in doors.

•Spot clean walls.

•Remove fingerprints and smudge marks from partitions, doors, door frames and
wall switches.

WEEKLY—General Office Areas

•Conference Rooms—vacuum and check for soiled chairs. Wash chalkboards unless
told not to do so by Supervisor or a note placed on the board.

WEEKLY—Executive Office Areas

•Spot clean all interior windows.

MONTHLY

•Dust and wash window blinds.

•All interior glass to be cleaned.

•Dust and removed lint from vents.

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF ESTOPPEL CERTIFICATE


        The undersigned,                                          
                               , a                                          
                               , ("Landlord"), with a mailing address c/o
                                                                         . and
                                                                         , a
                                                                         
("Tenant"), hereby certify to                                          
                               , as follows:

        1.    Attached hereto is a true, correct and complete copy of that
certain lease dated                                                  , 2002,
between Landlord and Tenant (the "Lease"), regarding the premises located at
                                                                          (the
"Premises"). The Lease is now in full force and effect and has not been amended,
modified or supplemented, except as set forth in Paragraph 4 below.

        2.    The Term of the Lease commenced on
                                                                         ,
20    .

        3.    The Term of the Lease shall expire on
                                                                         ,
20    .

        4.    The Lease has: (Initial one)

        (    )    not been amended, modified, supplemented, extended, renewed or
assigned.

        (    )    been amended, modified, supplemented, extended, renewed or
assigned by the following described terms or agreements, copies of which are
attached hereto:

        5.    Tenant has accepted and is now in possession of the Premises.

        6.    Tenant and Landlord acknowledge that Landlord's interest in the
Lease will be assigned to                                          
                                and that no modification, adjustment, revision
or cancellation of the Lease or amendments thereto shall be effective unless
written consent of                                          
                                is obtained, and that until further notice,
payments under the Lease may continue as heretofore.

        7.    The amount of Monthly Basic Rent is $                  .

        8.    The amount of Tenant's security deposit (if any) is
$                  . No other security deposits have been made except as
follows:


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        9.    Tenant is paying the full lease rental which has been paid in full
as of the date hereof. No rent or other charges under the Lease have been paid
for more than thirty (30) days in advance of its due date except as follows:


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        10.  To Tenant's actual knowledge, all work required to be performed by
Landlord under the Lease has been completed except as follows:


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        11.  To Tenant's actual knowledge, there are no defaults on the part of
the Landlord or Tenant under the Lease except as follows:


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        12.  To Tenant's actual knowledge, neither Landlord nor Tenant has any
defense as to its obligations under the Lease and claims no set-off or
counterclaim against the other party except as follows:


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        13.  Tenant has no right to any concession (rental or otherwise) or
similar compensation in connection with renting the space it occupies other than
as provided in the Lease except as follows:


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

The foregoing certification is made with the knowledge that
                                                                          is
about to fund a loan to Landlord or                                          
                                is about to purchase the Project (or part
thereof) from Landlord and that                                          
                                is relying upon the representations herein made
in funding such loan or in purchasing the Project (or part thereof).

        IN WITNESS WHEREOF, this certificate has been duly executed and
delivered by the authorized officers of the undersigned as of
                                                                         ,
20    .

LANDLORD:  
WINTHROP CALIFORNIA MANAGEMENT LIMITED PARTNERSHIP
as authorized agent for JAMBOREE LLC
By:
WINTHROP WEST COAST REALTY SERVICES, INC.
  
 
By:
 
     

--------------------------------------------------------------------------------

Janine R. Padia
Its Vice President and Secretary  


TENANT:
 
AAMES FINANCIAL CORPORATION,
a Delaware corporation
  
By:
 
 
   

--------------------------------------------------------------------------------

    Print Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

 

2

--------------------------------------------------------------------------------


EXHIBIT H

RULES AND REGULATIONS


        A.    General Rules and Regulations. The following rules and regulations
govern the use of the Facility, including the Building, each tenant's premises
and all Common Area. Each tenant shall be bound by such rules and regulations
and shall be responsible for the observance of these rules and regulations by
its employees, subtenants, assignees, contractors, suppliers, customers,
invitees and guests.

        1.    Sidewalks, halls, passages, exits, entrances, elevators,
escalators and stairways of the Facility shall not be obstructed by tenants or
used by them for any purpose other than for ingress to and egress from their
respective premises. The halls, passages, exits, entrances, elevators,
stairways, balconies and roof are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Facility
and its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of such tenant's business unless such persons are engaged in
illegal activity. No tenant and no employee or invitee of and tenant shall go
upon the roof of the Tower or any other building in the Facility, except as
authorized by Landlord.

        2.    No sign, placard, picture, name, advertisement or notice, visible
from the exterior of the premises shall be inscribed, painted, affixed,
installed or otherwise displayed by any tenant either on its premises or any
part of the Facility without the prior written consent of Landlord. Landlord
shall have the right to remove any such sign, placard, picture, name,
advertisement or notice without notice to and at the expense of the tenant. If
Landlord shall have given such consent to any tenant at any time, whether before
or after the execution of the Lease, such consent shall in no way operate as a
waiver or release of any of the provisions hereof or of such Lease and shall be
deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice. All approved signs or lettering on doors and walls
shall be printed, painted, affixed or inscribed at the expense of the tenant by
a person approved by Landlord.

        3.    All bulletin boards or directories or other name identifications,
if any, will be provided exclusively for the display of the name and location of
tenants only and Landlord reserves the right to exclude any other names
therefrom.

        4.    No curtains, draperies, blinds, shutters, shades, screens or other
coverings, awnings, hangings or decorations shall be attached to, hung or placed
in, or used in connection with, any window or door on any premises without the
prior written consent of Landlord. In any event, with the prior written consent
of Landlord, all such items shall be installed inboard of Landlord's standard
window covering and shall in no way be visible from the exterior of the
Facility. No articles shall be placed or kept on the window sills so as to be
visible from the exterior of the Facility. No articles shall be placed against
glass partitions or doors or any window or wall which might appear unsightly
from outside tenant's premises.

        5.    Landlord reserves the right to exclude from the Facility between
the hours of 6:00 p.m. and 8:00 a.m. and after 2:00 p.m. on Saturdays and at all
hours on Sundays and holidays all persons who are not tenants or their
accompanied guests in the Facility. Landlord, at its option, may require all
persons admitted to or leaving the Facility or certain portions of the Facility
during such hours to register. Landlord shall not be responsible for error with
regard to the admission to or exclusion from the Facility of any person. During
the continuance of any invasion, mob, riot, public excitement or other
circumstance rendering such action advisable in Landlord's opinion, Landlord
reserves the right to prevent access to the Facility by closing the doors, or
otherwise, for the safety of tenants and protection of the Facility and property
in the Facility. Subject to

--------------------------------------------------------------------------------




Landlord's prior reasonable approval, tenant shall not permit the visit to the
premises of persons in such numbers or under such conditions as will interfere
with the use and enjoyment of the Common Area by others or with the use and
enjoyment of the premises leased to other tenants in the Facility.

        6.    No tenant shall employ any person or persons other than the
janitor of Landlord for the purpose of cleaning its premises unless otherwise
agreed to by Landlord in writing. Except with the written consent of Landlord no
person or persons other than those approved by Landlord shall be permitted to
enter the Facility for the purpose of cleaning the same. No tenant shall cause
any unnecessary labor by reason of such tenant's carelessness or indifference in
the preservation of good order and cleanliness of the premises. Janitorial
services shall be provided to Landlord by independent contractors who are
bonded.

        7.    No tenant shall obtain for use upon its premises food, beverage,
or other similar services except through facilities provided by Landlord (and
maintained by tenant) and under regulations fixed by Landlord, or accept
barbering or bootblacking services in its premises except from persons
authorized by Landlord at such reasonable hours and under such reasonable
regulations as may be fixed by Landlord. Landlord expressly reserves the right
to absolutely prohibit solicitation, canvassing, sales and displays of products,
goods and wares in all portions of the Facility except for such activities as
may be expressly requested by a tenant and conducted solely within such
requesting tenant's premises. Landlord reserves the right to restrict and
regulate the use of the Common Area of the Facility and the Building by invitees
of tenants providing services to tenants on a periodic or daily basis including
food and beverage vendors. Such restrictions may include limitations on time,
place, manner and duration of access to a tenant's premises for such purposes.
Without limiting the foregoing, Landlord may require that such parties use
service elevators, halls, passageways and stairways for such purposes to
preserve access within the Building for tenants and the general public. No
tenant shall install, maintain operate upon the premises any vending machine
without the written consent of Landlord, except for machines which dispense
candy, ice water, soft drinks and cigarettes. Microwave ovens for preparation of
food for the convenience of a tenant's employees, guests and invitees are
permitted, as provided in Paragraph 15 of these rules and regulations.

        8.    Each tenant shall see that all doors of its premises are closed
and securely locked and must observe strict care and caution that all water
faucets or water apparatus are entirely shut off before the tenant or its
employees leave such premises, and that all utilities shall likewise be
carefully and for any default or carelessness the tenant shall make good all
injuries sustained by other tenants or occupants of the Facility or Landlord. On
multiple-tenancy floors, all tenants shall keep the door or doors to the
Facility corridors closed at all times except for ingress or egress.

        9.    Tenant shall use its reasonable efforts to not waste electricity,
water or air-conditioning and agrees to cooperate fully with Landlord to assure
the most effective operation of the Facility's heating and air-conditioning, and
shall refrain from attempting to adjust any controls other than room thermostats
installed for tenant's use.

        10.  No tenant shall alter any lock or access device or install any new
additional locks or access devices or any bolts on any door of its premises
without the prior written consent of Landlord. If Landlord shall give its
consent, the tenant shall in each case furnish Landlord with a key for any such
lock, bolt or device. Landlord agrees to cooperate with tenant in coordinating
security access and control systems for the premises and the facility. In no
event shall tenant install or operate such security systems which are in
conflict with systems installed or operated by Landlord.

        11.  No tenant shall make or have made additional copies of any keys or
access provided by Landlord. Each tenant, upon the termination of the tenancy,
shall deliver to Landlord all the keys

2

--------------------------------------------------------------------------------




or access devices for the Facility, offices, rooms and toilet rooms which shall
have been furnished the tenant or which the tenant shall have had made. In the
event of the loss of any keys or access devices so furnished by Landlord, tenant
shall pay Landlord therefor.

        12.  The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein, and the expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employees or
invitees, shall have caused it.

        13.  No tenant shall use or keep in premises or otherwise on the
Facility any kerosene, gasoline or inflammable or combustible fluid or material
other than limited quantities necessary for the operation or maintenance of
office or office equipment. Any permitted corrosion, flammable or other special
wastes shall be handled for disposal as-conditioning other than that supplied by
Landlord.

        14.  No tenant shall use, keep or permit to be used or kept in its
premises any foul or noxious gas or substance or permit or suffer such premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Facility by reason of noise, odors and/or vibrations or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought or kept in or about any premises of the
Facility.

        15.  Except as otherwise permitted by Landlord, no cooking shall be done
or permitted by any tenant on its premises (except that use by tenant of
Underwriters' Laboratory approved equipment for the preparation of beverages and
food for tenants and their employees, guests and invitees shall be permitted,
provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations), nor
shall premises be used for washing clothes or lodging.

        16.  Except with the prior written consent of Landlord, no tenant shall
sell, or permit the sale, at retail, of newspapers, magazines, periodicals,
theater tickets or any other goods or merchandise in or on any premises, nor
shall tenant carry on, or permit or allow any employee or other person to carry
on, the business of stenography, typewriting or any similar business in or from
any premises for the service or accommodation of occupants of any other
Facility, nor shall the premises of any tenant be used for the storage of
merchandise or for manufacturing of any kind, or the business of a public barber
shop, beauty parlor, nor shall the premises of any tenant be used for any
improper, immoral or objectionable purpose, or any business or activity other
than that specifically provided for in such tenant's lease.

        17.  If Tenant requires telegraphic, telephonic, burglar alarm or
similar services, it shall first obtain, and comply with Landlord's instructions
in their installation.

        18.  Landlord will direct electricians as to where and how telephone
telegraph and electrical wires are to be introduced or installed. No boring or
cutting for wires will be allowed without the prior written consent of Landlord.
The location of burglar alarms, telephones, call boxes and other equipment
affixed to all premises shall be subject to the written approval of Landlord.

        19.  No tenant without Landlord's prior approval shall install any radio
or television antenna, loudspeaker or any other device on the exterior walls or
the roof of the Facility. No tenant shall interfere with radio or television
broadcasting or reception from or in the Facility or elsewhere.

        20.  No tenant shall lay linoleum, tile, carpet or any other floor
covering so that the same shall be affixed to the floor of its premises in any
manner except as approved in writing by Landlord. The expense of repairing any
damage resulting from a violation of this rule or the removal of any floor
covering shall be borne by the tenant of whom, or by whose contractors,

3

--------------------------------------------------------------------------------




employees or invitees, the damage shall have been caused. No tenant shall place
floormats or other objects outside the boundaries of its premises.

        21.  No furniture, freight, equipment, materials, supplies, packages,
merchandise or other property will be received in the Facility except between
such hours and at such locations designated by Landlord. Such items shall be
carried up and down only in such elevators as shall be designated by Landlord.
Tenant shall be responsible for receiving, checking, inspecting and paying for
deliveries of such merchandise, supplies, goods, materials, equipment and
products addressed to tenant and shall be responsible for moving these items to
its premises. Landlord will not accept deliveries for tenants.

        22.  Landlord shall have the right to prescribe the weight, size and
position of all safes, furniture or other heavy equipment brought into the
Facility. Safes or other heavy objects shall, if considered necessary by
Landlord, stand on wood strips of such thickness as determined by Landlord to be
necessary to distribute properly the weight thereof. Landlord shall not be
responsible for loss of or damage to any such safe, equipment or property from
any cause, and all damage done to the Facility by moving or maintaining any such
safe, equipment or other property shall be repaired at the expense of the
tenant.

        23.  No tenant shall place a load upon any floor of the premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. No tenant shall mark, or drive nails, screw or drill
into, the partitions, woodwork or plaster or in any way deface such premises or
any part thereof, except as may be reasonably necessary in minor decoration of
the premises. No tenant shall mark or defile escalators, elevators, water
closets, toilet room walls, windows, doors, or any other part of the Facility or
the Common Area.

        24.  There shall not be used in any space, or in the public areas of the
Common Area, either by any tenant or others, any hand trucks except those
equipped with rubber tires and side guards or such other material-handling
equipment as Landlord may approve. No other vehicles of any kind (except a
wheelchair for an individual) shall be brought by any tenant into or kept in or
about the premises.

        25.  Each tenant shall store all its trash and garbage within the
interior of its premises or within receptacles provided by Landlord. No material
shall be placed in the trash boxes or receptacles if such material is of such
nature that it may not be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city without violation of any
law or ordinance governing such disposal. All trash, garbage and refuse disposal
shall be made only through entryways and elevators provided for such purposes
and at such time as Landlord shall designate.

        26.  Canvassing, soliciting, distribution of handbills or any other
written material, and peddling in the Facility are prohibited and each tenant
shall cooperate to prevent the same. No tenant shall make room-to-room
solicitation of business from other tenants in the Facility.

        27.  Landlord may in the exterior of the Facility designate and use or
authorize the use of areas for shows, festivals or other events, both public and
private. Any fees collected from individuals or organizations for the use of
such areas may be used by Landlord for any purpose Landlord desires.

        28.  Tenant shall: (a) not effect or execute any agreement or other
instrument whereby its premises or any part thereof is restricted on the basis
of age, religion, sex or national origin in the sale, lease or occupancy
thereof; (b) not discriminate in the use or occupancy of any or all of its
premises against any person because of age, race, color, sex, religion or
national origin, not shall any person be deprived of the right to use its
premises or any of the facilities therein by reason of race, color, sex,
religion, national origin, or, except where required by law, age: and (c) comply

4

--------------------------------------------------------------------------------




with all federal, state and local laws, ordinances, rules and regulations, in
effect from time to time, prohibiting discrimination or segregation by reason of
race, religion, color, sex, national origin, or except where dictated by law,
age.

        29.  Landlord shall have the right, exercisable upon reasonable advance
notice and without liability to any tenant, to change the name and address of
the Facility and the arrangement and/or location of the Common Area and to
install and maintain a sign or signs on the exterior of any building or in any
corridor and passageway.

        30.  Landlord reserves and shall have the right voluntarily or pursuant
to government requirements, at Landlord's expense, to make repairs, alterations
or improvements in or to the Facility or any part thereof, and such repair,
alteration or improvement work to temporarily block or close entrances, doors,
windows, corridors, elevators, or other Common Area, provided that such
temporary Facility and take any and all measures, including inspections,
repairs, alterations, additions and improvements to the Premises or the Facility
as may be necessary or desirable for the safety, protection or preservation of
the Premises or Facility, the Landlord's interest therein, or as may be
necessary or desirable in the operation of the Facility.

        31.  Landlord reserves the right to grant any tenant the exclusive right
to conduct any particular business or undertaking in the Facility provided that
same shall not prevent Tenant from using the Premises for the Permitted Use.

        32.  Landlord reserves the right to exclude or expel from the Facility
any person who, in Landlord's judgment is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Facility.

        33.  Without the prior written consent of Landlord, no tenant shall use
the name of the Facility in connection with or in promoting or advertising the
business of tenant except as such tenant's address. Landlord may prohibit any
advertisement identifying the Facility, the Building or the address of either or
including any picture or rendering thereof of by any tenant, which in Landlord's
opinion, tends to impair the reputation or desirability of the Facility. Upon
receipt of written notice from Landlord objecting to such advertising, tenant
shall cease and refrain from such advertising.

        34.  Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

        35.  Tenant assumes any and all responsibility for protecting its
premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to its premises closed.

        36.  Tenants authorized to sell or serve food shall not employ persons
who do not have and keep a neat, clean appearance or who are sloppy and careless
in their food handling work habits.

        37.  The requirements of tenants will be attended to only upon
application at the office of the Facility by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employees will
admit any person (tenant or otherwise) to any office without specific
instructions from Landlord.

        38.  Landlord may waive any one or more of these Rules and regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations against
any or all tenants of the Facility.

        39.  Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for safety
and security, for care and cleanliness of

5

--------------------------------------------------------------------------------




the Facility and for the preservation of good order therein. Tenant agrees to
abide by all such Rules and Regulations which are adopted.

        40.  The Rules and Regulations are in addition to, and shall not be
construed to in any way modify, alter or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any Premises in the
Facility. Whenever in these Rules and Regulations the word "tenant" is used it
shall apply to and include the tenant under the lease and its agents, employees,
customer and vendors. Similarly, the word "Landlord" shall include the Landlord,
its agents, employees, contractors and vendors.

        B.    Parking Rules and Regulations. The following rules and regulations
govern the use of the Parking Facilities which serve the Facility. Tenant will
be bound by such rules and regulations and agrees to cause its employees,
subtenants, assignees, contractors, suppliers, customers and invitees to observe
the same:

        1.    Tenant will not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, subtenants, customers or invitees to
be loaded, unloaded or parked in areas other than those designated by Landlord
for such activities. No vehicles are to be left in the parking areas overnight
and no vehicles are to be parked in the parking areas other than normally sized
passenger automobiles, motorcycles and pick-up trucks. No extended term storage
of vehicles is permitted.

        2.    Vehicles must be parked entirely within painted stall lines of a
single parking stall.

        3.    All directional signs and arrows must be observed.

        4.    The speed limit within all parking areas shall be five (5) miles
per hour.

        5.    Parking is prohibited:

        (a)  in areas not striped for parking;

        (b)  in aisles or on ramps, if any;

        (c)  where "no parking" signs are posted;

        (d)  in cross-hatched areas; and

        (e)  in such other areas as may be designated from time to time by
Landlord or Landlord's parking operator.

        6.    Landlord reserves the right, without cost or liability to
Landlord, to tow any vehicle if such vehicle's audio theft alarm system remains
engaged for an unreasonable period of time.

        7.    Washing, waxing, cleaning or servicing of any vehicle in any area
not specifically reserved for such purpose is prohibited.

        8.    Landlord may refuse to permit any person to park in the parking
facilities who violates these rules with unreasonable frequency, and any
violation of these rules shall subject the violator's car to removal, at such
car owner's expense. Tenant agrees to use its best efforts to acquaint its
employees, subtenants, assignees, contractors, suppliers, customers and invitees
with these parking provisions, rules and regulations.

        9.    Parking stickers, access cards, or any other device or form of
identification supplied by Landlord as a condition of use of the parking
facilities shall remain the property of Landlord. Parking identification
devices, if utilized by Landlord, must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking identification devices, if any, are not
transferable and any device in the possession of an unauthorized holder will be
void. Landlord reserves the right to refuse the sale of

6

--------------------------------------------------------------------------------




monthly stickers or other parking identification devices to Tenant or any of its
agents, employees or representatives who willfully refuse to comply with these
rules and regulations and all unposted city, state or federal ordinances, laws
or agreements.

        10.  Loss or theft of parking identification devices or access cards
must be reported to the management office in the Facility immediately, and a
lost or stolen report must be filed by that does not have a parking
identification device or valid access card. Any parking identification device or
access card which is reported lost or stolen and which is subsequently found in
the possession of an unauthorized person will be confiscated and the illegal
holder will be subject to prosecution.

        11.  All damage or loss claimed to be the responsibility of Landlord
must be reported, itemized in writing and delivered to the management office
located within the Facility within ten (10) business days after any claimed
damage or loss occurs. Any claim not so made is waived. Landlord is not
responsible for damage by water or fire, or for the acts or omissions of others,
or for articles left in vehicles. In any event, the total liability of Landlord,
if any, is limited to Two Hundred Fifty Dollars ($250.00) for all damages or
loss to any car. Landlord is not responsible for loss of use.

        12.  The parking operators, managers or attendants are not authorized to
make or allow any exceptions to these rules and regulations, without the express
written consent of Landlord. Any exceptions to these rules and regulations made
by the parking operators, managers or attendants without the express written
consent of Landlord will not be deemed to have been approved by Landlord.

        13.  Landlord reserves the right, without cost or liability to Landlord,
to tow any vehicles which are used or parked in violation of these rules and
regulations.

        14.  Landlord reserves the right from time to time to modify and/or
adopt such other reasonable and non-discriminatory rules and regulations for the
Parking Facilities as it deems reasonably necessary for the operation of the
Parking Facilities.

7

--------------------------------------------------------------------------------





EXHIBIT I

[PARKING LOCATION]

TABLE OF CONTENTS


ARTICLE


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

R E C I T A L S   1 ARTICLE I—DEFINITIONS   1 ARTICLE II—PREMISES   1 2.01  
Lease of Premises   1 2.02   Calculations of Areas   1 2.03   Common Area   1
2.04   Access   2 ARTICLE III—TERM AND POSSESSION   2 3.01   Term Commencement  
2 3.02   Intentionally Deleted   2 3.03   Condition of Premises   2 ARTICLE
IV—RENT   3 4.01   Basic Rent   3 4.02   Operating Expenses   3 4.03   Security
Deposit   3 4.04   Payment; Late Charges   4 4.05   All Payments as Rent   5
ARTICLE V—RESTRICTIONS ON USE/COMPLIANCE WITH LAWS   5 5.01   Use   5 ARTICLE
VI—ALTERATIONS   6 6.01   Tenant Alterations   6 6.02   Installation of
Alterations   6 6.03   Removal of Alterations   8 6.04   Intentionally Deleted.
  8 6.05   Removal of Personal Property   8 6.06   Failure to Remove Items   8
ARTICLE VII—REPAIRS   8 7.01   Landlord's Obligations   8 7.02   Tenant's
Obligations   9 7.03   Tenant's Failure to Repair   9 ARTICLE VIII—LIENS   9
ARTICLE IX—ASSIGNMENT AND SUBLETTING   10 9.01   Right to Assign, Sublease and
Encumber   10 9.02   Proposed Transfer Notice   10 9.03   Notice of Transfer;
Landlord's Options   11 9.04   Reasonable Disapproval   11 9.05   Additional
Conditions   11 9.06   Excess Rent   12 9.07   Effect of Recapture   12 9.08  
No Release   13 9.09   Administrative and Attorneys' Fees   13 9.10  
Effectiveness Conditioned Upon Assumption   13 9.11   Liability of Tenant   13
9.12   Related Corporation   14 9.13   Desk Space Occupancy   14

--------------------------------------------------------------------------------

ARTICLE X—INSURANCE AND INDEMNIFICATION   14 10.01   Limitation on Landlord's
Liability   14 10.02   Indemnification of Landlord   15 10.04   Survival of
Indemnities   16 10.05   Tenant's Insurance   16 10.06   Waiver of Subrogation  
17 ARTICLE XI—SERVICES AND UTILITIES   18 11.01   Maintenance by Landlord   18
11.02   Delivery of Services and Utilities   18 11.03   Equipment Requiring
Excessive Utilities   18 11.04   Right to Curtail Services and Utilities   19
11.05   After Hours and Additional Services   19 ARTICLE XII—ESTOPPEL
CERTIFICATE   20 ARTICLE XIII—EXTENSION OF TERM   20 13.01   Option to Extend
Term   20 13.02   Fair Market Rental Value   21 13.03   Appraisal.   21 ARTICLE
XIV—AUDITORIUM/CONFERENCE ROOMS   22 ARTICLE XV—SURRENDER OF PREMISES; HOLDING
OVER   23 15.01   Surrender of Premises   23 15.02   No Merger   23 15.03  
Holding Over   23 ARTICLE XVI—SUBORDINATION AND QUIET ENJOYMENT   23 16.01  
Subordination   23 16.02   Quiet Enjoyment   24 ARTICLE XVII—RULES AND
REGULATIONS   24 ARTICLE XVIII—ENTRY   24 ARTICLE XIX—DEFAULT BY TENANT   25
19.01   Events of Default   25 19.02   Remedies Upon Default or Termination   26
19.03   Damages Upon Termination   26 19.04   Operating Expenses   27 19.05  
Performance by Landlord   27 19.06   Remedies Cumulative   27 ARTICLE XX—DAMAGE
BY FIRE OR OTHER CASUALTY   28 20.01   Notice of Loss   28 20.02   Substantial
or Total Damage   28 20.03   Intentionally Deleted   28 20.04   Destruction
During Final Year   28 20.05   Destruction of Tenant's Personal Property,
Tenant's Extra Improvements or Property of Tenant's Employees   29 20.06  
Exclusive Remedy   29 20.07   Delays   29 20.08   Property Damage   29 ARTICLE
XXI—EMINENT DOMAIN   30 21.01   Total or Substantial Taking   30 21.02   Partial
Taking   30 21.03   Temporary Taking   30

ii

--------------------------------------------------------------------------------

ARTICLE XXII—SALE BY LANDLORD   31 ARTICLE XXIII—WAIVER   31 ARTICLE
XXIV—NOTICES   31 ARTICLE XXV—OPERATING EXPENSES   32 25.01   General   32 25.02
  Payment Of Operating Expenses   32 25.03   Computation Of Operating Expenses
Adjustment   32 25.04   Audit Rights   33 25.05   Minimum Rent   34 ARTICLE
XXVI—TAXES PAYABLE BY TENANT   34 26.01   Personalty   34 26.02   Taxes as Rent
  34 26.03   Other Property Taxes   34 ARTICLE XXVII—LANDLORD'S DEFAULT   34
27.01   Notice   34 27.02   Landlord's Default   34 27.03   Remedy for Breach  
35 ARTICLE XXVIII—FORCE MAJEURE   35 ARTICLE XXIX—LANDLORD'S MORTGAGEES AND
LESSORS   35 29.01   Modifications   35 29.02   Cure Rights   36 ARTICLE
XXX—RIGHT OF FIRST OFFER   36 30.01   Exercise of Right   36 30.02   Effect of
Exercise   36 ARTICLE XXXI—FINANCIAL STATEMENTS   37 ARTICLE XXXII—Intentionally
Deleted   37 ARTICLE XXXIII—PARKING   37 33.01   Spaces   37 33.02   Control  
38 33.03   General Provisions   38 33.04   Cooperation with Traffic Mitigation
Measures   39 33.05   Parking Rules and Regulations   39 ARTICLE XXXIV—SIGNAGE  
39 ARTICLE XXXV—MISCELLANEOUS   40 35.01   Successors and Assigns   40 35.02  
Attorneys' Fees   40 35.03   Light and Air   41 35.04   Public Transportation  
41 35.05   Headings   41 35.06   Use of Pronouns   41 35.07   Time of the
Essence   41 35.09   Brokers   41 35.10   Modifications   41 35.11  
Unenforceable Provisions   41 35.12   Covenants and Conditions   41 35.13  
Incorporation   41 35.14   Recordation of Memorandum; Quitclaim and Release
Agreement   41 35.15   Additional Instruments   42 35.16   Entire Lease Between
Parties   42

iii

--------------------------------------------------------------------------------

35.17   Nondisclosure of Lease Terms   42 35.18   Joint and Several Obligations
  42 35.19   Tenant as Corporation or Partnership   42 35.20   Examination of
Lease   43 35.21   Intentionally Deleted   43 35.22   Satellite Antenna   43
35.23   Landlord's Authority   43 35.24   Counterparts   43

EXHIBITS

EXHIBIT A—LEGAL DESCRIPTION OF LAND COMPRISING THE FACILITY
EXHIBIT A-1—SITE PLAN OF THE FACILITY AND THE PROJECT
EXHIBIT B-1—FLOOR PLAN OF THE SUITE 300 PREMISES
EXHIBIT B-2—FLOOR PLAN OF THE SUITE 100 PREMISES
EXHIBIT C—DEFINITIONS
EXHIBIT D—COMMENCEMENT MEMORANDUM
EXHIBIT E—TENANT IMPROVEMENT AGREEMENT
EXHIBIT F—CLEANING SPECIFICATIONS
EXHIBIT G—FORM OF ESTOPPEL CERTIFICATE
EXHIBIT H—RULES AND REGULATIONS
EXHIBIT I—PARKING LOCATION

iv

--------------------------------------------------------------------------------



QuickLinks


BASIC LEASE INFORMATION PARK PLACE LEASE
PARK PLACE OFFICE LEASE
R E C I T A L S
ARTICLE I—DEFINITIONS
ARTICLE II—PREMISES
ARTICLE III—TERM AND POSSESSION
ARTICLE IV—RENT
ARTICLE V—RESTRICTIONS ON USE/COMPLIANCE WITH LAWS
ARTICLE VI—ALTERATIONS
ARTICLE VII—REPAIRS
ARTICLE VIII—LIENS
ARTICLE IX—ASSIGNMENT AND SUBLETTING
ARTICLE X—INSURANCE AND INDEMNIFICATION
ARTICLE XI—SERVICES AND UTILITIES
ARTICLE XII—ESTOPPEL CERTIFICATE
ARTICLE XIII—EXTENSION OF TERM
ARTICLE XIV—AUDITORIUM/CONFERENCE ROOMS
ARTICLE XV—SURRENDER OF PREMISES; HOLDING OVER
ARTICLE XVI—SUBORDINATION AND QUIET ENJOYMENT
ARTICLE XVII—RULES AND REGULATIONS
ARTICLE XVIII—ENTRY
ARTICLE XIX—DEFAULT BY TENANT
ARTICLE XX—DAMAGE BY FIRE OR OTHER CASUALTY
ARTICLE XXI—EMINENT DOMAIN
ARTICLE XXII—SALE BY LANDLORD
ARTICLE XXIII—WAIVER
ARTICLE XXIV—NOTICES
ARTICLE XXV—OPERATING EXPENSES
ARTICLE XXVI—TAXES PAYABLE BY TENANT
ARTICLE XXVII—LANDLORD'S DEFAULT
ARTICLE XXVIII—FORCE MAJEURE
ARTICLE XXIX—LANDLORD'S MORTGAGEES AND LESSORS
ARTICLE XXX—RIGHT OF FIRST OFFER
ARTICLE XXXI—FINANCIAL STATEMENTS
ARTICLE XXXII—Intentionally Deleted
ARTICLE XXXIII—PARKING
ARTICLE XXXIV—SIGNAGE
ARTICLE XXXV—MISCELLANEOUS
EXHIBIT A LEGAL DESCRIPTION OF LAND COMPRISING THE FACILITY
EXHIBIT A-1 SITE PLAN OF THE FACILITY AND THE PROJECT
EXHIBIT B-1 FLOOR PLAN OF THE SUITE 300 PREMISES
EXHIBIT B-2 FLOOR PLAN OF THE SUITE 100 PREMISES
EXHIBIT C DEFINITIONS
EXHIBIT D COMMENCEMENT MEMORANDUM
EXHIBIT E TENANT IMPROVEMENT AGREEMENT
R E C I T A L S
EXHIBIT F CLEANING SPECIFICATIONS
EXHIBIT G FORM OF ESTOPPEL CERTIFICATE
EXHIBIT H RULES AND REGULATIONS
EXHIBIT I [PARKING LOCATION] TABLE OF CONTENTS
